Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 264148AF4

CREDIT AGREEMENT

Dated as of June 26, 2015

among

DUCOMMUN INCORPORATED,

as Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and an L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

COMPASS BANK,

GENERAL ELECTRIC CAPITAL CORPORATION,

and

MUFG UNION BANK, N.A.,

as Documentation Agents

and

THE LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

and

GE CAPITAL MARKETS, INC.,

as Joint Lead Arrangers and Joint Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms.

     1   

1.02

 

Other Interpretive Provisions.

     46   

1.03

 

Accounting Terms.

     47   

1.04

 

Rounding.

     48   

1.05

 

Times of Day.

     48   

1.06

 

Letter of Credit Amounts.

     48   

1.07

 

UCC Terms.

     48   

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

     49   

2.01

 

Loans.

     49   

2.02

 

Borrowings, Conversions and Continuations of Loans.

     50   

2.03

 

Letters of Credit.

     56   

2.04

 

Swingline Loans.

     65   

2.05

 

Prepayments.

     68   

2.06

 

Termination or Reduction of Commitments.

     71   

2.07

 

Repayment of Loans.

     72   

2.08

 

Interest and Default Rate.

     73   

2.09

 

Fees.

     74   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

     75   

2.11

 

Evidence of Debt.

     75   

2.12

 

Payments Generally; Administrative Agent’s Clawback.

     76   

2.13

 

Sharing of Payments by Lenders.

     78   

2.14

 

Cash Collateral.

     79   

2.15

 

Defaulting Lenders.

     80   

2.16

 

Discounted Voluntary Prepayments.

     82   

2.17

 

Amend and Extend Transactions.

     84   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     86   

3.01

 

Taxes.

     86   

3.02

 

Illegality and Designated Lenders.

     90   

3.03

 

Inability to Determine Rates.

     91   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans.

     92   

3.05

 

Compensation for Losses.

     94   

3.06

 

Mitigation Obligations; Replacement of Lenders.

     94   

3.07

 

Survival.

     95   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     95   

4.01

 

Conditions of Initial Credit Extension.

     95   

4.02

 

Conditions to all Credit Extensions.

     98   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     99   

5.01

 

Existence, Qualification and Power.

     99   

5.02

 

Authorization; No Contravention.

     99   

5.03

 

Governmental Authorization; Other Consents.

     100   

5.04

 

Binding Effect.

     100   

5.05

 

Financial Statements; No Material Adverse Effect.

     100   

 

i



--------------------------------------------------------------------------------

5.06

Litigation.

  101   

5.07

No Default.

  101   

5.08

Ownership of Property.

  101   

5.09

Environmental Compliance.

  101   

5.10

Insurance.

  102   

5.11

Taxes.

  102   

5.12

ERISA Compliance.

  102   

5.13

Margin Regulations; Investment Company Act.

  103   

5.14

Disclosure.

  103   

5.15

Compliance with Laws.

  104   

5.16

Solvency.

  104   

5.17

Casualty, Etc.

  104   

5.18

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

  104   

5.19

Responsible Officers.

  105   

5.20

Equity Interests.

  105   

5.21

Collateral Documents.

  105   

5.22

Regulation H.

  105   

5.23

Designation as Senior Indebtedness.

  106   

5.24

Labor Matters.

  106   

ARTICLE VI AFFIRMATIVE COVENANTS

  106   

6.01

Financial Statements.

  106   

6.02

Certificates; Other Information.

  107   

6.03

Notices.

  109   

6.04

Payment of Obligations.

  110   

6.05

Preservation of Existence, Etc.

  110   

6.06

Maintenance of Properties.

  111   

6.07

Maintenance of Insurance.

  111   

6.08

Compliance with Laws.

  111   

6.09

Books and Records.

  111   

6.10

Inspection Rights.

  112   

6.11

Use of Proceeds.

  112   

6.12

Material Contracts.

  112   

6.13

Covenant to Guarantee Obligations.

  112   

6.14

Covenant to Give Security.

  113   

6.15

Further Assurances.

  114   

6.16

Anti-Corruption Laws.

  114   

6.17

Post-Closing Obligations.

  114   

ARTICLE VII NEGATIVE COVENANTS

  114   

7.01

Liens.

  114   

7.02

Indebtedness.

  117   

7.03

Investments.

  120   

7.04

Fundamental Changes.

  122   

7.05

Dispositions.

  122   

7.06

Restricted Payments.

  122   

7.07

Change in Nature of Business.

  124   

7.08

Transactions with Affiliates.

  124   

7.09

Burdensome Agreements.

  124   

7.10

Use of Proceeds.

  125   

7.11

Financial Covenants.

  125   

 

ii



--------------------------------------------------------------------------------

7.12

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes.

  126   

7.13

Sale and Leaseback Transactions.

  127   

7.14

Prepayments, Etc. of Indebtedness.

  127   

7.15

Amendment, Etc. of Indebtedness.

  127   

7.16

Ownership of Subsidiaries.

  128   

7.17

Sanctions.

  128   

7.18

Anti-Corruption Laws.

  128   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

  128   

8.01

Events of Default.

  128   

8.02

Remedies upon Event of Default.

  131   

8.03

Application of Funds.

  131   

ARTICLE IX ADMINISTRATIVE AGENT

  132   

9.01

Appointment and Authority.

  132   

9.02

Rights as a Lender.

  133   

9.03

Exculpatory Provisions.

  133   

9.04

Reliance by Administrative Agent.

  134   

9.05

Delegation of Duties.

  135   

9.06

Resignation of Administrative Agent.

  135   

9.07

Non-Reliance on Administrative Agent and Other Lenders.

  137   

9.08

No Other Duties, Etc.

  137   

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding.

  137   

9.10

Collateral and Guaranty Matters.

  138   

9.11

Secured Cash Management Agreements and Secured Hedge Agreements.

  139   

ARTICLE X CONTINUING GUARANTY

  140   

10.01

Guaranty.

  140   

10.02

Rights of Lenders.

  140   

10.03

Certain Waivers.

  140   

10.04

Obligations Independent.

  141   

10.05

Subrogation.

  141   

10.06

Termination; Reinstatement.

  141   

10.07

Stay of Acceleration.

  142   

10.08

Condition of Borrower.

  142   

10.09

Appointment of Borrower.

  142   

10.10

Right of Contribution.

  142   

10.11

Keepwell.

  142   

10.12

Additional Guarantor Waivers and Agreements.

  143   

ARTICLE XI MISCELLANEOUS

  144   

11.01

Amendments, Etc.

  144   

11.02

Notices; Effectiveness; Electronic Communications.

  146   

11.03

No Waiver; Cumulative Remedies; Enforcement.

  148   

11.04

Expenses; Indemnity; Damage Waiver.

  149   

11.05

Payments Set Aside.

  151   

11.06

Successors and Assigns.

  151   

11.07

Treatment of Certain Information; Confidentiality.

  156   

11.08

Right of Setoff.

  157   

11.09

Interest Rate Limitation.

  158   

11.10

Counterparts; Integration; Effectiveness.

  158   

11.11

Survival of Representations and Warranties.

  158   

 

iii



--------------------------------------------------------------------------------

11.12

Severability.

  159   

11.13

Replacement of Lenders.

  159   

11.14

Governing Law; Jurisdiction; Etc.

  160   

11.15

Waiver of Jury Trial.

  161   

11.16

Subordination.

  161   

11.17

No Advisory or Fiduciary Responsibility.

  161   

11.18

Electronic Execution.

  162   

11.19

USA PATRIOT Act Notice.

  162   

11.20

ENTIRE AGREEMENT.

  163   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a) Certain Addresses for Notices Schedule 1.01(b) Initial
Commitments and Applicable Percentages Schedule 1.01(c) Existing Letters of
Credit Schedule 1.01(d) Responsible Officers Schedule 5.10 Insurance Schedule
5.12(c) ERISA Schedule 6.17 Post-Closing Obligations Schedule 7.01 Existing
Liens Schedule 7.02 Existing Indebtedness Schedule 7.03 Existing Investments
Schedule 7.08 Transactions with Affiliates

EXHIBITS

 

Exhibit A Form of Assignment and Assumption Exhibit B Form of Compliance
Certificate Exhibit C Form of Discounted Prepayment Option Notice Exhibit D Form
of Discounted Voluntary Prepayment Notice Exhibit E Form of Incremental Term
Loan Lender Joinder Agreement Exhibit F Form of Incremental Term Note Exhibit G
Form of Joinder Agreement Exhibit H Form of Lender Participation Notice Exhibit
I Form of Letter of Credit Report Exhibit J Form of Loan Notice Exhibit K Form
of Notice of Additional L/C Issuer Exhibit L Form of Notice of Loan Prepayment
Exhibit M Form of Revolving Note Exhibit N Form of Secured Party Designation
Notice Exhibit O Form of Solvency Certificate Exhibit P Form of Swingline Loan
Notice Exhibit Q Form of Term Note Exhibit R Forms of U.S. Tax Compliance
Certificates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of June 26, 2015, among DUCOMMUN
INCORPORATED, a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein), and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and an L/C Issuer (each such term,
defined herein).

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that (a) the
Term Lenders make Term Loans to the Borrower in an aggregate principal amount of
$275,000,000, and (b) the Revolving Lenders, the Swingline Lender and the L/C
Issuers make Revolving Loans and other financial accommodations to the Loan
Parties in an aggregate principal amount at any one time outstanding not in
excess of $200,000,000; and

WHEREAS, (a) the Term Lenders have agreed to make such Term Loans to the
Borrower, and (b) the Revolving Lenders, the Swingline Lender and the L/C
Issuers have agreed to make such Revolving Loans and other financial
accommodations to the Loan Parties in each case on the terms and subject to the
conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptance Date” shall have the meaning set forth in Section 2.16(b).

“Acceptance Price” shall have the meaning set forth in Section 2.16(c).

“Accounts Receivable Program” means (a) the accounts receivable discount sales
program solely with respect to the accounts receivable of “the Buyer” (as
identified therein as of the date hereof) established pursuant to the Supplier
Agreement between LaBarge, Inc. and Citibank, N.A. dated as of June 9, 2005, as
amended on February 1, 2010 and on June 24, 2011, and as further amended,
supplemented or otherwise modified from time to time to the extent permitted
hereunder, (b) the accounts receivable discount sales program solely with
respect to the accounts receivable of “the Buyer” (as identified therein as of
the date hereof) established pursuant to the Supplier Agreement between Ducommun
Aerostructures New York, Inc. and Citibank, N.A. dated as of November 20, 2009,
as amended on June 24, 2011 and as further amended, supplemented or otherwise
modified from time to time to the extent permitted hereunder, (c) the accounts
receivable discount sales program solely with respect to the accounts receivable
of “the Buyer” (as identified therein as of the date hereof) established
pursuant to the Supplier Agreement between CMP Display Systems, Inc. and
Citibank, N.A. dated as of December 21, 2010, as amended on June 24, 2011, and
as further amended, supplemented or otherwise modified from time to time to the
extent permitted hereunder, (d) the accounts receivable discount sales program
solely with respect to the accounts receivable of “the Buyer” (as identified
therein as of the date



--------------------------------------------------------------------------------

hereof) established pursuant to the Supplier Agreement between Ducommun
AeroStructures, Inc. and Citibank, N.A. dated as of March 11, 2005, as amended
on August 31, 2010 and on June 24, 2011, and as further amended, supplemented or
otherwise modified from time to time to the extent permitted hereunder, and
(e) any accounts receivable discount sales program (i) that contains terms and
is pursuant to an agreement in form and substance substantially similar to those
set forth in clauses (a), (b), (c) or (d) established in the good faith business
judgment of the Borrower, or (ii) that is reasonably satisfactory to the
Administrative Agent, in each case as such agreements may be amended,
supplemented or otherwise modified from time to time to the extent permitted
hereunder.

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party in exchange for, or as part
of, or in connection with, any Permitted Acquisition, whether paid in cash or by
exchange of Equity Interests (other than Qualified Capital Stock of the Borrower
(to the extent not constituting a Change of Control)) or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, deferred purchase price, Earn Out Obligations and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any Person. For purposes of determining the
aggregate consideration paid for an Acquisition at the time of such Acquisition,
the amount of any Earn Out Obligations shall be deemed to be the maximum amount
of the earn-out payments in respect thereof as specified in the documents
relating to such Acquisition.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Extended Term
Loans and/or Extended Revolving Commitments pursuant to Section 2.17, which
shall be consistent with the applicable provisions of this Agreement and
otherwise satisfactory to the parties thereto. Each Additional Credit Extension
Amendment shall be executed by the Administrative Agent, the L/C Issuers, and/or
the Swingline Lender (to the extent Section 2.17 would require the consent of
the L/C Issuers and/or the Swingline Lender, respectively, for the amendments
effected in such Additional Credit Extension Amendment), the applicable Loan
Parties and the other parties specified in Section 2.17 (but not any other
Lender). Any Additional Credit Extension Amendment may include conditions for
delivery of opinions of counsel and other documentation consistent with the
conditions in Section 4.01, all to the extent reasonably requested by the
Administrative Agent or the other parties to such Additional Credit Extension
Amendment.

“Additional Second Lien Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary secured by Liens on the Collateral junior to those created
under the Collateral Documents; provided, that, (a) no Default or Event of
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom, (b) such Indebtedness has a maturity
date that is at least ninety-one (91) days after the Latest Maturity Date (and
the terms of such Indebtedness shall not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the

 

2



--------------------------------------------------------------------------------

date that is ninety-one (91) days after the Latest Maturity Date (other than
customary offers to repurchase upon a change of control, asset sale or casualty
event and customary acceleration rights after an event of default)), (c) such
Indebtedness is subject to an intercreditor agreement in form and substance
acceptable to the Administrative Agent, (d) if such Indebtedness is
subordinated, such Indebtedness shall be subordinated to the Secured Obligations
on terms and conditions acceptable to the Administrative Agent, (e) none of the
security for such Indebtedness shall consist of assets that are not Collateral
and the security agreements relating to such Indebtedness shall be in form and
substance substantially the same as the applicable Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(f) none of the obligors or guarantors with respect to such Indebtedness shall
be a Person that is not a Loan Party, (g) the terms and conditions (excluding
pricing, fees, rate floors, discounts, premiums and optional prepayment or
redemption terms) of such Indebtedness, taken as a whole, shall not be
materially less favorable to the Loan Parties than the Loan Documents, except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date (and, in any event, such Indebtedness shall (x) include only a
cross-acceleration provision to the Secured Obligations (and not, for the
avoidance of doubt, a cross-default provision to the Secured Obligations) and
(y) contain customary setbacks to the financial and negative covenant levels set
forth in this Agreement), and (h) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to the incurrence of such Indebtedness (and assuming for
such purposes that such Indebtedness is fully drawn), the Consolidated Total Net
Adjusted Leverage Ratio is at least 0.25 to 1.0 less than the ratio required to
be maintained at such time by Section 7.11(a) (it being understood and agreed
that for purposes of calculating such Consolidated Total Net Adjusted Leverage
Ratio, the identifiable proceeds of any such Indebtedness that is incurred at
such time shall not qualify as “unrestricted cash and Cash Equivalents of the
Loan Parties” for the purposes of clause(a)(ii) of the definition of
Consolidated Total Net Adjusted Leverage Ratio).

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
that, Additional Secured Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.

“Additional Unsecured Indebtedness” means unsecured senior Indebtedness or
unsecured subordinated Indebtedness, in each case, of the Borrower or any
Restricted Subsidiary; provided, that, (a) no Default or Event of Default shall
have occurred and be continuing at the time of incurrence of such Indebtedness
or would result therefrom, (b) such Indebtedness has a maturity date that is at
least ninety-one (91) days after the Latest Maturity Date (and the terms of such
Indebtedness shall not provide for any scheduled repayment, mandatory redemption
or sinking fund obligations prior to the date that is ninety-one (91) days after
the Latest Maturity Date (other than customary offers to repurchase upon a
change of control, asset sale or casualty event and customary acceleration
rights after an event of default)), (c) if such Indebtedness is subordinated,
such Indebtedness shall be subordinated to the Secured Obligations on terms and
conditions acceptable to the Administrative Agent, (d) none of the obligors or
guarantors with respect to such Indebtedness shall be a person that is not a
Loan Party, (e) the terms and conditions (excluding pricing, fees, rate floors,
discounts, premiums and optional prepayment or redemption terms) of such
Indebtedness, taken as a whole, shall not be materially less favorable to the
Loan Parties than the Loan Documents, except for covenants or other provisions
applicable only to periods after the Latest Maturity Date, and (f) the Borrower
shall have delivered to the Administrative Agent a Pro Forma

 

3



--------------------------------------------------------------------------------

Compliance Certificate demonstrating that, upon giving Pro Forma Effect to the
incurrence of such Indebtedness (and assuming for such purposes that such
Indebtedness is fully drawn), the Consolidated Total Net Adjusted Leverage Ratio
is at least 0.25 to 1.0 less than the ratio required to be maintained at such
time by Section 7.11(a) (it being understood and agreed that for purposes of
calculating such Consolidated Total Net Adjusted Leverage Ratio, the
identifiable proceeds of any such Indebtedness that is incurred at such time
shall not qualify as “unrestricted cash and Cash Equivalents of the Loan
Parties” for the purposes of clause(a)(ii) of the definition of Consolidated
Total Net Adjusted Leverage Ratio).

“Administrative Agent” means Bank of America in its capacity as administrative
agent and collateral agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Discount” shall have the meaning set forth in Section 2.16(c).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period in respect of such Facility, the sum of (A) such Term
Lender’s Term Commitment at such time plus (B) the outstanding principal amount
of such Term Lender’s Term Loans at such time and (ii) at any time thereafter,
the outstanding principal amount of such Term Lender’s Term Loans at such time,
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15 and (c) in
respect of an Incremental Term Facility, (i) with respect to any Incremental
Term Lender at any time, the percentage (carried out to the ninth decimal place)
of such Incremental Term Facility represented by the outstanding principal
amount of such Incremental Term Lender’s Incremental Term Loans with respect to
such Incremental Term Facility at such time or (ii) in the event that such
Incremental Term Facility is structured as a delayed draw facility (A) at any
time during the availability period in respect of such Incremental Term
Facility, the sum of (x) such Incremental Term Lender’s unused Incremental Term
Commitment at such time plus (y) the outstanding principal amount of such
Incremental Term Lender’s Incremental Term Loans at such time and (B) at any
time thereafter, the outstanding principal amount of such Incremental Term
Lender’s Incremental Term Loans at such time. If the Commitment of all of the
Lenders to make Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Commitments
have expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility shall be determined based on the Applicable Percentage of
such Lender in respect of such Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such

 

4



--------------------------------------------------------------------------------

Lender on Schedule 1.01(b), in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto or in any documentation executed by such
Lender pursuant to Section 2.02(g), as applicable.

“Applicable Rate” means (a) with respect to the Incremental Term Loans made
pursuant to any Incremental Term Loan Lender Joinder Agreement, the
percentage(s) per annum set forth in such Incremental Term Loan Lender Joinder
Agreement, and (b) with respect to Revolving Loans, Term Loans, Swingline Loans,
Letter of Credit Fees and the fees payable pursuant to Section 2.09(a), the
following percentages per annum, based upon the Consolidated Total Net Adjusted
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Tier

  

Consolidated Total Net Adjusted Leverage Ratio

   Commitment Fee
and Term Facility
Commitment Fee     Letter of
Credit Fee     Eurodollar Rate
Loans     Base Rate
Loans  

I

  

> 4.00 to 1.00

     0.300 %      2.75 %      2.75 %      1.75 % 

II

  

£ 4.00 to 1.00 but > 3.50 to 1.00

     0.275 %      2.50 %      2.50 %      1.50 % 

III

  

£ 3.50 to 1.00 but > 3.00 to 1.00

     0.250 %      2.25 %      2.25 %      1.25 % 

IV

  

£ 3.00 to 1.00 but > 2.50 to 1.00

     0.225 %      2.00 %      2.00 %      1.00 % 

V

  

£ 2.50 to 1.00 but > 2.00 to 1.00

     0.200 %      1.75 %      1.75 %      0.75 % 

VI

  

£ 2.00 to 1.00

     0.175 %      1.50 %      1.50 %      0.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier I shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 6.02(b), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Total Net
Adjusted Leverage Ratio contained in such Compliance Certificate. The Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) for the fiscal quarter ending September 30, 2015 shall be
determined based upon Pricing Tier II. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

 

5



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS, Wells Fargo Securities, LLC and GE Capital Markets,
Inc., in their respective capacities as joint lead arrangers and joint
bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in respect of any Sale
and Leaseback Transaction of any Person, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means (a) in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Revolving
Facility Maturity Date, (ii) the date of termination of the Revolving
Commitments pursuant to, and in accordance with, Section 2.06, and (iii) the
date of termination of the Revolving Commitments of all Revolving Lenders and of
the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to, and
in accordance with, Section 8.02, and (b) in respect of the Term Facility, the
period from and including the Closing Date to the earliest of (i) December 26,
2015, (ii) the Term Facility Maturity Date, (iii) the date of termination of the
Term Commitments of all Term Lenders pursuant to, and in accordance with,
Section 2.06, and (iv) the date of termination of the Term Commitments of all
Term Lenders pursuant to, and in accordance with, Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if the
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s

 

6



--------------------------------------------------------------------------------

costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Revolving Loan, a Term Loan or an Incremental Term Loan
that bears interest based on the Base Rate.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing, a Term Borrowing
or an Incremental Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditure” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset, but excluding (a) normal replacements and maintenance which are
properly charged to current operations, (b) expenditures made in connection with
the reinvestment of Disposition proceeds pursuant to Section 2.05(b)(ii) or in
connection with the replacement, substitution or restoration of property in
connection with an Involuntary Disposition, (c) any portion of such expenditures
attributable solely to acquisitions of property, plant and equipment in
Permitted Acquisitions and (d) leasehold improvement expenditures that are
actually paid for by unaffiliated third party landlords in the ordinary course
of business and which neither the Borrower nor any Restricted Subsidiary has
provided or is required to provide or incur any consideration or obligation to
such third party landlord. For purposes of this definition, the purchase price
of equipment or other fixed assets that are purchased simultaneously with the
trade-in of existing assets, the proceeds of a concurrent sale of used or
surplus assets or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such assets for the assets being
traded in, the proceeds of such concurrent sale or the amount of such insurance
proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Captive Insurance Entity” means any Person (other than an individual) created
solely for the purpose of purchasing or providing, or facilitating the provision
of, insurance for products liability, workers compensation, property damage,
professional indemnity, employee benefits, employer’s liability and motor and
medical expenses, in each case, to the extent that such insurance may be so
purchased, provided, or facilitated in accordance with applicable requirements
of Law.

 

7



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context may require), (a) cash or deposit account balances, (b) backstop
letters of credit entered into on terms, from issuers and in amounts
satisfactory to the Administrative Agent and the applicable L/C Issuer, and/or
(c) if the Administrative Agent and the applicable L/C Issuer or Swingline
Lender shall agree, in their sole discretion, other credit support, in each
case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer or Swingline Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty (360) days from the date of
acquisition thereof; provided, that, the full faith and credit of the United
States is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$200,000,000 in each case with maturities of not more than three hundred sixty
(360) days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than three hundred sixty (360) days from the date of
acquisition thereof;

(d) repurchase obligations with a term of not more than thirty (30) days for the
underlying securities described in clause (a) of this definition entered into
with any Person meeting the qualifications described in clause (b) of this
definition, which repurchase obligations are secured by a valid security
interest in the underlying securities;

(e) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of the Restricted Subsidiaries, in money market investment
programs of the character, quality and maturity described in clauses (a), (b),
(c) and (d) of this definition; and

(f) demand deposit accounts maintained in the ordinary course of business of the
Borrower or any of the Restricted Subsidiaries.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

8



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) in
the case of any Cash Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date, a Lender or an Affiliate of a Lender and a
party to a Cash Management Agreement with a Loan Party; provided, however, that
for any of the foregoing to be included as a “Secured Cash Management Agreement”
on any date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holdco” means (a) any direct or indirect Domestic Subsidiary all or
substantially all of the assets of which consist of, directly or indirectly, the
Equity Interests of one or more CFCs and/or CFC Indebtedness, and (b) any
Domestic Subsidiary that is a direct or indirect Subsidiary of a CFC (other than
any Domestic Subsidiary that is treated as a C-corporation for U.S. federal
income tax purposes or that is owned directly or indirectly by such a
C-corporation and the income of which is treated for U.S. federal income tax
purposes as income of such C-corporation).

“CFC Indebtedness” means any intercompany loans, indebtedness or accounts
receivable owed (or treated as owed for tax purposes) by any CFC.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests

 

9



--------------------------------------------------------------------------------

of the Borrower entitled to vote for members of the Board of Directors of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that Board of Directors or
(iii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board of Directors;
or

(c) at any time a change of control (or any similar event, however designated)
occurs under the Senior Notes or any other Indebtedness with an aggregate
principal amount in excess of the Threshold Amount.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents. Notwithstanding anything in the Loan
Documents to the contrary, the term “Collateral” shall not include any Excluded
Property.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, any Mortgaged Property Support Documents, the
Qualifying Control Agreements, each Joinder Agreement, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.14, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means a Term Commitment, a Revolving Commitment or an Incremental
Term Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Restricted Subsidiaries on a Consolidated basis, all Capital Expenditures.

 

10



--------------------------------------------------------------------------------

“Consolidated Cash Taxes” means, for any period, for the Borrower and its
Restricted Subsidiaries on a Consolidated basis, the aggregate of all taxes, as
determined in accordance with GAAP, to the extent the same are paid in cash
during such period.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries which may properly be
classified as current assets on a Consolidated balance sheet of the Borrower and
its Restricted Subsidiaries in accordance with GAAP, excluding the following:
cash and Cash Equivalents, deferred taxes, tax receivables and the effects of
adjustments pursuant to GAAP resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to any
consummated acquisition.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and its Restricted Subsidiaries which may
properly be classified as current liabilities (other than the current portion of
(a) any Loans or (b) any Indebtedness with a scheduled final maturity greater
than one year at the time of incurrence) on a Consolidated balance sheet of the
Borrower and its Restricted Subsidiaries in accordance with GAAP, excluding the
effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to any consummated acquisition.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period (a) plus the following, without duplication, to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes paid or payable by the Borrower and its Restricted
Subsidiaries for such period, (iii) depreciation and amortization expense for
such period, (iv) fees and expenses of the Borrower and its Restricted
Subsidiaries for such period incurred in connection with the negotiation,
execution and delivery of the Loan Documents and any amendments, modifications
or refinancings thereof (in each case, whether or not consummated), (v) fees,
costs and expenses of the Borrower and its Restricted Subsidiaries for such
period in connection with any issuance of Qualified Capital Stock of the
Borrower, any issuance of Indebtedness permitted pursuant to Section 7.02, any
Investment permitted pursuant to Section 7.03 (including, for the avoidance of
doubt, any Permitted Acquisition), and any Disposition permitted pursuant to
Section 7.05, in each case, whether or not consummated, (vi) extraordinary,
unusual or non-recurring losses or expenses during such period, (vii) any
non-cash expenses, losses or charges for such period (including, without
limitation, any non-cash stock based compensation expense for such period) which
do not represent a cash item in such period or any future period,
(viii) non-recurring cash expenses during such period resulting from
restructuring charges, accruals, reserves and business optimization expenses,
(ix) losses from discontinued operations for such period, (x) the amount of net
cost savings and operating expense reductions actually implemented by the
Borrower and its Restricted Subsidiaries in such period or related to a
Permitted Acquisition; provided, that, the aggregate amount added back pursuant
to this clause (a)(x) for any Measurement Period, when taken together with the
aggregate amount added back pursuant to clause (a)(xi) below, shall not exceed
10% of Consolidated EBITDA (calculated without giving effect to the add backs
permitted pursuant to this clause (a)(x) and clause (a)(xi) below), and (xi) the
amount of net cost savings and operating expense reductions relating to a
Permitted Acquisition which will be taken within twelve (12) months after the
date of such Permitted Acquisition and synergies projected by the Borrower in
good faith to be realized as a result of actions taken or to be taken, in each
case, net of the amount of actual benefits realized during such period that are
otherwise included in the calculation of Consolidated EBITDA from such actions
and subject to the Administrative Agent’s approval; provided, that, (A) a duly
completed certificate signed by a Responsible Officer of the Borrower shall be
delivered to the Administrative Agent certifying that such net cost savings,
operating expense reductions or synergies are reasonably identifiable and/or
reasonably anticipated to be realized within twelve (12) months of such
Permitted Acquisition and are factually

 

11



--------------------------------------------------------------------------------

supportable, and (B) the aggregate amount added back pursuant to this clause
(a)(xi) for any Measurement Period, when taken together with the aggregate
amount added back pursuant to clause (a)(x) above, shall not exceed 10% of
Consolidated EBITDA (calculated without giving effect to the add backs permitted
pursuant to this clause (a)(xi) and clause (a)(x) above), (b) minus the
following, without duplication, to the extent included in calculating such
Consolidated Net Income: (i) all non-cash income or gains for such period,
(ii) all extraordinary, unusual or non-recurring gains for such period,
(iii) federal, state, local and foreign income tax credits of the Borrower and
its Restricted Subsidiaries during such period, and (iv) all gains from
discontinued operations for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA for the
Measurement Period most recently ended, minus (ii) Consolidated Cash Taxes for
such period, minus (iii) Consolidated Maintenance Capital Expenditures for such
period, to (b) the sum of (i) Consolidated Interest Charges paid in cash for the
Measurement Period most recently ended, plus (ii) Consolidated Scheduled Funded
Debt Payments for such period, plus (iii) all Restricted Payments made in cash
pursuant to Section 7.06(c) for such period plus (iv) all Junior Debt Payments
made in cash pursuant to Section 7.14(c) for such period, plus (v) all Earn Out
Obligations paid in cash during such period.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Restricted Subsidiaries on a Consolidated basis determined in accordance
with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of,
without duplication, (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) commissions, discounts and other fees and charges owed by the Borrower
or any of its Restricted Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptances financing and receivables
financings, in each case to the extent treated as interest in accordance with
GAAP, plus (c) except for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio, all interest paid or payable with respect to discontinued
operations, plus (d) the portion of rent expense under Capitalized Leases that
is treated as interest in accordance with GAAP, in each case, of or by the
Borrower and its Restricted Subsidiaries on a Consolidated basis for the most
recently completed Measurement Period.

“Consolidated Maintenance Capital Expenditures” means, for any period, for the
Borrower and its Restricted Subsidiaries on a consolidated basis, fifty percent
(50%) of all Consolidated Capital Expenditures for such period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period; provided, that,
Consolidated Net Income shall exclude (a) the net income of any Restricted
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Restricted
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Restricted Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income, (b) any income (or loss) for
such Measurement Period of any Person if such Person is not a Restricted
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Restricted Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further

 

12



--------------------------------------------------------------------------------

distributing such amount to the Borrower as described in clause (a) of this
proviso), (c) any gain (or loss) together with any related provisions for taxes
on any such gain (or the tax effect of any such loss) realized during such
Measurement Period by the Borrower or any of its Restricted Subsidiaries upon
any Disposition (other than any dispositions in the ordinary course of
business), (d) gains and losses due solely to fluctuations in currency values
and the related tax effects determined in accordance with GAAP for such
Measurement Period, (e) earnings resulting from any reappraisal, revaluation or
write-up of assets and (f) unrealized gains and losses with respect to Swap
Contracts for such Measurement Period. Consolidated Net Income shall be
calculated without regard to (i) the cumulative effect of a change in accounting
principles during such period, and (ii) effects of adjustments pursuant to GAAP
resulting from the application of purchase accounting in relation to any
Permitted Acquisition.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Restricted Subsidiaries on a Consolidated basis, the sum of all
scheduled payments of principal on Consolidated Funded Indebtedness. For
purposes of this definition, “scheduled payments of principal” (a) shall be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any voluntary or mandatory prepayments made
during the applicable period, (b) shall be deemed to include the Attributable
Indebtedness and (c) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.05.

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a Consolidated basis.

“Consolidated Total Net Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated Funded
Indebtedness of the Borrower and its Restricted Subsidiaries as of such date
minus (ii) unrestricted cash and Cash Equivalents of the Loan Parties as of such
date in excess of $10,000,000 to (b) Consolidated EBITDA for the Measurement
Period most recently ended.

“Consolidated Working Capital Adjustment” means, for any period on a
Consolidated basis, the amount (which may be a negative number) by which Net
Working Capital as of the beginning of such period exceeds (or is less than) Net
Working Capital as of the end of such period. For purposes of calculating the
Consolidated Working Capital Adjustment, (a) for any period in which a Permitted
Acquisition occurs, the “consolidated current assets” and “consolidated current
liabilities” acquired as of the date such Permitted Acquisition is consummated
shall be added to Consolidated Current Assets or Consolidated Current
Liabilities, as the case may be, as of the first day of the applicable
Measurement Period, (b) for any period in which a Disposition occurs, the
“consolidated current assets” and “consolidated current liabilities” transferred
in such Disposition, as of the date such Disposition is consummated shall be
deducted from Consolidated Current Assets or Consolidated Current Liabilities,
as the case may be, as of the first day of the applicable Measurement Period and
(c) any reclassification of Consolidated Current Assets and Consolidated Current
Liabilities to, respectively, consolidated long-term assets or long-term
liabilities on the Borrower’s Consolidated balance sheet in accordance with
GAAP, and vice versa, shall be disregarded.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if

 

13



--------------------------------------------------------------------------------

such other Person possesses, directly or indirectly, power to vote ten percent
(10%) or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.

“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into or by reference to Equity Interests of the Borrower.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Available Amount” means, as of any date of determination, an amount
equal to (a) the sum of, without duplication, (i) an amount equal to fifty
percent (50%) of the cumulative amount of Excess Cash Flow for each fiscal year
of the Borrower (commencing with the portion of the 2015 fiscal year (beginning
with the first full fiscal quarter ending after the Closing Date) occurring
after the Closing Date) ending prior to the date of determination for which
financial statements have been delivered pursuant to Section 6.01(a), plus
(ii) one hundred percent (100%) of the net cash proceeds received by the
Borrower prior to the date of determination from issuances after the Closing
Date of Qualified Capital Stock of the Borrower (solely to the extent such net
cash proceeds are Not Otherwise Applied), plus (iii) the amount of any
Investment made following the Closing Date in reliance on the Cumulative
Available Amount to the extent that it is returned in cash prior to the date of
determination from a partial or total sale of such Investment (other than any
such sale to the Borrower or any Restricted Subsidiary), plus (iv) the amount of
returns, profits, dividends or interest received in cash prior to the date of
determination with respect to any Investment made following the Closing Date in
reliance on the Cumulative Available Amount (other than any such amounts
received from the Borrower or any Restricted Subsidiary), plus (v) cash
distributions from joint ventures (other than any Restricted Subsidiary)
received by the Borrower or any of its Restricted Subsidiaries following the
Closing Date but prior to the date of determination, minus (b) the sum of
(i) the cumulative aggregate amount of all Investments made in reliance on the
Cumulative Available Amount pursuant to Section 7.03(q), plus (ii) the
cumulative aggregate amount of all Restricted Payments made in reliance on the
Cumulative Available Amount pursuant to Section 7.06(d) plus (iii) the
cumulative aggregate amount of all Junior Debt Payments made in reliance on the
Cumulative Available Amount pursuant to Section 7.14(d).

“Debt Issuance” means the issuance by any Loan Party or any Restricted
Subsidiary of any Indebtedness other than Indebtedness permitted under
Section 7.02.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

14



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided, that, such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Designated Non Cash Consideration” means, with respect to any Disposition,
(a) the assumption of any liabilities of the Borrower or any Restricted
Subsidiary with respect to, and the release of the Borrower or such Restricted
Subsidiary from all liability in respect of, any Indebtedness of the Borrower or
the Restricted Subsidiaries (in the amount of such Indebtedness), (b) securities
received by the Borrower or any Restricted Subsidiary from the transferee with
respect to such Disposition and (c) all other consideration received by the
Borrower or any Restricted Subsidiary in connection with such Disposition (other
than cash and Cash Equivalents).

“Discount Range” has the meaning set forth in Section 2.16(b).

“Discounted Prepayment Option Notice” means a notice in the form of Exhibit C or
such other form as may be reasonably approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be reasonably approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

 

15



--------------------------------------------------------------------------------

“Discounted Voluntary Prepayment” has the meaning set forth in Section 2.16(a).

“Discounted Voluntary Prepayment Notice” means a notice in the form of Exhibit D
or such other form as may be reasonably approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be reasonably approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by any Loan Party or any
Restricted Subsidiary (or the granting of any option or other right to do any of
the foregoing), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith or any issuance by any Restricted Subsidiary of its
Equity Interests, but excluding (a) sales, transfers, licenses, leases or other
dispositions of inventory in the ordinary course of business by the Borrower or
any of its Restricted Subsidiaries, (b) sales, transfers, licenses, leases or
other dispositions of used, worn out, obsolete or surplus property by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and the lapse or abandonment or other disposition of Intellectual
Property that is, in the reasonable judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower and its Restricted Subsidiaries taken as a whole, (c) any sales,
transfers, licenses, leases or other dispositions of property by the Borrower or
any Restricted Subsidiary to any Loan Party, (d) the granting, existence or
creation of a Lien (but not the sale or other disposition of the property
subject to such Lien) permitted by Section 7.01, (e) non-recourse sales of
accounts receivable of the Borrower or any Restricted Subsidiary pursuant to and
in accordance with the terms of an Accounts Receivable Program, (f) sales of
property to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
sale are promptly applied to the purchase price of such replacement property,
(g) any Involuntary Disposition, (h) to the extent constituting Dispositions,
Investments permitted under Section 7.03, fundamental changes permitted under
Section 7.04, Restricted Payments permitted under Section 7.06 and Involuntary
Dispositions, (i) the licensing, on a non-exclusive basis, of Intellectual
Property, (j) the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof, (k) leases or subleases of real
property entered into in the ordinary course of business, (l) the sale or
issuance of any Equity Interests of any Restricted Subsidiary to the Borrower or
another Restricted Subsidiary, (m) the surrender or waiver of contractual rights
or the settlement, release or surrender of contract or tort claims, in each
case, in the ordinary course of business, (n) dispositions of cash and Cash
Equivalents, and (o) the sale, transfer, issuance or other disposition of a de
minimis number of shares of the Equity Interests of a Foreign Subsidiary in
order to qualify members of the governing body of such Subsidiary if required by
applicable Law.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Latest Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in clause
(a) above, in each case at any time prior to the ninety-first (91st) day after
the Latest Maturity Date, or (c) contains any repurchase obligation which may
come into effect prior to payment in full of all Obligations; provided, that,
any Equity Interests that would not constitute Disqualified Capital Stock but
for provisions thereof giving holders

 

16



--------------------------------------------------------------------------------

thereof (or the holders of any security into or for which such Equity Interests
are convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem or repurchase such Equity Interests upon the occurrence of a
change in control or an asset sale occurring prior to the ninety-first
(91st) day after the Latest Maturity Date shall not constitute Disqualified
Capital Stock if such Equity Interests provide that the issuer thereof will not
redeem or repurchase any such Equity Interests pursuant to such provisions prior
to the Facility Termination Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Restricted Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the amount of any Earn
Out Obligations to be included in the definition of Funded Indebtedness, the
amount of Earn Out Obligations shall be deemed to be the aggregate liability in
respect thereof, as determined in accordance with GAAP.

“Eligible Assets” means fixed or capital assets that are used or useful in the
same or a related line of business as the Borrower and its Restricted
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law or any Environmental Permit,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, but not limited to, partnership, member or
trust interests therein), whether

 

17



--------------------------------------------------------------------------------

voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination; provided, that,
Equity Interests shall not include Convertible Bond Indebtedness.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan, (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate or (h) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBO Rate”) at or about 11:00 a.m.
(London time), two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBO Rate, at or about 11:00 a.m. (London
time), two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one (1) month commencing that day;

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, an amount equal
to the sum of (a) Consolidated EBITDA for such fiscal year, plus/minus (b) the
Consolidated Working Capital Adjustment for such fiscal year, minus
(c) Consolidated Capital Expenditures for such fiscal year, minus (d) the
aggregate amount of all payments made on the Term Facility and any Incremental
Term Facility during such fiscal year pursuant to Section 2.07(a) or
Section 2.07(c), as applicable, minus (e) the aggregate amount of all
prepayments of the Term Facility and any Incremental Term Facility made during
such fiscal year pursuant to Section 2.05, minus (f) the aggregate amount of all
voluntary prepayments of the Revolving Facility made during such fiscal year to
the extent such prepayments result in a permanent reduction of the commitments
thereunder, minus (g) any other payments on Indebtedness (i.e., other than
payments on the Term Facility, any Incremental Term Facility or any Revolving
Facility) made during such fiscal year that permanently reduce obligations in
respect of such Indebtedness, minus (h) Consolidated Interest Charges paid in
cash by the Borrower and its Restricted Subsidiaries for such fiscal year to the
extent added back to Consolidated Net Income in the calculation of Consolidated
EBITDA for such period pursuant to clause (a)(i) of the definition thereof,
minus (i) Consolidated Cash Taxes paid for such fiscal year to the extent added
back to Consolidated Net Income in the calculation of Consolidated EBITDA for
such period pursuant to clause (a)(ii) of the definition thereof, minus (j) the
aggregate amount of cash consideration paid (including the aggregate amount of
any Earn Out Obligations paid in cash) in connection with Permitted Acquisitions
and other Investments permitted pursuant to Section 7.03 during such fiscal
year, in each case net of any proceeds of non-revolving Indebtedness or
issuances of Qualified Capital Stock of the Borrower used to finance such
Permitted Acquisitions or such Investments, minus (k) the aggregate amount of
all Restricted Payments paid in cash during such fiscal year, minus (l) all
amounts added back to Consolidated Net Income in the calculation of Consolidated
EBITDA for such fiscal year pursuant to clauses (a)(iv), (a)(v), (a)(vi),
(a)(viii), (a)(ix), (a)(x) and (a)(xi) of the definition thereof (in each case,
except with respect to clauses (a)(x) and (a)(xi), to the extent actually paid
in cash by the Borrower and its Restricted Subsidiaries for such fiscal year),
plus (m) all amounts deducted from Consolidated Net Income in the calculation of
Consolidated EBITDA for such fiscal year pursuant to clauses (b)(ii) and (b)(iv)
of the definition thereof (in each case, to the extent representing a cash
item).

“Excluded Deposit and Securities Accounts” means (a) zero balance accounts,
(b) payroll accounts, (c) withholding and trust accounts, (d) escrow accounts
(to the extent maintained by the Borrower and its Restricted Subsidiaries for
the purpose of establishing or maintaining escrow amounts for third parties),
(e) employee benefit accounts (including 401(k) accounts and pension fund
accounts), (f) deposit and securities accounts not located in the United States
or any political subdivision thereof, (g) tax withholding accounts (to the
extent maintained by the Borrower and its Restricted Subsidiaries exclusively
for the purpose of maintaining or holding tax withholding amounts payable to
applicable Governmental Authorities) and (h) any other deposit or securities
account the average close-of-day balance of which, together with the aggregate
average daily balance of all other deposit accounts and securities accounts
excluded pursuant to this clause (h), does not exceed $100,000.

“Excluded Disregarded Entity” means any entity treated as disregarded as an
entity separate from its owner under Treasury Regulations Section 301.7701-3
that owns, directly or indirectly, more than sixty-five percent (65%) of the
voting Equity Interests in a CFC.

“Excluded Property” means, with respect to any Loan Party, (a) (i) unless
requested by the Administrative Agent or the Required Lenders, any owned or
leased real property which is located outside of the United States, (ii) any
owned real property with a fair market value (as determined by the

 

19



--------------------------------------------------------------------------------

purchase price thereof or otherwise by the good faith business judgment of the
Borrower) of less than $5,000,000, and (iii) any leased real property for which
(A) the annual base rent payments do not exceed $2,000,000, (B) the applicable
lease prohibits such Loan Party’s ability to encumber its leasehold interests
and the landlord has not consented to such encumbrance following good faith
efforts to obtain the same (provided, however, that, such good faith efforts
shall not require payment of any unreasonable fee or unreasonable undertaking of
any obligations by such Loan Party) or (C) the applicable lease or memorandum
thereof is not recorded against the landlord’s interest in the applicable leased
premises, (b) unless requested by the Administrative Agent or the Required
Lenders, any personal property (including, without limitation, motor vehicles)
in respect of which perfection of a Lien is not either (i) governed by the
Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) the Equity Interests of any Foreign Subsidiary,
CFC Holdco or Excluded Disregarded Entity to the extent not required to be
pledged to secure the Secured Obligations pursuant to Section 6.14(a), (d) any
property which, subject to the terms of Section 7.02(c), is subject to a Lien of
the type described in Section 7.01(i) pursuant to documents that prohibit such
Loan Party from granting any other Liens in such property, (e) any CFC
Indebtedness, (f) real or personal property as to which the Administrative Agent
and the Borrower agree in writing that the costs or other consequences of
obtaining a security interest or perfection thereof are excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (g) any Equity
Interest owned in a joint venture that is not a Subsidiary, (h) any
“intent-to-use” application for registration of a Trademark (as defined in the
Security Agreement) of such Loan Party filed in the United States Patent and
Trademark Office pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law, (i) any commercial
tort claim of such Loan Party (i) that the Borrower has elected not to prosecute
or (ii) with a face amount of less than $500,000, (j) any cash collateral posted
by such Loan Party to any Person (other than any Loan Party or any Affiliate of
any Loan Party) in the ordinary course of business (including, for the avoidance
of doubt, any account containing solely such cash collateral), (k) pledges of,
and security interests in, certain assets, which are prohibited by applicable
Law; provided, that, (i) any such limitation described in this clause (k) on the
security interests granted under the Collateral Documents shall only apply to
the extent that any such prohibition could not be rendered ineffective pursuant
to the UCC or any other applicable Law or principles of equity and (ii) in the
event of the termination or elimination of any such prohibition contained in any
applicable Law, a security interest in such assets shall be automatically and
simultaneously granted under the Collateral Documents and shall be included as
Collateral, (l) any governmental licenses (but not the proceeds thereof) or
state or local franchises, charters and authorizations, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby; provided, that, (i) any such limitation
described in this clause (l) on the security interests granted under the
Collateral Documents shall only apply to the extent that any such prohibition or
restriction could not be rendered ineffective pursuant to the UCC or any other
applicable Law or principles of equity and (ii) in the event of the termination
or elimination of any such prohibition or restriction contained in any
applicable Law, a security interest in such licenses, franchises, charters or
authorizations shall be automatically and simultaneously granted under the
Collateral Documents and shall be included as Collateral, and (m) any general
intangible, investment property or other right of any Loan Party arising under
any contract, instrument, license or other document if (but only to the extent
that) the grant of a security interest therein would constitute a violation of a
valid and enforceable restriction in respect of such general intangible,
investment property or other right in favor of a third party or under any law,
regulation, permit, order or decree of any Governmental Authority, unless and
until all required consents shall have been obtained; provided, that, (i) any
such restriction described in this clause (m) on the security interests granted
under the Collateral Documents shall only apply to the extent that

 

20



--------------------------------------------------------------------------------

any such restriction could not be rendered ineffective pursuant to the UCC or
any other applicable Law or principles of equity and (ii) in the event of the
termination or elimination of any such restriction, a security interest in such
assets shall be automatically and simultaneously granted under the Collateral
Documents and shall be included as Collateral.

“Excluded Subsidiary” means (a) each Unrestricted Subsidiary, (b) each CFC
Holdco, and (c) each Immaterial Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell”, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain credit agreement, dated as of
June 28, 2011, among the Borrower, the guarantors party thereto, the lenders
party thereto, UBS AG, Stamford Branch, as an issuing bank, administrative agent
and collateral agent, UBS Loan Finance LLC, as swing line lender, and Bank of
America, as an issuing bank, as amended, restated, supplemented and modified
prior to the date hereof.

“Existing Letters of Credit” means those certain letters of credit described by
issuer, date of issuance, letter of credit number, undrawn amount, name of
beneficiary and date of expiry as set forth on Schedule 1.01(c).

“Extended Revolving Commitment” means any Revolving Commitments the maturity of
which shall have been extended pursuant to Section 2.17.

 

21



--------------------------------------------------------------------------------

“Extended Revolving Loans” means any Loans made pursuant to the Extended
Revolving Commitments.

“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 2.17.

“Extension” has the meaning specified in Section 2.17.

“Extension Offer” has the meaning specified in Section 2.17.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business of such Person with respect
to (a) tax refunds, (b) pension plan reversions, (c) indemnity payments (other
than to the extent such indemnity payments are (i) immediately payable to a
Person that is not an Affiliate of the Borrower or any of its Subsidiaries or
(ii) received by the Borrower or any of its Subsidiaries as reimbursement for
(A) actual losses incurred, (B) fees, expenses and costs incurred or (C) any
payment previously made, in each case by the Company and its Subsidiaries in
connection with any such indemnity payments) and (d) any purchase price
adjustments for a Permitted Acquisition that was financed by proceeds of Loans;
provided, that, if such Permitted Acquisition was financed in whole or in part
with proceeds of both Loans and the issuance of Equity Interests, then only the
pro rata portion of such purchase price adjustment attributable to the Loans
shall constitute Extraordinary Receipts.

“Facility” means the Term Facility, the Revolving Facility or any Incremental
Term Facility, as the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the applicable L/C Issuer shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements with respect thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

22



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter agreement, dated June 1, 2015, among the
Borrower, the Administrative Agent and MLPFS.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Flood Laws” means The National Flood Insurance Reform Act of 1994 and related
legislation.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations, whether current or
long-term, for borrowed money (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) the principal
portion of all obligations under conditional sale or other title retention
agreements relating to property purchased by such Person or any Subsidiary
thereof (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (e) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), including, without limitation, any Earn Out Obligations (but not
any Earn Out Obligation prior to such time as it becomes due and payable and
remains unpaid for thirty (30) days), (f) all Attributable Indebtedness, (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Capital Stock in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) all Funded Indebtedness of other Persons secured by (or
for which the holder of such Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations

 

23



--------------------------------------------------------------------------------

secured thereby have been assumed, (i) all Guarantees with respect to Funded
Indebtedness of the types specified in clauses (a) through (h) above of another
Person, and (j) all Funded Indebtedness of the types referred to in clauses
(a) through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that such
Funded Indebtedness is expressly made non-recourse to such Person. For purposes
hereof, the amount of any direct obligation arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments shall be the maximum amount available to be
drawn thereunder.

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance satisfactory to the Administrative Agent.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, and any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include any liability by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business or any customary and reasonable indemnity obligations in
effect on the Closing Date or otherwise entered into in the ordinary course of
business, including in connection with any Acquisition or Disposition or the
incurrence of Indebtedness or the issuance of Equity Interests, in any case to
the extent the subject transaction is otherwise permitted hereby. The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

24



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.13,
(c) with respect to Additional Secured Obligations owing by any Loan Party and
any Swap Obligation of a Specified Loan Party (determined before giving effect
to Sections 10.01 and 10.11) under the Guaranty, the Borrower, and (d) the
successor and permitted assigns of the foregoing; provided, however, in no event
shall an Excluded Subsidiary or any Foreign Subsidiary be a Guarantor.

“Guaranty” means, collectively, (a) the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, and (b) each other guaranty delivered
pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII, is a Lender or an Affiliate of a Lender or (b) in the case of
any Swap Contract not prohibited under Article VI or VII in effect on or prior
to the Closing Date, is, as of the Closing Date, a Lender or an Affiliate of a
Lender and a party to a Swap Contract not prohibited under Article VI or VII
with a Loan Party; provided, that, in the case of a Secured Hedge Agreement with
a Person who is no longer a Lender (or Affiliate of a Lender), such Person shall
be considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Secured Hedge Agreement; provided, further, that
for any of the foregoing to be included as a “Secured Hedge Agreement” on any
date of determination by the Administrative Agent, the applicable Hedge Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.

“HMT” has the meaning set forth in the definition of “Sanction(s)”.

“Honor Date” has the meaning set forth in Section 2.03(c).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means, as of any date, any Subsidiary designated as such
by the Borrower in writing to the Administrative Agent whose: (a) total assets,
as of that date, are less than $2,500,000 and whose total assets, as of that
date and together with the total assets of all other Immaterial Subsidiaries as
of such date, are less than $10,000,000 and (b) total revenues for the most
recently ended twelve (12) month period do not exceed $2,500,000 and whose total
revenues for the most recently ended twelve (12) month period, together with the
total revenues for the most recently ended twelve (12) month period for all
other Immaterial Subsidiaries, do not exceed $10,000,000; provided, that, a
Subsidiary will not be considered to be an Immaterial Subsidiary if it, directly
or indirectly, Guarantees or otherwise provides direct credit support for any
Indebtedness of any Loan Party.

 

25



--------------------------------------------------------------------------------

“Incremental Amount” means, as of any date of determination, the sum of (a) the
total of (i) $100,000,000 minus (ii) the aggregate amount of any Incremental
Facilities incurred in reliance on clause (a)(i) prior to such date pursuant to
Section 2.02(g) plus (b) any amount so long as the Maximum Consolidated Total
Net Adjusted Leverage Ratio Requirement at such time is satisfied. It is
understood and agreed that any Incremental Facility shall be deemed to have been
incurred pursuant to clause (b) (to the extent the Maximum Consolidated Total
Net Adjusted Leverage Ratio requirement shall not be violated by such
incurrence) prior to clause (a).

“Incremental Facility” has the meaning set forth in Section 2.02(g).

“Incremental Financing Commitments” has the meaning set forth in
Section 2.02(g).

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and under the same Incremental Term
Facility and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Incremental Term Lenders with respect to such
Incremental Term Facility pursuant to Section 2.01(c).

“Incremental Term Commitment” means, as to each Incremental Term Lender with
respect to an Incremental Term Facility, its obligation to make Incremental Term
Loans with respect to such Incremental Term Facility pursuant to an Incremental
Term Loan Lender Joinder Agreement; provided, that, at any time after the
funding of an Incremental Term Facility, any determination of “Required Lenders”
shall include the Outstanding Amount of all Incremental Term Loans with respect
to such Incremental Term Facility.

“Incremental Term Facility” means, at any time, with respect to any Incremental
Term Loan Lender Joinder Agreement, the aggregate principal amount of all
Incremental Term Loans made by Incremental Term Lenders pursuant to such
Incremental Term Loan Lender Joinder Agreement that are outstanding at such
time.

“Incremental Term Lender” means each of the Persons identified as an
“Incremental Term Lender” in an Incremental Term Loan Lender Joinder Agreement
(so long as such Persons are Lenders at the time of execution of such
Incremental Term Loan Lender Joinder Agreement or other Persons selected at such
time by the Borrower and acceptable to the Administrative Agent (so long as such
Persons would be permitted at such time by Section 11.06(b)(v) to become
assignees hereunder)), together with their respective successors and assigns.

“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit E, or such other form as shall be
reasonably approved by the Administrative Agent, executed and delivered in
accordance with the provisions of Section 2.02(g)(ii).

“Incremental Term Loan” means an advance made by an Incremental Term Lender
under an Incremental Term Facility.

“Incremental Term Loan Maturity Date” with respect to any Incremental Term
Facility, shall be as set forth in the applicable Incremental Term Loan Lender
Joinder Agreement for such Incremental Term Facility.

“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Lender evidencing Incremental Term Loans made by such
Incremental Term Lender, substantially in the form of Exhibit F, or such other
form as shall be reasonably approved by the Administrative Agent.

 

26



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Earn Out Obligations prior to such time as such Earn Out Obligations
become due and payable and remain unpaid for thirty (30) days;

(d) all Guarantees with respect to outstanding Indebtedness of the type
specified in clauses (b) and (c) above of any other Person; and

(e) all Indebtedness of the types referred to in clauses (b), (c) and (d) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or a Subsidiary
thereof is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person or such Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.

“Intercompany Debt” has the meaning specified in Section 7.02.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates, and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving Facility for
purposes of this definition).

 

27



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice, or such other period that is twelve (12) or
fewer months requested by the Borrower and consented to by all of the Lenders
with respect to the Facility under which such Eurodollar Rate Loan is to be
made; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interim Financial Statements” has the meaning specified in Section 4.01(d)(ii).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be (i) the amount actually invested, without adjustment
for subsequent increases or decreases in the value of such Investment, minus
(ii) the amount of dividends or distributions received in connection with such
Investment and any return of capital or repayment of principal received in
respect of such Investment that, in each case, is received in cash or Cash
Equivalents.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Restricted Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G or such other form as shall be reasonably approved by the
Administrative Agent executed and delivered in accordance with the provisions of
Section 6.13.

“Junior Debt Payment” has the meaning set forth in Section 7.14.

“Latest Maturity Date” means, at any date of determination, the latest of the
Stated Maturity Date, the Revolving Facility Maturity Date, the Term Facility
Maturity Date, and the latest Incremental Term Loan Maturity Date, in each case
as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the

 

28



--------------------------------------------------------------------------------

enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of such Letters of Credit hereunder,
(b) such other Lenders selected by the Borrower pursuant to Section 2.03(l) from
time to time to issue Letters of Credit (provided, that, no Lender shall be
required to become an L/C Issuer pursuant to this clause (b) without such
Lender’s consent), or any successor issuer thereof, or (c) any Lender selected
by the Borrower (with the prior consent of the Administrative Agent) to replace
a Lender who is a Defaulting Lender at the time of such Lender’s appointment as
an L/C Issuer (provided, that, no Lender shall be required to become an L/C
Issuer pursuant to this clause (c) without such Lender’s consent), or any
successor issuer thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement (including each Incremental Term Lender) and, their successors and
assigns and, unless the context requires otherwise, includes the Swingline
Lender.

“Lender Participation Notice” means a notice in the form of Exhibit H or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

 

29



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Revolving Facility Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit I or any other form reasonably approved by the Administrative Agent.

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“Leverage Increase Period” has the meaning specified in Section 7.11(a).

“LIBO Rate” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan, an Incremental Term Loan or a
Swingline Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letter, each Issuer Document, each Incremental
Term Loan Lender Joinder Agreement, each Joinder Agreement, and any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14 (but specifically excluding any Secured Hedge Agreement and any
Secured Cash Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit J or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the

 

30



--------------------------------------------------------------------------------

Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means, with respect to the Borrower and its Restricted
Subsidiaries, each contract or agreement (other than any contract or agreement
solely providing for the incurrence of Indebtedness by the Borrower or its
Restricted Subsidiaries (and other terms and provisions ancillary thereto)):
(a) material to the operations, business, assets, properties, financial
condition, performance or prospects of the Borrower and its Restricted
Subsidiaries, taken as a whole, or (b) any other contract, agreement, permit or
license, written or oral, of the Borrower and its Restricted Subsidiaries as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.

“Maturity Date” means the Revolving Facility Maturity Date, the Term Facility
Maturity Date, the Stated Maturity Date or an Incremental Term Loan Maturity
Date, as the context may require.

“Maximum Consolidated Total Net Adjusted Leverage Ratio Requirement” means, with
respect to any request pursuant to Section 2.02(g) for an Incremental Facility,
the requirement that, the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that after giving Pro
Forma Effect to the applicable increase in the Revolving Facility or
establishment of an Incremental Term Facility, the Consolidated Total Net
Adjusted Leverage Ratio as of the date of the most recent financial statements
required to be delivered pursuant to Section 6.01(a) or (b) does not exceed
3.00:1.00; provided, that, for the purpose of calculating the Consolidated Total
Net Adjusted Leverage Ratio pursuant to this definition (i) all commitments with
respect to such increase in the Revolving Facility or such Incremental Term
Facility, as applicable, shall be deemed to be fully drawn, (ii) any
identifiable proceeds of such requested increase in the Revolving Facility or
Incremental Term Facility that is incurred at such time shall not qualify as
“unrestricted cash and Cash Equivalents of the Loan Parties” for the purposes of
calculating the Consolidated Total Net Adjusted Leverage Ratio for the purposes
of this definition and (iii) in the case of any Incremental Facility the
proceeds of which will finance a Permitted Acquisition whose consummation is not
conditioned on the availability of, or on obtaining, third party financing, or
an irrevocable redemption or repayment of Indebtedness that is permitted under
this Agreement, the Consolidated Total Net Adjusted Leverage Ratio may be
determined (for the avoidance of doubt, in accordance with Section 1.03(d)), at
the option of the Borrower and to the extent the Lenders providing the
applicable Incremental Facility Commitments so agree in their Incremental
Facility Commitments, at the time of signing of the applicable acquisition
agreement or the date that irrevocable notice of such redemption or repayment is
given, as applicable or at the time of funding of such Incremental Facility.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to one hundred two percent (102%) of the
Fronting Exposure of an L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to one hundred two
percent (102%) of the Outstanding Amount of all L/C Obligations, and
(c) otherwise, an amount determined by the Administrative Agent and the
applicable L/C Issuer in their sole discretion.

 

31



--------------------------------------------------------------------------------

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint bookrunner.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purports to grant a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in any Mortgaged Properties, in form and substance
satisfactory to the Administrative Agent.

“Mortgaged Property” means any owned or leased property of a Loan Party listed
on Schedule 3(n) of the Security Agreement and any other owned or leased real
property of a Loan Party that is encumbered by a Mortgage in accordance with the
terms of this Agreement.

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage:

(a) a fully executed and notarized Mortgage encumbering the fee interest and/or
leasehold interest of a Loan Party in such real property;

(b) if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 with
items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and
19 on Table A thereof completed; provided, however, that the Administrative
Agent will accept existing surveys together with so called “no change”
affidavits in lieu of new surveys to the extent such existing surveys and “no
change” affidavits are acceptable to such title insurance company to delete such
standard printed survey exceptions; provided, further, that upon the request of
the Borrower, the Administrative Agent shall consent to any reasonable
modifications to such minimum standards;

(c) ALTA mortgagee title insurance policies issued by a nationally recognized
title insurance company acceptable to the Administrative Agent with respect to
such real property, assuring the Administrative Agent that the Mortgage covering
such real property creates a valid and enforceable first priority mortgage lien
on such real property, free and clear of all defects and encumbrances except
Permitted Liens, which title insurance policies shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent and shall include
such endorsements as are reasonably requested by the Administrative Agent;

(d) evidence (which, for the avoidance of doubt, will include “life of loan”
flood determinations) as to (i) whether such real property is a Flood Hazard
Property and (ii) if such real property is a Flood Hazard Property, (A) whether
the community in which such real property is located is participating in the
National Flood Insurance Program, (B) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent

 

32



--------------------------------------------------------------------------------

(1) as to the fact that such real property is a Flood Hazard Property and (2) as
to whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (C) copies of
insurance policies or certificates of insurance of the Loan Parties and their
respective Subsidiaries evidencing flood insurance satisfactory to the
Administrative Agent (and otherwise in substance and in amounts that comply with
Flood Laws) and naming the Administrative Agent and its successors and/or
assigns as sole loss payee on behalf of the Secured Parties; and

(e) if requested by the Administrative Agent in its sole discretion, an opinion
of legal counsel to the Loan Party granting the Mortgage on such real property,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Restricted Subsidiary in respect of (a) any
Disposition, net of (i) selling expenses (including brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes actually paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against (A) any liabilities
under any indemnification obligations associated with such Disposition or
(B) any other liabilities retained by the Borrower or any of its Restricted
Subsidiaries associated with the properties sold in such Disposition (provided,
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), (iii) the Borrower’s
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within one hundred eighty (180) days
of such Disposition (provided, that, to the extent such cash proceeds are not
used to make payments in respect of such unassumed liabilities within one
hundred eighty (180) days of such Disposition, such cash proceeds shall then
constitute Net Cash Proceeds), (iv) the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness for borrowed money which is
secured by a Lien on the properties sold in such Disposition (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties), and (v) in the case
of any such cash proceeds received (or subsequently received) by any Restricted
Subsidiary that is not a Wholly Owned Subsidiary, the portion of such proceeds
allocable to the holders (other than the Borrower and its Restricted
Subsidiaries) of Equity Interests in such Restricted Subsidiary or any
intermediate Restricted Subsidiary that is not a Wholly Owned Subsidiary,
(b) any Debt Issuance, net of customary fees, commissions, costs and other
expenses incurred in connection therewith, and (c) any Involuntary Disposition,
net of (i) all costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Involuntary
Disposition, (ii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness and which is secured by a Lien on the property
subject to such Involuntary Disposition (so long as such Lien was permitted to
encumber such property under the Loan Documents at the time of such Involuntary
Disposition) and which is repaid with such cash proceeds, awards or other
compensation, and (iii) in the case of any such cash proceeds, awards or other
compensation received by any Restricted Subsidiary that is not a Wholly

 

33



--------------------------------------------------------------------------------

Owned Subsidiary, the portion of such proceeds allocable to the holders (other
than the Borrower and its Restricted Subsidiaries) of Equity Interests in such
Restricted Subsidiary or any intermediate Restricted Subsidiary that is not a
Wholly Owned Subsidiary.

“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of Excess Cash Flow or the Cumulative Available Amount that is
proposed to be applied to a particular use or transaction, that such amount has
not previously been (and is not simultaneously being) applied to anything other
than such particular use or transaction.

“Note” means a Term Note, a Revolving Note or an Incremental Term Note, as the
context may require.

“Notice of Additional L/C Issuer” means a certificate substantially in the form
of Exhibit K or any other form reasonably approved by the Administrative Agent.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, that, Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.

 

34



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Loans” has the meaning set forth in Section 2.16(c).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction), (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), and (d) with respect to all entities, any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Loans,
Incremental Term Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of the Term Loans, Revolving Loans, Incremental Term
Loans and Swingline Loans, as the case may be, occurring on such date, and
(b) with respect to any L/C Obligations on any date, the aggregate outstanding
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PATRIOT Act” has the meaning specified in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect

 

35



--------------------------------------------------------------------------------

to plan years ending prior to the effective date of the Pension Act, Section 412
of the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means any Acquisition by a Loan Party (the Person,
assets or division, line of business or other business unit of the Person to be
acquired in such Acquisition shall be referred to herein as the “Target”);
provided, that, (a) the Target of such acquisition operates a Permitted Business
or the assets acquired pursuant to such Acquisition are used or useful in a
Permitted Business, (b) the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such Acquisition, (i) the Loan Parties would be in compliance
with the financial covenants set forth in Section 7.11 as of the most recent
fiscal quarter end for which the Borrower was required to deliver financial
statements pursuant to Section 6.01(a) or (b) and (ii) the Consolidated Total
Net Adjusted Leverage Ratio is at least 0.25 to 1.0 less than the ratio required
to be maintained at such time by Section 7.11(a), (c) the sum of unrestricted
cash and Cash Equivalents of the Loan Parties plus availability under the
Revolving Facility, after giving effect to such Acquisition on a Pro Forma
Basis, shall be at least $25,000,000, (d) the Target of such Acquisition or the
assets acquired pursuant to such Acquisition must have trailing twelve month
EBITDA of at least negative $5,000,000, (e) the Target of such Acquisition will
become a Loan Party and/or the assets acquired shall be subject to Liens in
favor of the Administrative Agent, in each case in accordance with, and to the
extent required by, Section 6.14, (f) no Event of Default shall exist or would
result from giving effect to such Acquisition, (g) if the Acquisition
Consideration for such acquisition exceeds $25,000,000, the Loan Parties shall
have delivered to the Administrative Agent (i) a certified copy of the purchase
agreement with respect to such Acquisition, (ii) annual financial statements
(including audits, if available) of the Target for the past three fiscal year
periods and the most current interim financial statements of the Target, and
(iii) updated projections for the Loan Parties incorporating the Target of such
Acquisition, and (h) such Permitted Acquisition shall not be a “hostile”
acquisition and shall have been approved by the Board of Directors and/or the
shareholders (or equivalent) of the applicable Loan Party and the Target.

“Permitted Business” means any business that is, directly or indirectly through
a Restricted Subsidiary, the same as, or reasonably related, ancillary or
complementary to, the business of the Borrower and its Restricted Subsidiaries
on the Closing Date.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that, (a) the principal amount thereof does not exceed
the sum of (i) the outstanding principal amount of the Indebtedness so modified,
refinanced, refunded, renewed or extended plus (ii) prepayment premiums paid,
and reasonable and customary fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension, (b) such
modification, refinancing, refunding, renewal or extension has (i) a final
maturity date equal to or later than the final maturity date of the Indebtedness
being modified, refinanced, refunded, renewed or extended, and (ii) a Weighted
Average Life to Maturity equal to or longer than the Weighted Average Life to
Maturity of the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) the direct and contingent obligors of such Indebtedness shall not
be changed, as a result of or in connection with such modification, refinancing,
refunding, renewal or extension, (d) the terms (excluding pricing, fees, rate
floors, discounts, premiums and optional prepayments or redemption terms) of
such Indebtedness shall not be changed in any manner that is

 

36



--------------------------------------------------------------------------------

materially adverse, taken as a whole, to the Borrower or any Restricted
Subsidiary, as applicable, as a result of or in connection with such
modification, refinancing, refunding, renewal or extension, except for terms
applicable only to periods after the Latest Maturity Date, (e) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Secured Obligations or secured by Liens
on the Collateral junior to those created under the Collateral Documents, such
modification, refinancing, refunding, renewal or extension is subordinated to
the Secured Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, and (f) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is unsecured, such
modification, refinancing, refunding, renewal or extension shall be unsecured.

“Permitted Transfer” means any Disposition by the Borrower or any Restricted
Subsidiary; provided, that, (a) the assets are sold for fair market value,
(b) if the fair market value of such assets exceeds $15,000,000, at least
seventy five percent (75%) of the aggregate consideration for such Disposition
is received in cash or Cash Equivalents, (c) no Event of Default exists or would
result from such Disposition, (d) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such Disposition, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b), (v) the Net Cash
Proceeds of such Disposition are applied to prepay the Loans pursuant to
Section 2.05(b)(ii), to the extent required, and (vi) Designated Non Cash
Consideration received in connection with all such Dispositions does not exceed
$25,000,000 in the aggregate during the term of this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or,
with respect to any such plan that is either covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412 of the Code, any
ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the pledge agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent by each of the Loan Parties.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Disposition, Involuntary Disposition, or sale, transfer or other disposition
that results in a Person ceasing to be a Subsidiary or any designation of a
Subsidiary as an Unrestricted Subsidiary, income statement and cash flow
statement items (whether positive or negative) attributable to the Person or
property disposed of or the Subsidiary so designated shall be excluded and
(ii) with respect to any Acquisition, Investment, or a designation of a
Subsidiary as a Restricted Subsidiary, income statement and cash flow statement
items (whether positive or negative) attributable to the Person or property
acquired or the Subsidiary so designated shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information satisfactory to the

 

37



--------------------------------------------------------------------------------

Administrative Agent, (b) any retirement of Indebtedness and (c) any incurrence
or assumption of Indebtedness by the Borrower or any Restricted Subsidiary (and
if such Indebtedness has a floating or formula rate, such Indebtedness shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination);
provided, that, (x) Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect
in respect of any Specified Transaction shall be calculated in a reasonable and
factually supportable manner and certified by a Responsible Officer of the
Borrower and (y) any such calculation shall be subject to the applicable
limitations set forth in the definition of Consolidated EBITDA.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Consolidated
Total Net Adjusted Leverage Ratio and the Consolidated Fixed Charge Coverage
Ratio as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) or
(b) after giving Pro Forma Effect to the applicable Specified Transaction.

“Proposed Discounted Prepayment Amount” has the meaning set forth in
Section 2.16(b).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means (a) a Permitted Acquisition with aggregate
Acquisition Consideration of at least $40,000,000 or (b) a series of related
Permitted Acquisitions in any twelve (12) month period, with aggregate
Acquisition Consideration for all such Permitted Acquisitions of at least
$40,000,000.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.

“Qualifying Lenders” has the meaning set forth in Section 2.16(d).

“Qualifying Loans” has the meaning set forth in Section 2.16(d).

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

38



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans, Incremental Term Loans or Revolving Loans, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders at such time. The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided, that, the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or an L/C Issuer, as the case may be, in making such
determination.

“Resignation Effective Date” has the meaning set forth in Section 9.06.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief accounting officer, treasurer,
assistant treasurer, or controller of a Loan Party (or, with respect to any Loan
Party other than the Borrower, a secretary of such Loan Party to the extent such
secretary is also a Responsible Officer of the Borrower), and, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party, and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent reasonably requested by the Administrative Agent,
each Responsible Officer will provide an incumbency certificate and to the
extent requested by the Administrative Agent, appropriate authorization
documentation, in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Restricted Subsidiaries, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares (or equivalent) of any class of Equity Interests of the Borrower or any
of its Restricted Subsidiaries, now or hereafter outstanding, (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of Equity Interests of any Loan
Party or any of its Restricted Subsidiaries, now or hereafter outstanding and
(d) any payment made in cash to holders of Convertible Bond Indebtedness in
excess of the original principal (or notional) amount thereof and interest
thereon (and, to the extent not permissible to be satisfied with shares of
common stock, customary redemption, mandatory conversion or similar premiums, if
any).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. Each Guarantor shall be a Restricted Subsidiary.

 

39



--------------------------------------------------------------------------------

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01(b) under the caption “Revolving Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Revolving
Commitments of all of the Revolving Lenders on the Closing Date shall be
$200,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Facility Maturity Date” means June 26, 2020; provided, that, in the
event that payment in full of the Senior Notes has not occurred within one
hundred and eighty (180) days of the Closing Date, the Revolving Facility
Maturity Date automatically shall be deemed to be the date that is ninety-one
(91) days prior to the Senior Note Maturity Date; provided, further, that, in
each case, if such date is not a Business Day, the Revolving Facility Maturity
Date shall be the next preceding Business Day.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit M or
such other form as shall be reasonably approved by the Administrative Agent.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby the Borrower or such Restricted Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

40



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each Indemnitee and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit N.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent by each of the Loan Parties.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Senior Note Agreement” means the indenture dated as of June 28, 2011, between
the Borrower, certain of the Subsidiaries of the Borrower and Wilmington Trust
FSB, as trustee.

“Senior Note Documents” means the Senior Notes, the Senior Note Agreement, and
the Senior Note Guarantees.

“Senior Note Guarantees” means the guarantees of the Loan Parties pursuant to
the Senior Note Agreement.

“Senior Note Maturity Date” means July 15, 2018.

“Senior Notes” means those certain 9.75% senior notes of the Borrower due
July 15, 2018 in an initial aggregate principal amount of $200,000,000 issued
pursuant to the Senior Note Agreement.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit O.

“Solvent” and “Solvency” mean, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis on any date of determination, that on such
date (a) the fair value of the property of the Borrower and its Restricted
Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower and its
Restricted Subsidiaries on a consolidated basis, (b) the present fair saleable
value of the assets of the Borrower and its Restricted

 

41



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of the Borrower and its Restricted
Subsidiaries on a consolidated basis on their debts as they become absolute and
matured, (c) the Borrower and its Restricted Subsidiaries on a consolidated
basis do not intend to, and do not believe that they will, incur debts or
liabilities beyond the ability of the Borrower and its Restricted Subsidiaries
on a consolidated basis to pay such debts and liabilities as they mature,
(d) the Borrower and its Restricted Subsidiaries on a consolidated basis are not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which the property of the Borrower and its Restricted
Subsidiaries on a consolidated basis would constitute an unreasonably small
capital, and (e) the Borrower and its Restricted Subsidiaries on a consolidated
basis are able to pay their debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Transaction” means (a) any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition, any Investment that results in a Person
becoming a Restricted Subsidiary, any designation of a Subsidiary as a
Restricted Subsidiary or as an Unrestricted Subsidiary, in each case, whether by
merger, consolidation or otherwise, or any incurrence or repayment of
Indebtedness or (b) any other event that by the terms of the Loan Documents
requires Pro Forma Compliance with a test or covenant, calculation as to Pro
Forma Effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis.

“Stated Maturity Date” means June 26, 2020; provided, that, if such date is not
a Business Day, the Stated Maturity Date shall be the next preceding Business
Day.

“Subordinating Loan Party” has the meaning specified in Section 11.16.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

42



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit P or such
other form as reasonably approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent pursuant), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000, and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term Commitments of all of the Term Lenders on the Closing Date
shall be $275,000,000.

 

43



--------------------------------------------------------------------------------

“Term Facility” means (a) at any time during the Availability Period in respect
of such Facility, the sum of (i) the aggregate amount of the Term Commitments at
such time, and (ii) the aggregate principal amount of the Term Loans advanced
pursuant to Section 2.01(a) of all Term Lenders outstanding at such time, and
(b) at any time thereafter, the aggregate principal amount of the Term Loans
advanced pursuant to Section 2.01(a) of all Term Lenders outstanding at such
time.

“Term Facility Maturity Date” means June 26, 2020; provided, that, in the event
that payment in full of the Senior Notes has not occurred within one hundred and
eighty (180) days of the Closing Date, the Term Facility Maturity Date
automatically shall be deemed to be the date that is ninety-one (91) days prior
to the Senior Note Maturity Date; provided, further, that, in each case, if such
date is not a Business Day, the Term Facility Maturity Date shall be the next
preceding Business Day.

“Term Lender” means (a) on the Closing Date, any Lender that has a Term
Commitment at such time, (b) at any time during the Availability Period in
respect of the Term Facility, any Lender that has a Term Commitment or that
holds Term Loans at such time, and (c) at any time after the Availability Period
in respect of the Term Facility, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit Q or such other form reasonably approved by the Administrative Agent.

“Threshold Amount” means $10,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure, Outstanding Amount of the Term Loans, and
Outstanding Amount of all Incremental Term Loans of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

44



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower that has been designated as an Unrestricted Subsidiary by the
Borrower (in a written notice by the Borrower to the Administrative Agent);
provided, that, no Subsidiary that owns any Equity Interests of the Borrower or
any Restricted Subsidiary may be designated an Unrestricted Subsidiary;
provided, further, that, (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to such designation, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b) and (iii) such
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under the Senior
Notes (if outstanding), any Additional Second Lien Indebtedness, any Additional
Unsecured Indebtedness, any other Indebtedness with an outstanding principal
amount in excess of the Threshold Amount and any Permitted Refinancing of any of
the foregoing. The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the applicable Loan Party or
Subsidiary therein. Any Unrestricted Subsidiary may be redesignated as a
Restricted Subsidiary in a written notice by the Borrower to the Administrative
Agent; provided, that, (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) the Borrower shall have delivered
to the Administrative Agent a Pro Forma Compliance Certificate demonstrating
that, upon giving Pro Forma Effect to such redesignation, the Loan Parties would
be in compliance with the financial covenants set forth in Section 7.11 as of
the most recent fiscal quarter end for which the Borrower was required to
deliver financial statements pursuant to Section 6.01(a) or (b). The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of such designation of any Indebtedness or Liens of such
Subsidiary existing at such time. Once an Unrestricted Subsidiary has been
re-designated as a Restricted Subsidiary, such Subsidiary may only be designated
as an Unrestricted Subsidiary one (1) additional time during the term of this
Agreement. As of the Closing Date, there are no Unrestricted Subsidiaries.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation one
hundred percent (100%) of whose Equity Interests (other than directors’
qualifying shares or Equity Interests that are required to be held by another
person in order to satisfy a foreign requirement of Law prescribing an

 

45



--------------------------------------------------------------------------------

equity owner resident in the local jurisdiction) is at the time owned by such
Person and/or one or more Wholly Owned Subsidiaries of such Person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a one hundred percent (100%) equity interest at such time.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any and
all references to “Borrower” regardless of whether preceded by the term a, any,
each of, all, and/or, or any other similar term shall be deemed to refer, as the
context requires, to each and every (and/or any one or all) parties constituting
the Borrower, individually and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

46



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at one hundred percent (100%) of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded. The parties
hereto acknowledge and agree that for purposes of all calculations hereunder,
the principal amount of Convertible Bond Indebtedness shall be the outstanding
principal (or notional) amount thereof, valued at par.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Total Net Adjusted Leverage Ratio
(including for purposes of determining the Applicable Rate) and the Consolidated
Fixed Charge Coverage Ratio shall be made on a Pro Forma Basis with respect to
all Specified Transactions occurring during the applicable Measurement Period to
which such calculation relates, and/or subsequent to the end of such Measurement
Period but not later than the date of such calculation; provided, that,
notwithstanding the foregoing, when calculating the Consolidated Total Net
Adjusted Leverage Ratio and/or the Consolidated Fixed Charge Coverage Ratio for
purposes of determining (i) compliance with Section 7.11, and/or (ii) the
Applicable Rate, any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis that occurred subsequent to
the end of the applicable Measurement Period shall not be given Pro Forma
Effect. For purposes of determining compliance with any provision of this
Agreement which requires Pro Forma Compliance with any financial covenant set
forth in Section 7.11, (x) in the case of any such compliance required after
delivery of financial statements for the fiscal quarter ending June 30,

 

47



--------------------------------------------------------------------------------

2015, such Pro Forma Compliance shall be determined by reference to the maximum
Consolidated Total Net Adjusted Leverage Ratio and/or minimum Consolidated Fixed
Charge Coverage Ratio, as applicable, permitted for the fiscal quarter most
recently then ended for which financial statements have been delivered (or were
required to have been delivered) in accordance with Section 6.01(a) or (b), or
(y) in the case of any such compliance required prior to the delivery referred
to in clause (x) above, such Pro Forma Compliance shall be determined by
reference to the maximum Consolidated Total Net Adjusted Leverage Ratio and/or
minimum Consolidated Fixed Charge Coverage Ratio, as applicable, permitted for
the fiscal quarter ending June 30, 2015. Notwithstanding anything to the
contrary contained herein, during the period commencing with the execution of
the definitive acquisition agreement or the provision of irrevocable notice, in
each case, in connection with a Limited Conditionality Accordion Transaction and
ending on the earlier to occur of (x) the date of consummation of such Permitted
Acquisition or such redemption or repayment and (y) the date of abandonment by
the Borrower or the applicable Subsidiary of such Permitted Acquisition or such
redemption or repayment, each Pro Forma Compliance Certificate (for the
avoidance of doubt, excluding (A) any Compliance Certificate delivered pursuant
to Section 6.02(b) and (B) the Pro Forma Compliance Certificate delivered by the
Borrower to determine the permissibility of the underlying Permitted Acquisition
itself (pursuant to the definition thereof)) delivered hereunder (and each other
calculation on a Pro Forma Basis hereunder to determine the permissibility of a
particular transaction (e.g., the incurrence of Additional Unsecured
Indebtedness, etc.) shall demonstrate two (2) calculations of each of the
relevant covenants set forth in Section 7.11; the first shall assume that the
applicable Permitted Acquisition or redemption or repayment has been consummated
and the second shall assume that such transaction has been abandoned. For the
avoidance of doubt, with respect to any particular transaction, each such
calculation set forth on the applicable Pro Forma Compliance Certificate must
demonstrate Pro Forma Compliance in order for such transaction to be permitted.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

48



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Term Borrowings. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make term loans to the Borrower in Dollars in up
to two (2) advances on any Business Day during the Availability Period for the
Term Facility, in an aggregate amount not to exceed such Lender’s Term
Commitment. Each Term Borrowing shall consist of Term Loans made simultaneously
by the Term Lenders in accordance with their respective Term Commitments. Term
Borrowings repaid or prepaid may not be reborrowed. Term Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein; provided, however,
any Term Borrowing made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as Base Rate Loans unless the
Borrower delivers a Funding Indemnity Letter not less than three (3) Business
Days prior to the date of such Term Borrowing.

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower in Dollars, from time to time, on any Business
Day during the Availability Period for the Revolving Facility, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed the
Revolving Facility, and (ii) the Revolving Exposure of any Lender shall not
exceed such Revolving Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow Revolving Loans, prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein; provided,
however, any Revolving Borrowings made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Revolving Borrowing.

(c) Incremental Term Loans. Subject to Section 2.02(g), on the effective date of
any Incremental Term Loan Lender Joinder Agreement, each Incremental Term Lender
party to such Incremental Term Loan Lender Joinder Agreement severally agrees to
make a term loan in one or more advances to the Borrower in the amount of its
respective Incremental Term Commitment with respect to such Incremental Term
Facility as set forth in such Incremental Term Loan Lender Joinder Agreement;
provided, however, that after giving effect to such advances, the Outstanding
Amount of such Incremental Term Loans shall not exceed the aggregate amount of
the Incremental Term Commitments set forth in the applicable Incremental Term
Loan Lender Joinder Agreement of the applicable Incremental Term Lenders. Each
Incremental Term Borrowing shall consist of Incremental Term Loans made
simultaneously by the Incremental Term Lenders in accordance with their
respective Applicable Percentage of the applicable Incremental Term Facility.
Incremental Term Borrowings prepaid or repaid may not be reborrowed. Incremental
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

49



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (i) telephone or (ii) a Loan Notice; provided, that, any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than 10:00 a.m. (A) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(B) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one (1), two (2), three (3) or six (6) months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 10:00 a.m.
four (4) Business Days prior to the requested date of such Borrowing, conversion
or continuation of Eurodollar Rate Loans, whereupon the Administrative Agent
shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 10:00 a.m., three (3) Business Days before the requested date of
such Borrowing, conversion or continuation of Eurodollar Rate Loans, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, in connection with any conversion or
continuation of Term Loans or Incremental Term Loans, if less, the entire
principal thereof then outstanding). Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, in connection with any conversion or continuation of Term Loans or
Incremental Term Loans, if less, the entire principal thereof then outstanding).
Each Loan Notice and each telephonic notice shall specify (I) the applicable
Facility and whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Loans, as the case may
be, under such Facility, (II) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (III) the
principal amount of Loans to be borrowed, converted or continued, (IV) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(V) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a Eurodollar Rate Loan.

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate

 

50



--------------------------------------------------------------------------------

Lender of the details of any automatic conversion to Base Rate Loans described
in Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 p.m.
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Credit Extension, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Loan Notice with respect to a
Revolving Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) Notice of Interest Rates. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of the Term Facility. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect in respect of the Revolving
Facility. With respect to each Incremental Term Facility, after giving effect to
all Incremental Term Borrowings, all conversions of Incremental Term Loans from
one Type to the other, and all continuations of Incremental Term Loans as the
same Type, there shall not be more than five (5) Interest Periods in effect in
respect of such Incremental Term Facility.

(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

 

51



--------------------------------------------------------------------------------

(g) Increase in Revolving Facility; Incremental Term Loans. The Borrower may at
any time and from time to time, upon prior written notice by the Borrower to the
Administrative Agent, increase the Revolving Facility (but not the Letter of
Credit Sublimit or the Swingline Sublimit) and/or establish one or more
Incremental Term Facilities (each such increase and/or establishment of an
Incremental Term Facility, an “Incremental Facility” and collectively, the
“Incremental Facilities”), by a maximum aggregate amount not to exceed the
Incremental Amount, as follows:

(i) Increase in Revolving Facility. The Borrower may, at any time and from time
to time, upon prior written notice by the Borrower to the Administrative Agent,
increase the Revolving Facility (but not the Letter of Credit Sublimit or the
Swingline Sublimit) with additional Revolving Commitments from any Revolving
Lender or new Revolving Commitments from one or more other Persons selected by
the Borrower and acceptable to the Administrative Agent, the Swingline Lender
and each L/C Issuer (so long as such Persons would be permitted at such time by
Section 11.06(b)(v) to become assignees hereunder); provided, that:

(A) any such increase shall be in a minimum principal amount of $5,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(B) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(C) no existing Lender shall be under any obligation to increase its Revolving
Commitment and any such decision whether to increase its Revolving Commitment
shall be in such Lender’s sole and absolute discretion;

(D) (1) any new Lender shall join this Agreement by executing such joinder
documents as are required by the Administrative Agent and/or (2) any existing
Lender electing to increase its Revolving Commitment shall have executed a
commitment agreement satisfactory to the Administrative Agent;

(E) as a condition precedent to such increase, the Borrower shall have delivered
to the Administrative Agent a certificate of the Borrower dated as of the date
of such increase and signed by a Responsible Officer of the Borrower certifying
that, before and after giving effect to such increase, (x) the representations
and warranties contained in Article II and Article V and the other Loan
Documents are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the date of such increase,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date, and except that for purposes of this Section 2.02(g)(i)(E), the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (y) no
Default or Event of Default exists;

(F) a Responsible Officer of the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to any such increase in the Revolving Facility (and
assuming for such calculation that such increase is fully drawn), the Loan
Parties would be in compliance with the financial covenants set forth in
Sections 7.11(a) and (b) as of the most recent fiscal quarter for which the

 

52



--------------------------------------------------------------------------------

Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b) (it being understood and agreed that for
purposes of calculating such Consolidated Total Net Adjusted Leverage Ratio, the
identifiable proceeds of such increase in the Revolving Facility (if any) that
is incurred at such time shall not qualify as “unrestricted cash and Cash
Equivalents of the Loan Parties” for the purposes of clause(a)(ii) of the
definition of Consolidated Total Net Adjusted Leverage Ratio);

(G) the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase in the Revolving Facility; and

(H) Schedule 1.01(b) shall be deemed revised to include any increase in the
Revolving Facility pursuant to this Section 2.02(g)(i) and to include thereon
any Person that becomes a Lender pursuant to this Section 2.02(g)(i).

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Revolving Commitments arising from any non-ratable increase in the
Revolving Commitments under this Section.

(ii) Institution of Incremental Term Facilities. The Borrower may, at any time,
upon prior written notice to the Administrative Agent, institute an Incremental
Term Facility from one or more Incremental Term Lenders; provided, that:

(A) any such Incremental Term Facility shall be in a minimum aggregate principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof;

(B) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(C) no existing Lender shall be under any obligation to become an Incremental
Term Lender and any such decision whether to become an Incremental Term Lender
shall be in such Lender’s sole and absolute discretion;

(D) the Borrower (in consultation and coordination with the Administrative
Agent) shall obtain commitments for the amount of such Incremental Term Facility
from existing Lenders or other Persons acceptable to the Administrative Agent,
which Lenders shall join in this Agreement as Incremental Term Lenders by
executing an Incremental Term Loan Lender Joinder Agreement;

(E) as a condition precedent to such institution, the Borrower shall have
delivered to the Administrative Agent a certificate of the Borrower dated as of
the date of such institution and signed by a Responsible Officer of the Borrower
certifying that, before and after giving effect to such institution, (x) the
representations and warranties contained in Article II and Article V and the

 

53



--------------------------------------------------------------------------------

other Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such institution, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that for purposes of this
Section 2.02(g)(ii)(E), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (y) no Default or Event of Default exists;

(F) a Responsible Officer of the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to any such Incremental Term Facility (and assuming for
such purposes that such Incremental Term Facility is fully drawn), the Loan
Parties would be in compliance with the financial covenants set forth in
Sections 7.11(a) and (b) as of the most recent fiscal quarter for which the
Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b) (it being understood and agreed that for
purposes of calculating such Consolidated Total Net Adjusted Leverage Ratio, the
identifiable proceeds of such Incremental Term Facility (if any) that is
incurred at such time shall not qualify as “unrestricted cash and Cash
Equivalents of the Loan Parties” for the purposes of clause(a)(ii) of the
definition of Consolidated Total Net Adjusted Leverage Ratio);

(G) Schedule 1.01(b) shall be deemed revised to include such Incremental Term
Facility pursuant to this Section 2.02(g)(ii) and to include thereon any Person
that becomes an Incremental Term Lender pursuant to this Section 2.02(g)(ii);

(H) the Incremental Term Loan Maturity Date for such Incremental Term Facility
shall be as set forth in the Incremental Term Loan Lender Joinder Agreement
relating to such Incremental Term Facility; provided, that, such date shall not
be earlier than the Stated Maturity Date;

(I) the scheduled principal amortization payments under such Incremental Term
Facility shall be as set forth in the Incremental Term Loan Lender Joinder
Agreement relating to such Incremental Term Facility; provided, that, the
Weighted Average Life to Maturity of the Incremental Term Loans made under such
Incremental Term Facility shall not be shorter than the then-remaining Weighted
Average Life to Maturity of the Term Loans;

(J) to the extent any of the terms of the Incremental Term Loans under such
Incremental Term Facility (other than (x) as set forth in Sections
2.02(g)(ii)(H) and (I) above or (y) terms that are applicable only to periods
after the Term Facility Maturity Date) are not substantially consistent with the
terms of the Term Facility, such terms shall be reasonably satisfactory to the
Administrative Agent; and

(K) the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase Incremental Term Facility.

 

54



--------------------------------------------------------------------------------

It is understood and agreed that, notwithstanding anything to the contrary in
this Agreement, if the proceeds of any Incremental Facility are being used to
finance a Permitted Acquisition whose consummation is not conditioned on the
availability of, or on obtaining, third party financing, or an irrevocable
redemption or repayment of Indebtedness permitted hereunder, and the Borrower
has obtained binding commitments of Lenders to fund such Incremental Facility
(“Incremental Financing Commitments”), then the conditions set forth in
Section 2.02(g)(i)(B), Section 2.02(g)(i)(E), Section 2.02(g)(i)(F),
Section 2.02(g)(ii)(B), Section 2.02(g)(ii)(E), Section 2.02(g)(ii)(F),
Section 4.02(a), Section 4.02(b), clause (b) in the definition of “Permitted
Acquisition” and clause (f) in the definition of “Permitted Acquisition” shall
be limited as follows, if and to the extent such Lenders so agree in their
Incremental Financing Commitments: (i) the conditions set forth in
Section 4.02(a), Section 2.02(g)(i)(E)(x) and Section 2.02(g)(ii)(E)(x) shall be
limited such that the only representations and warranties the accuracy of which
shall be a condition to the availability of such Incremental Facility shall be
(x) customary “Specified Representations” and (y) such representations and
warranties under the definitive acquisition agreement as entitle the Borrower
(or the applicable Subsidiary) to terminate its obligations under the definitive
acquisition agreement or decline to consummate the applicable acquisition, in
each case, without paying any penalty or compensation to the seller or incurring
liability for breach if such representations and warranties fail to be true and
correct, (ii) the reference in Section 4.02(b), Section 2.02(g)(i)(B),
Section 2.02(g)(i)(E)(y), Section 2.02(g)(ii)(B), Section 2.02(g)(ii)(E)(y) and
clause (f) in the definition of “Permitted Acquisition” to Default and Event of
Default (or, in the case of clause (f) in the definition of “Permitted
Acquisition”, to Event of Default) shall mean (x) no Default or Event of Default
(or, in the case of clause (f) in the definition of “Permitted Acquisition”, no
Event of Default) shall exist at the date the definitive acquisition agreement,
or the irrevocable notice (as the case may be), is executed and delivered by the
Borrower or the applicable Subsidiary and (y) no Event of Default pursuant to
Sections 8.01(a), (f) or (g) shall exist at the time of the initial funding of
such Incremental Facility, and (iii) the calculations referred to in
Section 2.02(g)(i)(F), Section 2.02(g)(ii)(F) and clause (b) in the definition
of “Permitted Acquisition” may be determined, at the option of the Borrower at
the time of signing of the definitive acquisition agreement or the date that
irrevocable notice of such redemption or repayment is given, as applicable (and
assuming for purposes of such pro forma calculations that (x) such Incremental
Facility is fully drawn as of such date and (y) the applicable Permitted
Acquisition or redemption or repayment, and all transactions to occur in
connection therewith, have been effected) (each such Permitted Acquisition or
redemption or repayment where such pro forma calculations are made at such time
being a “Limited Conditionality Accordion Transaction”), or at the time of
funding of such Incremental Facility. It is understood and agreed that this
paragraph shall not limit the conditions set forth in Section 4.02 with respect
to any proposed Borrowing of Revolving Loans, Term Loans or issuance of Letters
of Credit in connection with such Permitted Acquisition, redemption or repayment
of Indebtedness or otherwise.

 

55



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any Restricted Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Restricted Subsidiaries and any
drawings thereunder; provided, that, after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Revolving Facility, (y) the Revolving Exposure
of any Revolving Lender shall not exceed such Lender’s Revolving Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto and deemed L/C
Obligations, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

56



--------------------------------------------------------------------------------

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $50,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars; or

(E) any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by such L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer. Such Letter of Credit

 

57



--------------------------------------------------------------------------------

Application must be received by an L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Administrative Agent and such L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to such L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day), (B) the
amount thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, (G) the purpose
and nature of the requested Letter of Credit, and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer: (1) the Letter of Credit to be
amended, (2) the proposed date of amendment thereof (which shall be a Business
Day), (3) the nature of the proposed amendment, and (4) such other matters as
such L/C Issuer may require. Additionally, the Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, an L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless such L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole discretion, agree to issue a standby Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided, that, any such Auto-Extension Letter of Credit must
permit such L/C

 

58



--------------------------------------------------------------------------------

Issuer to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by such L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) such L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

(v) If the Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by such L/C Issuer, the Borrower shall
not be required to make a specific request to such L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits such L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed (an “Honor Date”), the Borrower shall reimburse the applicable L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower

 

59



--------------------------------------------------------------------------------

fails to so reimburse the applicable L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
applicable L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that, the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer, at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower, any Restricted Subsidiary or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the

 

60



--------------------------------------------------------------------------------

obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of such L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

61



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement or by such Letter of
Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Restricted Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant

 

62



--------------------------------------------------------------------------------

or assignee of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Lenders or the Required Lenders, as applicable, (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct, or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and an L/C Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves, as determined by a final nonappealable judgment of a court
of competent jurisdiction, were caused by such L/C Issuer’s willful misconduct
or gross negligence or such L/C Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit, equal to 50% of the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit and (ii) for each standby Letter of Credit, equal to the Applicable
Rate times the daily amount available to be drawn under such Letter of Credit.
Letter of Credit Fees shall be (A) due and payable on the first Business Day
following each fiscal

 

63



--------------------------------------------------------------------------------

quarter end, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (B) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to (i) Bank of America, as an L/C Issuer for its
own account, a fronting fee (A) with respect to each commercial Letter of Credit
issued by Bank of America, at the rate per annum specified in the Fee Letter
computed on the amount of such Letter of Credit and payable upon the issuance
thereof, (B) with respect to any amendment of a commercial Letter of Credit
issued by Bank of America increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and Bank of America in its capacity
as an L/C Issuer, computed on the amount of such increase and payable upon the
effectiveness of such amendment, and (C) with respect to each standby Letter of
Credit issued by Bank of America, at the rate per annum specified in the Fee
Letter, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears, and due and payable on or prior to the
date that is ten (10) Business Days following each fiscal quarter end,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) to each other L/C Issuer, a fronting fee with respect to each Letter of
Credit issued by such L/C Issuer at a rate separately agreed between such L/C
Issuer and the Borrower. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. In addition, the Borrower shall
pay directly to each L/C Issuer for its own account, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent a Letter of Credit Report, as set forth below:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;

 

64



--------------------------------------------------------------------------------

(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v) for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

(l) Additional L/C Issuers. Any Lender hereunder may become an L/C Issuer upon
receipt by the Administrative Agent of a fully executed Notice of Additional L/C
Issuer which shall be signed by the Borrower, the Administrative Agent and each
L/C Issuer.

(m) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Borrower (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set forth herein, to the Borrower, in Dollars, from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Applicable Revolving Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that
(i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Lender’s Revolving Commitment, (ii) the Borrower shall not use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate plus the Applicable Rate.
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Revolving Percentage
times the amount of such Swingline Loan.

 

65



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by: (i) telephone or (ii) a Swingline Loan Notice;
provided, that, any telephonic notice must be confirmed immediately by delivery
to the Swingline Lender and the Administrative Agent of a Swingline Loan Notice.
Each such Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 12:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$100,000, and (B) the requested date of the Borrowing (which shall be a Business
Day). Promptly after receipt by the Swingline Lender of any Swingline Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 1:00 p.m. on the date of the proposed Swingline Borrowing (1) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (2) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swingline Loan) for the account of the Swingline
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

66



--------------------------------------------------------------------------------

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery of a Loan Notice). No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swingline
Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

67



--------------------------------------------------------------------------------

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay the Term Loans, Revolving Loans and/or
any Incremental Term Loans in whole or in part without premium or penalty
subject to Section 3.05; provided, that, unless otherwise agreed by the
Administrative Agent, (A) such notice must be received by the Administrative
Agent not later than 10:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (2) on the date of prepayment of Base
Rate Loans, (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof, and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Type(s) of Loans to be prepaid, and
whether the Loans to be prepaid are the Term Loans, the Revolving Loans, and/or
the Incremental Term Loans and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, that, any notice of prepayment of Loans may be conditioned upon the
effectiveness of other credit facilities or capital raising, the consummation of
a particular Disposition or the occurrence of a change of control as specified
in such notice, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified prepayment date)
if such condition is not satisfied. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of Term
Loans and Incremental Term Loans pursuant to this Section 2.05(a) shall be
applied to the Term Loans and any Incremental Term Loans on a pro rata basis,
and shall be applied to the principal repayment installments thereof in the
direct order of maturity or as otherwise directed by the Borrower. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.

(ii) The Borrower may, upon notice to the Swingline Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline

 

68



--------------------------------------------------------------------------------

Loans in whole or in part without premium or penalty; provided, that, unless
otherwise agreed by the Swingline Lender, (A) such notice must be received by
the Swingline Lender and the Administrative Agent not later than 12:00 p.m. on
the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

(b) Mandatory.

(i) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility at such time, the Borrower shall
immediately prepay Revolving Loans, Swingline Loans and L/C Borrowings (together
with all accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless, after the prepayment of the
Revolving Loans and Swingline Loans, the Total Revolving Outstandings exceed the
Revolving Facility at such time.

(ii) Dispositions and Involuntary Dispositions. The Borrower shall prepay
(within thirty (30) days of the date of such Disposition or Involuntary
Disposition) the Loans and/or Cash Collateralize the L/C Obligations as
hereinafter provided in an aggregate amount equal to one hundred percent
(100%) of the Net Cash Proceeds received by any Loan Party or any Restricted
Subsidiary from all Dispositions and Involuntary Dispositions; provided, that,
such Net Cash Proceeds shall not be required to be so applied (A) until the
aggregate amount of Net Cash Proceeds derived from all such Dispositions or
Involuntary Dispositions in any fiscal year is equal to or greater than
$10,000,000 and (B) if, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of such Disposition
or Involuntary Disposition), such Loan Party or such Restricted Subsidiary
reinvests all or any portion of such Net Cash Proceeds in Eligible Assets within
three hundred sixty five (365) days of the date of such Disposition or
Involuntary Disposition (or to the extent it commits within such three hundred
sixty five (365) day period to make such reinvestment, within one hundred eighty
(180) days after such three hundred sixty five (365) day period); provided,
further, that, for purposes of the foregoing clause (B), if such Net Cash
Proceeds shall have not been so reinvested by the end of such period(s), such
Net Cash Proceeds shall be immediately applied to prepay the Loans and/or Cash
Collateralize the L/C Obligations. Any prepayment pursuant to this clause
(ii) shall be applied as set forth in clause (v) below.

(iii) Debt Issuance. Promptly upon the receipt by any Loan Party or any
Restricted Subsidiary of the Net Cash Proceeds of any Debt Issuance, the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereinafter provided in an aggregate amount equal to one hundred percent
(100%) of such Net Cash Proceeds. Any prepayment pursuant to this clause
(iii) shall be applied as set forth in clause (v) below.

 

69



--------------------------------------------------------------------------------

(iv) Extraordinary Receipts. Promptly upon receipt by any Loan Party or any
Restricted Subsidiary of any Extraordinary Receipt received by or paid to or for
the account of any Loan Party or any Restricted Subsidiary, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereinafter
provided in an aggregate principal amount equal to one hundred percent (100%) of
the amount of such Extraordinary Receipts; provided, that, such Net Cash
Proceeds shall not be required to be so applied (A) until the aggregate amount
of Net Cash Proceeds derived from all such Extraordinary Receipts in any fiscal
year is equal to or greater than $5,000,000 and (B) if, at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of receipt of any Extraordinary Receipts), such Loan Party or such
Restricted Subsidiary reinvests all or any portion of such Extraordinary
Receipts in Eligible Assets within three hundred sixty five (365) days of the
date of the receipt thereof (or to the extent it commits within such three
hundred sixty five (365) day period to make such investment, within one hundred
eighty (180) days after such three hundred sixty five (365) day period);
provided, further, that, for purposes of the foregoing proviso, if such
Extraordinary Receipts shall have not been so reinvested by the end of such
period(s), such Extraordinary Receipts shall be immediately applied to prepay
the Loans and/or Cash Collateralize the L/C Obligations. Any prepayment pursuant
to this clause (iv) shall be applied as set forth in clause (v) below.

(v) Application of Payments. Each prepayment of Loans pursuant to the foregoing
provisions of Sections 2.05(b)(ii) through (iv) shall be applied, first, to the
Term Loans and any Incremental Term Loans on a pro rata basis and to the
principal repayment installments thereof on a pro rata basis, second, to the
outstanding Revolving Loans (without a corresponding permanent reduction of the
Revolving Facility), and third, after the outstanding Revolving Loans have been
paid in full, to Cash Collateralize the remaining L/C Obligations. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

(c) Limitations. Notwithstanding any other provisions of this Section 2.05, to
the extent that any or all of the Net Cash Proceeds of any Disposition by a
Foreign Subsidiary, of any Involuntary Disposition with respect to assets of a
Foreign Subsidiary or of any Debt Issuance by a Foreign Subsidiary, or any
Extraordinary Receipts received by a Foreign Subsidiary would, in any such case,
give rise to a prepayment event pursuant to Section 2.05(b)(ii), (iii) or (iv):

(i) to the extent that the Borrower has determined in good faith after
consultation with the Administrative Agent that the inclusion of such Net Cash
Proceeds or Extraordinary Receipts in the calculation of any prepayments
required under Section 2.05(b)(ii), (iii) or (iv) would result in adverse tax
consequences to the Borrower or any Subsidiary, such Net Cash Proceeds or
Extraordinary Receipts will be excluded from any such calculation of required
prepayments for so long, but only for so long, as the applicable adverse tax
consequences remain; and

(ii) the Loan Parties shall not in any event be required to repatriate cash held
by Foreign Subsidiaries in connection with a mandatory prepayment required by
Section 2.05(b)(ii), (iii) or (iv), subject, however, to the requirement to make
the prepayment that has otherwise become due under Section 2.05(b)(ii), (iii) or
(iv) (after giving effect to Section 2.05(c)(i)) from other sources upon the
terms therein, as if such Net Cash Proceeds had been received by the Borrower.

 

70



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided, that: (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall
not terminate or reduce (A) the Revolving Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Facility, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swingline Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swingline
Loans would exceed the Letter of Credit Sublimit. In addition, during the
Availability Period in respect of the Term Facility, the Borrower may, upon
notice to the Administrative Agent as set forth above, from time to time
terminate (in whole or in part) the unused portion of the aggregate Term
Commitments; provided, that: (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof. Any such notice of termination or reduction pursuant to this
Section 2.06(a) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(b) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced (A) by the amount of any Borrowing of the Term Loans pursuant to
Section 2.01(a), and (B) to zero on the last day of the Availability Period for
the Term Facility.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees.

(i) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, the Swingline Sublimit or the

 

71



--------------------------------------------------------------------------------

Revolving Commitments under this Section 2.06. Upon any reduction of the
Revolving Commitments, the Revolving Commitment of each Revolving Lender shall
be reduced by such Lender’s Applicable Revolving Percentage of such reduction
amount. All fees in respect of the Revolving Facility accrued until the
effective date of any termination of the Revolving Facility shall be paid on the
effective date of such termination.

(ii) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Commitments
under this Section 2.06. Upon any reduction of the unused portion of the
aggregate Term Commitments, the Term Commitment of each Term Lender shall be
reduced by such Lender’s ratable portion of such reduction amount. All fees in
respect of the Term Facility accrued until the effective date of any termination
of the Term Facility shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay the outstanding principal amount of the
Term Loans in installments on the last Business Day of each March, June,
September and December and on the Term Facility Maturity Date, in each case, in
the respective amounts set forth in the table below (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02:

 

Payment Dates

   Principal Amortization Payment
(% of Term Facility Advanced)  

September, 2015

     1.250 % 

December, 2015

     1.250 % 

March, 2016

     1.250 % 

June, 2016

     1.250 % 

September, 2016

     1.250 % 

December, 2016

     1.250 % 

March, 2017

     1.250 % 

June, 2017

     1.250 % 

September, 2017

     1.875 % 

December, 2017

     1.875 % 

March, 2018

     1.875 % 

June, 2018

     1.875 % 

September, 2018

     2.500 % 

December, 2018

     2.500 % 

March, 2019

     2.500 % 

June, 2019

     2.500 % 

September, 2019

     2.500 % 

December, 2019

     2.500 % 

March, 2020

     2.500 % 

Term Facility Maturity Date

    


 

Outstanding Principal Balance


of Term Loans

  


  

 

72



--------------------------------------------------------------------------------

provided, however, that, the final principal repayment installment of the Term
Loans shall be repaid on the Term Facility Maturity Date and in any event shall
be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.

(b) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Revolving Facility Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.

(c) Incremental Term Loans. The Borrower shall repay the outstanding principal
amount of all Incremental Term Loans in the installments, on the dates and in
the amounts set forth in the applicable Incremental Term Loan Lender Joinder
Agreement for such Incremental Term Loans (as such installments may hereafter be
adjusted as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02.

(d) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date fifteen (15) Business Days after such Loan is made and
(ii) the Revolving Facility Maturity Date.

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period from the applicable borrowing date at a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate, (ii) each Base Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate, and
(iii) each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

(b) Default Rate.

(i) (A) If any amount of principal of any Loan payable by any Loan Party under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, or (B) an
Event of Default pursuant to Sections 8.01(f) or (g) exists, all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Loan Party
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

73



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, all outstanding Obligations (including Letter of Credit Fees) shall
accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee and Term Facility Commitment Fee. The Borrower shall pay to
the Administrative Agent for the account of each Revolving Lender in accordance
with its Applicable Revolving Percentage, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Revolving Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. For the avoidance of doubt, the Outstanding Amount of Swingline
Loans shall not be counted towards or considered usage of the Aggregate
Commitments. The revolving commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met. In addition, the Borrower shall pay to the
Administrative Agent for the account of each Term Lender in accordance with its
Applicable Percentage of the Term Facility, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the sum of (i) the
aggregate Term Commitments plus (ii) the Outstanding Amount of Term Loans exceed
the Outstanding Amount of Term Loans, subject to adjustment as provided in
Section 2.15. The term commitment fee shall accrue commencing on the forty-fifth
(45th) day following the Closing Date and at all times thereafter during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met. The commitment fees shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and, in the case of the commitment fee with respect to the
Revolving Facility, on the last day of the Availability Period for the Revolving
Facility, or, in the case of the commitment fee with respect to the Term
Facility, on the last day of the Availability Period for the Term Facility. The
commitment fees shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent and MLPFS for their own
respective accounts, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

74



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365 day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Net Adjusted Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Net Adjusted Leverage Ratio would
have resulted in higher pricing for such period, the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the L/C Issuers, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under any provision of this
Agreement to payment of any Obligations hereunder at the Default Rate or under
Article VIII. The Borrower’s obligations under this paragraph shall survive for
one (1) year following the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or

 

75



--------------------------------------------------------------------------------

otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent for
the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 11:00 a.m. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Except as otherwise specifically provided for in this
Agreement, if any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the

 

76



--------------------------------------------------------------------------------

Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuers, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuers, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuers, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

77



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided, that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

78



--------------------------------------------------------------------------------

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or such L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or any L/C Issuer as
herein provided (other than any Lien permitted pursuant to Section 7.01(k)), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in one or more blocked, non-interest bearing deposit accounts at Bank
of America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (A) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(B) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

79



--------------------------------------------------------------------------------

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swingline Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided, that, if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(v). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

80



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuers
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to each L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (3) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize each
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective

 

81



--------------------------------------------------------------------------------

date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any Cash Collateral), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided, that, no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.16 Discounted Voluntary Prepayments.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower
shall have the right at any time and from time to time to prepay Term Loans and
Incremental Term Loans at a discount to the par value of such Term Loans and
Incremental Term Loans (each, a “Discounted Voluntary Prepayment”) pursuant to
the procedures described in this Section 2.16; provided, that, (i) any
Discounted Voluntary Prepayment shall be offered to all Term Lenders and all
Incremental Term Lenders on a pro rata basis based on the then outstanding
principal amount of all Term Loans and all Incremental Term Loans, (ii) no
Default or Event of Default has occurred and is continuing or would result from
the Discounted Voluntary Prepayment, (iii) no Discounted Voluntary Prepayment
may be made with proceeds from Revolving Loans or Swingline Loans, (iv) the sum
of unrestricted cash and Cash Equivalents of the Loan Parties plus availability
under the Revolving Facility, after giving effect to such Discounted Voluntary
Prepayment on a Pro Forma Basis, shall be at least $40,000,000, (v) the Borrower
shall in no event deliver more than three (3) Discounted Prepayment Option
Notices to the Administrative Agent during the term of this Agreement, and
(vi) the Borrower shall provide a certificate of a Responsible Officer of the
Borrower certifying (A) as to compliance with the items in clauses (ii),
(iii) and (iv) above and (B) that the Borrower and its Restricted Subsidiaries
have no material non-public information at the time of the making of the
Discounted Voluntary Prepayment that could reasonably be expected to affect a
Lender’s decision as to whether to participate in the Discounted Voluntary
Prepayment.

(b) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
it will provide a Discounted Prepayment Option Notice that the Borrower desires
to prepay the Term Loans (and, if any Incremental Term Loans are then
outstanding, the Incremental Term Loans) in an aggregate principal amount
specified therein by the Borrower (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Term Loans (and,
if any Incremental Term Loans are then outstanding, such Incremental Term Loans)
as specified below. The Discounted Prepayment Option Notice shall specify with
respect to the proposed Discounted Voluntary Prepayment: (i) the Proposed
Discounted Prepayment Amount of Term Loans (and, if any Incremental Term Loans
are then outstanding, Incremental Term Loans), which shall not be less than
$15,000,000, (ii) a discount range (which may be a single percentage) selected
by the Borrower with respect to such proposed Discounted Voluntary Prepayment
(representing the percentage of par of the principal amount of Term Loans (and,
if any Incremental Term Loans are then outstanding, Incremental Term Loans) to
be prepaid) (the “Discount Range”), and (iii) the date by which Term Lenders
(and, if any Incremental Term Loans are then outstanding, Incremental Term
Lenders) are required to indicate their election to

 

82



--------------------------------------------------------------------------------

participate in such proposed Discounted Voluntary Prepayment which shall be at
least five (5) Business Days following the date of the Discounted Prepayment
Option Notice (the “Acceptance Date”).

(c) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.16(b), the Administrative Agent shall promptly notify each Term Lender
(and, if any Incremental Term Loans are then outstanding, each Incremental Term
Lender) thereof. On or prior to the Acceptance Date, each such Term Lender (and,
if any Incremental Term Loans are then outstanding, each such Incremental Term
Lender) may specify (it being understood and agreed that no Lender shall be
required to deliver a Lender Participation Notice or to otherwise make any of
its Loans available for purposes of any Discounted Voluntary Prepayment unless
it so chooses to deliver a Lender Participation Notice and in such case to make
its Term Loans and/or Incremental Term Loans (as applicable) available for a
Discounted Voluntary Prepayment pursuant to the terms hereof) by a Lender
Participation Notice to the Administrative Agent (i) a minimum price (the
“Acceptable Price”) within the Discount Range (for example, eighty percent
(80%) of the par value of the Term Loans (and, if any Incremental Term Loans are
then outstanding, Incremental Term Loans) to be prepaid) and (ii) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans (and, if any Incremental Term Loans are then
outstanding, Incremental Term Loans) with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Price
(“Offered Loans”) (which, for the avoidance of doubt, need not be any or all of
a Lender’s Loans). Based on the Acceptable Prices and principal amounts of Loans
specified by the Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with the Borrower, shall determine the
applicable discount for Term Loans (and, if any Incremental Term Loans are then
outstanding, Incremental Term Loans) (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.16(b) for the
Discounted Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price at
which the Borrower can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, that, in the event
that such Proposed Discounted Prepayment Amount cannot be repaid in full at any
Acceptable Price, the Applicable Discount shall be the highest Acceptable Price
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Voluntary Discounted Prepayment and have Qualifying Loans (as defined
below). Any Lender whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Term Loans (and, if any
Incremental Term Loans are then outstanding, Incremental Term Loans) at any
discount to their par value within the Applicable Discount.

(d) The Borrower shall make a Discounted Voluntary Prepayment by prepaying those
Term Loans (and, if any Incremental Term Loans are then outstanding, Incremental
Term Loans) (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Price that is equal to or
lower than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided, that, if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans

 

83



--------------------------------------------------------------------------------

(disregarding any interest payable at such time) would be less than the amount
of aggregate proceeds required to prepay the Proposed Discounted Prepayment
Amount, such amounts in each case calculated by applying the Applicable
Discount, the Borrower shall prepay all Qualifying Loans.

(e) Each Discounted Voluntary Prepayment shall be made within four (4) Business
Days of the Acceptance Date (or such other date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), upon
delivery of a Discounted Voluntary Prepayment Notice, delivered to the
Administrative Agent no later than 11:00 a.m., three (3) Business Days prior to
the date of such Discounted Voluntary Prepayment, which notice shall specify the
date and amount of the Discounted Voluntary Prepayment and the Applicable
Discount determined by the Administrative Agent. Upon receipt of any Discounted
Voluntary Prepayment Notice, the Administrative Agent shall promptly notify each
relevant Lender thereof. If any Discounted Voluntary Prepayment Notice is given,
the amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. Prior to the delivery of a
Discounted Voluntary Prepayment Notice, upon written notice to the
Administrative Agent, the Borrower may withdraw its offer to make a Discounted
Voluntary Prepayment pursuant to any Discounted Prepayment Option Notice.

(f) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.16(c) above) established by the Administrative Agent in consultation
with the Borrower.

(g) Discounted Voluntary Prepayments shall be applied to reduce Term Loans and
any Incremental Term Loans on a pro rata basis, and, with respect to the
scheduled amortization payments of the Term Loans and any Incremental Term
Loans, in the inverse order of maturity.

2.17 Amend and Extend Transactions.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the Revolving Facility
Maturity Date and/or the Term Facility Maturity Date to the extended maturity
date specified in such request. Such notice shall set forth (i) the amount of
the Revolving Commitments and/or Term Loans to be extended (which shall be in
minimum increments of $100,000 and a minimum amount of $1,000,000), and (ii) the
date on which such Extension is requested to become effective (which shall be
not less than ten (10) Business Days nor more than sixty (60) days after the
date of such requested Extension (or such longer or shorter periods as the
Administrative Agent shall agree)). Each Lender shall be offered (an “Extension
Offer”) an opportunity to participate in such Extension on a pro rata basis and
on the same terms and conditions as each other Lender pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent. Any
Lender approached to participate in such Extension may elect or decline, in its
sole discretion, to participate in such Extension. If the aggregate principal
amount of Revolving Commitments or Term Loans (calculated on the face amount
thereof) in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Revolving
Commitments or Term Loans, as applicable, requested to be extended by the
Borrower pursuant to such Extension Offer, then the Revolving Commitments or
Term Loans, as

 

84



--------------------------------------------------------------------------------

applicable, of Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer.

(b) It shall be a condition precedent to the effectiveness of any Extension that
(i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(ii) the representations and warranties of the Borrower and each other Loan
Party contained in Article II and Article V or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, (iii) the L/C Issuers and the Swingline Lender
shall have consented to any Extension of the Revolving Commitments to the extent
that such Extension provides for the issuance of Letters of Credit or making of
Swingline Loans at any time during the extended period and (iv) the terms of
such Extended Revolving Commitments and Extended Term Loans shall comply with
Section 2.17(c).

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and be set forth in an Additional Credit Extension
Amendment; provided, that, (i) the final maturity date of any Extended Revolving
Commitment or Extended Term Loan shall be no earlier than the Revolving Facility
Maturity Date or the Term Facility Maturity Date, respectively, (ii)(A) there
shall be no scheduled amortization of the Extended Revolving Commitments and
(B) the Weighted Average Life to Maturity of the Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans,
(iii) the Extended Revolving Loans and the Extended Term Loans will rank pari
passu in right of payment and with respect to security with the Revolving Loans
and the Term Loans being extended and the borrower and guarantors of the
Extended Revolving Commitments or Extended Term Loans, as applicable, shall be
the same as the borrower and guarantors with respect to the Revolving Loans or
applicable Term Loans being extended, (iv) the interest rate margin, rate
floors, fees, original issue discounts and premiums applicable to any Extended
Revolving Commitments (and the Extended Revolving Loans thereunder) and Extended
Term Loans shall be determined by the Borrower and the applicable extending
Lender and (v) to the extent the terms of the Extended Revolving Commitments or
Extended Term Loans are inconsistent with the terms set forth herein (except as
set forth in clause (i) through (iv) above), such terms shall be reasonably
satisfactory to the Administrative Agent.

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Additional Credit Extension Amendment and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Notwithstanding anything herein to the contrary, any
Additional Credit Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate (but only to such extent), in the reasonable
opinion of the Administrative Agent and the Borrower, to implement the terms of
any such Extension Offer, including any amendments necessary to establish
Extended Revolving Commitments or Extended Term Loans as a new tranche of
Revolving Commitments or Term Loans, as applicable, and such

 

85



--------------------------------------------------------------------------------

other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranche (including to preserve the pro rata treatment
of the extended and non-extended tranches and to provide for the reallocation of
any L/C Obligations or obligations under Swingline Loans upon the expiration or
termination of the commitments under any tranche), in each case on terms
consistent with this Section 2.17).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any such required withholding or the making of all such required
deductions (including such deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any such required withholding or the making
of all such required deductions (including such deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

86



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Loan Parties shall also, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within ten (10) days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

87



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

88



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit R-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit R-2 or Exhibit R-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit R-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

89



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality and Designated Lenders.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such

 

90



--------------------------------------------------------------------------------

Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (A) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or convert all Eurodollar Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent, any L/C
Issuer, or any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent, any L/C Issuer, or any Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund or maintain its
participation in any Loan or (iii) issue, make, maintain, fund or charge
interest with respect to any Credit Extension, such Person shall promptly notify
the Administrative Agent. Upon receipt of such notice, the Administrative Agent
shall promptly notify the Borrower, and, until such notice is revoked, any
obligation of such Person to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension shall be suspended, and to the extent
required by applicable Law, cancelled. Upon receipt of such notice, the Borrower
shall (A) repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Borrower
or, if earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law) and (B) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Appropriate Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower

 

91



--------------------------------------------------------------------------------

and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Appropriate Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the Appropriate Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (ii) the Administrative
Agent or the Appropriate Lenders notify the Administrative Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue

 

92



--------------------------------------------------------------------------------

any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof; provided, that, a Lender shall not
be entitled to any compensation pursuant to this Section 3.04 to the extent such
Lender is not generally imposing such charges or requesting such compensation
from other similarly situated borrowers under similar circumstances.

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(e) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not

 

93



--------------------------------------------------------------------------------

constitute a waiver of such Lender’s or such L/C Issuer’s right to demand such
compensation, provided, that, the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or such L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower, such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as

 

94



--------------------------------------------------------------------------------

applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 (other than clause (d) thereof), or if the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Borrower may
replace such Lender in accordance with Section 11.13.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Execution of Loan Documents. The Administrative Agent shall have received
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of each Loan Party thereto and, in the case of
this Agreement, by each Lender.

(b) Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, each of which shall be originals or facsimiles
(followed promptly by originals), in form and substance satisfactory to the
Administrative Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the jurisdiction of its organization or incorporation, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its jurisdiction of organization or incorporation (where such concepts are
applicable).

 

95



--------------------------------------------------------------------------------

(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel for the Loan Parties (other than local counsel
opinions with respect to any Loan Party that is incorporated in the State of
Alabama or the State of Texas), dated the Closing Date and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent.

(d) Financial Statements. The Administrative Agent shall have received:

(i) the Audited Financial Statements;

(ii) unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended March 31, 2015, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”); and

(iii) a budget of the Borrower and its Subsidiaries on a Consolidated basis,
including forecasts prepared by management of the Borrower, of Consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries on a monthly basis for the first year following
the Closing Date.

(e) No Material Adverse Change. There shall not have occurred since December 31,
2014 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(f) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent,
except to the extent covered in Section 6.17:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and duly executed notices of grant of security interest in
the form required by the Collateral Documents as are necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the Intellectual Property of the Loan Parties;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

96



--------------------------------------------------------------------------------

(iv) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Collateral Documents, together with
duly executed in blank and undated stock powers attached thereto;

(v) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s security
interest in the Collateral; and

(vi) Qualifying Control Agreements satisfactory to the Administrative Agent with
respect to all deposit accounts and securities accounts listed on Schedule 3(m)
of the Security Agreement (other than for any Excluded Deposit and Securities
Account).

(g) Real Property Collateral. Except to the extent covered in Section 6.17:

(i) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, all Mortgaged Property Support
Documents with respect to each Mortgaged Property.

(ii) Completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determinations with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto).

(h) Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent shall have received copies of insurance
policies, declaration pages, certificates, and endorsements of insurance or
insurance binders evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents, including, without limitation, (i) standard flood
hazard determination forms and (ii) if any property is located in a special
flood hazard area (A) notices to (and confirmations of receipt by) such Loan
Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable flood insurance, in each case in such
form, on such terms and in such amounts as required by Flood Laws or as
otherwise required by the Administrative Agent.

(i) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Sections 4.01(e) and (l) and Sections 4.02(a) and
(b) have been satisfied.

(j) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower as to the
financial condition, solvency and related matters of the Borrower and its
Subsidiaries, after giving effect to the initial Credit Extensions and the other
transactions contemplated hereby.

(k) Perfection Certificate. The Administrative Agent shall have received a
perfection certificate in form and substance reasonably satisfactory to the
Administrative Agent and signed by a Responsible Officer of the Borrower.

 

97



--------------------------------------------------------------------------------

(l) Consents. All Board of Director, governmental, shareholder and material
third party consents and approvals necessary in connection with the Loan
Documents shall have been obtained and shall be in full force and effect.

(m) Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
for borrowed money of the Loan Parties and their respective Restricted
Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 7.02) shall be repaid in full and all security interests related thereto
shall be terminated on or prior to the Closing Date.

(n) Due Diligence. The Lenders shall have completed a due diligence
investigation of the Loan Parties with respect to OFAC, Foreign Corrupt
Practices Act and “know your customer” due diligence in scope, and with results,
satisfactory to the Lenders. The Loan Parties shall have provided to the
Administrative Agent and the Lenders the documentation and information that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(o) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date.

(p) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid (or caused to have paid) all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided, that, such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than, with respect to clauses (a) and (b) below, a Loan
Notice requesting only a conversion of Loans to the other Type or a continuation
of Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II and Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (and in
all respects if any such representation or warranty is

 

98



--------------------------------------------------------------------------------

already qualified by materiality or reference to Material Adverse Effect) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) Default. No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the applicable L/C Issuer or the Swingline Lender, shall have received a Request
for Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of such Request for Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01 Existence, Qualification and Power.

Each Loan Party and each of the Restricted Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Loan Party’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (c) violate any Law,
except in each case referred to in clause (b) or (c), to the extent that failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

99



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents or (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the first priority nature
thereof), other than (i) authorizations, approvals, actions, notices and filings
which have been duly obtained and (ii) filings to perfect the Liens created by
the Collateral Documents.

5.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (ii) fairly
present the financial condition of the Borrower and its Subsidiaries (on a
Consolidated basis) as of the date thereof and their results of operations, cash
flows and changes in shareholder’s equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) Quarterly Financial Statements. The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries (on a
Consolidated basis) as of the date thereof and their results of operations, cash
flows and changes in shareholders’ equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) Material Adverse Effect. Since December 31, 2014, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Budget. The budget of the Borrower and its Subsidiaries delivered pursuant
to Section 4.01(d)(iii) was prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such budget, and represented, at
the time of delivery, the Borrower’s best estimate of its future financial
condition and performance, it being understood that actual results may vary from
such assumptions and that such variations may be material.

 

100



--------------------------------------------------------------------------------

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Restricted Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect.

5.07 No Default.

Neither any Loan Party nor any Restricted Subsidiary thereof is in default under
or with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property.

Each Loan Party and each of the Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

5.09 Environmental Compliance.

(a) The Loan Parties and the Restricted Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) None of the properties currently or formerly owned or operated by any Loan
Party or any of the Restricted Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of the Restricted Subsidiaries or, to the best of the knowledge of the
Borrower, on any property formerly owned or operated by any Loan Party or any of
the Restricted Subsidiaries; there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
the Restricted Subsidiaries; and Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or any of the Restricted Subsidiaries, in each case
of this clause (b) where such occurrences and events could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(c) Neither any Loan Party nor any of the Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of the Restricted Subsidiaries have been disposed of in a
manner which could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

5.10 Insurance.

The properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates. The general liability, casualty,
property, terrorism and business interruption insurance coverage of the Loan
Parties as in effect on the Closing Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 5.10 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.

5.11 Taxes.

Each Loan Party and the Restricted Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) with respect
to which the failure to make such filings or payment could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
There is no proposed tax assessment against any Loan Party or any Restricted
Subsidiary that would, if made, have a Material Adverse Effect, nor is there any
tax sharing agreement applicable to the Borrower or any Restricted Subsidiary
(other than any commercial agreements entered into in the ordinary course of
business the principal purpose of which is not related to taxes).

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would
reasonably be expected to prevent or cause the loss of such tax-qualified
status.

 

102



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan, except for ERISA Events that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(ii) except as set forth on Schedule 5.12(c), as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is sixty percent (60%) or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date, (iii) no Loan Party nor any ERISA Affiliate has incurred any material
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that would
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA, and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that would reasonably be expected to result in the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

5.13 Margin Regulations; Investment Company Act.

(a) Margin Regulations. The Borrower is not engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of the Borrower only or of the Borrower and its Restricted
Subsidiaries on a Consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) Investment Company Act. None of any Loan Party, any Person Controlling any
Loan Party, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.14 Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries or any other Loan Party is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as

 

103



--------------------------------------------------------------------------------

modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that, (a) to the extent any such written
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower and each Restricted
Subsidiary represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, report,
financial statement, exhibit or schedule (it being understood that actual
results may vary significantly from any such projected or forecasted results)
and (b) with respect to information relating to the Borrower’s industry
generally and trade data which relates to a Person that is not the Borrower or a
Subsidiary thereof, the Borrower represents and warrants only that such
information is believed by it in good faith to be accurate in all material
respects.

5.15 Compliance with Laws.

Each Loan Party and each Restricted Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.16 Solvency.

The Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.

5.17 Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Restricted Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.18 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

(c) PATRIOT Act. To the extent applicable, each Loan Party and each Subsidiary
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and
(ii) the PATRIOT Act.

 

104



--------------------------------------------------------------------------------

5.19 Responsible Officers.

Set forth on Schedule 1.01(d) are Responsible Officers of each Loan Party,
holding the offices indicated next to their respective names, as of the Closing
Date, and such Responsible Officers are the duly elected and qualified officers
of such Loan Party and are duly authorized to execute and deliver, on behalf of
the respective Loan Party, this Agreement, the Notes and the other Loan
Documents.

5.20 Equity Interests.

The outstanding Equity Interests in all Restricted Subsidiaries are validly
issued, fully paid and non-assessable and are owned free and clear of all Liens
(other than Permitted Liens). There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to the Equity Interests of any Loan Party or any Restricted
Subsidiary thereof, except as contemplated in connection with the Loan
Documents.

5.21 Collateral Documents.

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable first priority Lien (subject to Permitted Liens) in the
Collateral described therein, which Liens are currently perfected Liens, to the
extent required to be perfected in accordance with the terms of the Collateral
Documents, and prior to all Liens other than Permitted Liens.

5.22 Regulation H.

No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property,
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (iii) such
other flood hazard determination forms, notices and confirmations thereof as
requested by the Administrative Agent and (b) copies of insurance policies or
certificates of insurance of the applicable Loan Party evidencing flood
insurance reasonably satisfactory to the Administrative Agent (and otherwise in
compliance with Flood Laws) and naming the Administrative Agent as loss payee on
behalf of the Lenders. All flood hazard insurance policies required hereunder
have been obtained and remain in full force and effect, and the premiums thereon
have been paid in full.

 

105



--------------------------------------------------------------------------------

5.23 Designation as Senior Indebtedness.

The Obligations constitute “Designated Senior Indebtedness” or any similar
designation (with respect to indebtedness having the maximum rights as “senior
debt”) under and as defined in any agreement governing any subordinated
Indebtedness.

5.24 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Restricted Subsidiary as of the Closing
Date and neither any Loan Party nor any Restricted Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five (5) years preceding the Closing Date.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Restricted Subsidiaries to:

6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower (or, if
earlier, fifteen (15) days after the date required to be filed with the SEC), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
(other than any such qualification or exception that is expressly solely with
respect to, or expressly resulting solely from, an upcoming maturity date under
the Facilities provided herein) or any qualification or exception as to the
scope of such audit (other than any customary qualifications in respect of
business, operations or Persons acquired pursuant to a Permitted Acquisition for
periods prior to the consummation of such Permitted Acquisition).

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (or, if earlier, five (5) days
after the date required to be filed with the SEC), a Consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the

 

106



--------------------------------------------------------------------------------

previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes.

(c) Business Plan and Budget. As soon as available, but in any event no later
than forty-five (45) days after the end of each fiscal year of the Borrower, an
annual business plan and budget of the Borrower and its Subsidiaries on a
Consolidated basis, including forecasts prepared by management of the Borrower,
in form satisfactory to the Administrative Agent, of Consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a monthly basis for the then current fiscal year.

(d) Unrestricted Subsidiaries. If the Borrower designates any of its
Subsidiaries as an Unrestricted Subsidiary, the Borrower shall deliver
concurrently with the delivery of any financial statements pursuant to
Section 6.01(a) or 6.01(b), the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such Consolidated financial statements.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a) Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default insofar as it relates to financial or accounting matters or, if any
such Default shall exist, stating the nature and status of such event.

(b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer or chief financial
officer, in each case, of the Borrower, including (A) with respect to the
financial statements delivered pursuant to Section 6.01(a), calculation of
Excess Cash Flow for such period, (B) a certification as to whether the Loan
Parties and their respective Restricted Subsidiaries have performed and observed
each covenant and condition of the Loan Documents applicable to it during the
period covered by the Compliance Certificate (or, if not, a listing of the
conditions or covenants that have not been performed or observed and the nature
and status of each such Default), (C) a certification of compliance with the
financial covenants set forth in Section 7.11(a) and (b), including financial
covenant analyses and calculation for the period covered by the Compliance
Certificate and a calculation of the Cumulative Available Amount as of such date
and (D) with respect to the financial statements delivered pursuant to
Section 6.01(a), a listing of (1) all applications by any Loan Party, if any,
for any Intellectual Property made since the date of the prior certificate (or,
in

 

107



--------------------------------------------------------------------------------

the case of the first such certificate, the Closing Date), (2) all issuances of
registrations or letters on existing applications by any Loan Party for any
Intellectual Property received since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date), and (3) all licenses
relating to any Intellectual Property entered into by any Loan Party since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date), (ii) a copy of management’s discussion and analysis with
respect to such financial statements, and (iii) a management report setting
forth customary information with respect to project backlog. Unless the
Administrative Agent or a Lender requests executed originals, delivery of the
Compliance Certificate may be by electronic communication including fax or email
and shall be deemed to be an original and authentic counterpart thereof for all
purposes.

(c) Management Letters. Promptly after any request by the Administrative Agent
or any Lender, copies of any management letters or recommendations submitted to
the Board of Directors (or the audit committee of the Board of Directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Restricted Subsidiaries, or any audit of any of
them.

(d) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto.

(e) Debt Securities Events of Default. Promptly after the furnishing thereof,
copies of any notice of an event of default furnished by or to any holder of
debt securities of any Loan Party or of any of its Restricted Subsidiaries in
excess of the Threshold Amount pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02.

(f) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by the Borrower, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of the
Borrower or any Restricted Subsidiary.

(g) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of the Restricted Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

(h) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Restricted Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered

 

108



--------------------------------------------------------------------------------

electronically and if so delivered, shall be deemed to have been delivered on
the date (a) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 1.01(a), or (b) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website
(which website shall include the SEC’s EDGAR website or any successor website)
or whether sponsored by the Administrative Agent); provided, that: (i) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by fax transmission or e-mail
transmission) of the posting of any such documents and provide to the
Administrative Agent by e-mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system (the “Platform”) and (B) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(2) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arrangers, the
L/C Issuers and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07), (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”, and (4) the Administrative Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

6.03 Notices.

(a) Promptly (and in any event within two (2) Business Days), notify the
Administrative Agent and each Lender of the occurrence of any Default.

(b) Promptly (and in any event within five (5) Business Days), notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

109



--------------------------------------------------------------------------------

(c) Promptly (and in any event within five (5) Business Days), notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event that
could reasonably be expected to have a Material Adverse Effect.

(d) Promptly (and in any event within five (5) Business Days), notify the
Administrative Agent and each Lender of any material change in accounting
policies or financial reporting practices by any Loan Party or any Restricted
Subsidiary, including any determination by the Borrower referred to in
Section 2.10(b).

(e) Promptly (and in any event within five (5) Business Days), notify the
Administrative Agent and each Lender of any (i) occurrence of any Disposition or
Involuntary Disposition of property or assets for which the Borrower is required
to make a mandatory prepayment pursuant to Section 2.05(b)(ii), for which the
proceeds thereof exceed $5,000,000, (ii) Debt Issuance for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05(b)(iii), and
(iii) receipt of any Extraordinary Receipt for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.05(b)(iv) for which the
proceeds thereof exceed $5,000,000.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the applicable Loan Party or Restricted
Subsidiary.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or Section 7.05.

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) Preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

110



--------------------------------------------------------------------------------

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.07 Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including, without limitation, (i) terrorism insurance
and (ii) flood hazard insurance on all Mortgaged Properties that are Flood
Hazard Properties, on such terms and in such amounts as required by the National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent.

(b) Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums).

(c) Redesignation. Promptly notify the Administrative Agent following its actual
knowledge that any Mortgaged Property is, or becomes, a Flood Hazard Property.

6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records.

(a) Maintain adequate books of record and account as may be required or
necessary to permit the preparation of financial statements in accordance with
GAAP consistently applied.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Restricted Subsidiary, as the case may
be.

 

111



--------------------------------------------------------------------------------

6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender (to the extent accompanied by the Administrative Agent) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (to the extent the Borrower’s officers are
afforded a reasonable opportunity to participate), all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that (i) so long
as no Event of Default then exists, except for one collective visit per calendar
year (which shall be at the reasonable expense of the Borrower), all such visits
and inspections shall be at the sole expense of the Administrative Agent and
participating Lenders and such visits and inspections shall occur no more
frequently than semi-annually and (ii) when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the reasonable
expense of the Borrower at any time during normal business hours and without
advance notice.

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to redeem the Senior Notes, (c) to finance working capital and
(d) for other general corporate purposes; provided, that, in no event shall the
proceeds of the Credit Extensions be used in contravention of any Law or of any
Loan Document.

6.12 Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, and enforce each such Material Contract in accordance with its
terms, in each case subject to the reasonable good faith judgment of the
Borrower.

6.13 Covenant to Guarantee Obligations.

Within forty-five (45) days (or such longer period of time as is agreed to by
the Administrative Agent in its sole discretion) after the acquisition or
formation of any Subsidiary, cause such Person to become a Guarantor hereunder
by way of execution of a Joinder Agreement; provided, however, (x) no Foreign
Subsidiary shall be required to become a Guarantor and (y) no Excluded
Subsidiary shall be required to become a Guarantor. In connection with the
foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b), (f) and (g), Section 6.14
and favorable opinions of counsel to such Person (which should cover, among
other things, the legality, binding effect and enforceability), all in form,
content and scope satisfactory to the Administrative Agent.

 

112



--------------------------------------------------------------------------------

6.14 Covenant to Give Security.

Except with respect to Excluded Property:

(a) Equity Interests. Cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than any CFC
Holdco or any Excluded Disregarded Entity) directly owned by any Loan Party and
(ii) sixty five percent (65%) of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
one hundred percent (100%) of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary, each CFC Holdco and each Excluded Disregarded Entity
directly owned by a Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the terms and conditions of the Collateral
Documents, together with opinions of counsel and any filings and deliveries
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Administrative Agent.

(b) Other Property. Cause all property of each Loan Party (other than Excluded
Property) to be subject at all times to first priority, perfected and, in the
case of real property (whether leased or owned), title insured Liens in favor of
the Administrative Agent, for the benefit of the Secured Parties, to secure the
Secured Obligations pursuant to the Collateral Documents or, with respect to any
such property acquired subsequent to the Closing Date, such other additional
security documents as the Administrative Agent shall reasonably request (subject
to Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
reasonably request including filings and deliveries necessary to perfect such
Liens, Organization Documents, resolutions, Mortgaged Property Support Documents
and favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(c) Landlord Waivers. In the case of (i) each location where the Loan Parties
maintain any books and records (electronic or otherwise), and (ii) any personal
property Collateral located at any other premises leased by a Loan Party
containing personal property Collateral with a value in excess of $5,000,000,
the Loan Parties will provide the Administrative Agent with such estoppel
letters, consents and waivers from the landlords on such real property to the
extent (A) reasonably requested by the Administrative Agent and (B) the Loan
Parties are able to secure such letters, consents and waivers after using
commercially reasonable efforts (such letters, consents and waivers shall be in
form and substance reasonably satisfactory to the Administrative Agent).

(d) Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (i) Excluded Deposit and Securities Accounts, (ii) deposit accounts that
are maintained at all times with depositary institutions as to which the
Administrative Agent shall have received a Qualifying Control Agreement, and
(iii) securities accounts that are maintained at all times with financial
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement.

 

113



--------------------------------------------------------------------------------

6.15 Further Assurances.

Promptly upon the reasonable request of the Administrative Agent, or any Lender
through the Administrative Agent, (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.

6.16 Anti-Corruption Laws.

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

6.17 Post-Closing Obligations.

Deliver to the Administrative Agent the documents, and perform the actions, in
each case, as set forth on Schedule 6.17 within the time periods set forth on
Schedule 6.17 (or such longer periods as the Administrative Agent may agree in
its sole discretion).

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Restricted Subsidiary to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals, replacements, refinancings, restructurings or extensions thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with any such renewal, replacement,
refinancing, restructuring or extension of the underlying Indebtedness and by an
amount equal to

 

114



--------------------------------------------------------------------------------

any existing commitments unutilized under the underlying Indebtedness, (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal, replacement, refinancing, restructuring or extension of the
obligations secured or benefited thereby is a Permitted Refinancing permitted by
Section 7.02(b)(i);

(c) inchoate Liens for Taxes, assessments or governmental charges or levies not
yet delinquent and Liens for Taxes, assessments or governmental charges or
levies, which are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP;

(d) Liens in respect of property imposed by requirements of Law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as, without limitation, carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Borrower and its Restricted Subsidiaries, taken as a whole, and
do not materially impair the use thereof in the operation of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole and (ii) which, if
they secure obligations that are then due and unpaid, are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;

(e) Liens (other than any Lien imposed by ERISA) (i) imposed by requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (ii) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
Taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (iii) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided, that,
(A) with respect to clauses (i), (ii) and (iii), such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP and (B) to the extent such Liens are not imposed by requirements of Law,
such Liens shall in no event encumber any property other than cash and Cash
Equivalents issued to support payment of such obligations;

(f) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any real
property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such real property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries at such real property;

(g) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(h) Liens securing Indebtedness permitted under Section 7.02(c); provided, that:
(i) such Liens do not at any time encumber any property other than the property
financed by such

 

115



--------------------------------------------------------------------------------

Indebtedness together with any accessions thereto and proceeds thereof, and
(ii) such Liens attach to such property concurrently with or within one hundred
eighty (180) days after the acquisition thereof;

(i) Liens securing Indebtedness permitted pursuant to Section 7.02(d); provided,
that, (i) such Lien is not created in contemplation of or in connection with
such acquisition, (ii) such Lien shall not apply to any other property of the
Borrower or any Restricted Subsidiary (other than improvements on the property
subject thereto and proceeds thereof), (iii) such Lien shall secure only those
obligations it secures on the date of acquisition, and any renewals,
replacements, refinancings, restructurings or extensions thereof so long as the
principal amount of such renewals, replacements, refinancings, restructurings or
extensions thereof does not exceed the principal amount of the obligations being
renewed, replaced, refinanced, restructured or extended except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in each case, in connection with any such
renewals, replacements, refinancings, restructurings or extensions of the
underlying Indebtedness, and (iv) such Lien shall be subordinated to the Liens
created pursuant to the Collateral Documents on terms acceptable to the
Administrative Agent;

(j) leases of the properties of the Borrower or any Restricted Subsidiary
granted by the Borrower or any Restricted Subsidiary to third parties, in each
case entered into in the ordinary course of the Borrower or such Restricted
Subsidiary’s business so long no such leases, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
the Borrower or such Restricted Subsidiary or materially impair the use (for its
intended purposes) or the value of the property subject thereto;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(l) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided, that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;

(m) licenses of Intellectual Property granted by the Borrower or any Restricted
Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Borrower and its
Restricted Subsidiaries;

(n) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(o) Liens granted to the financial institution providing the relevant Accounts
Receivable Program solely with respect to the accounts receivable actually sold
for which cash has been received by a Loan Party pursuant to the terms of such
Accounts Receivable Program;

(p) Liens attached to cash earnest money deposits made by the Borrower or a
Restricted Subsidiary in connection with any letter of intent or purchase
agreement entered into by a Loan Party; provided, that, not more than ten
percent (10%) of the purchase price in respect of such letter of intent or
purchase agreement has been deposited as a cash earnest money deposit;

 

116



--------------------------------------------------------------------------------

(q) Liens on Equity Interests or assets to be sold pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Restricted Subsidiary or for any Disposition or
disposition of assets not constituting a Disposition, in each case to the extent
permitted by the terms hereof, pending the closing of such sale or disposition;
provided, that, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens encumbering proceeds of any Permitted Refinancing of Indebtedness (but
not, for the avoidance of doubt, securing such Indebtedness) that are deposited
and used to defease or to discharge the Indebtedness being refinanced;

(t) Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14;

(u) Liens on the Equity Interests of a joint venture (other than any Restricted
Subsidiary) owned by a Loan Party pursuant to a joint venture agreement or Liens
on the Equity Interests of a joint venture (other than any Restricted
Subsidiary) securing Indebtedness incurred by such joint venture so long as the
recourse of any lender in respect of such Indebtedness against any Loan Party is
limited to such Equity Interests or proceeds from the sale thereof;

(v) Liens on the assets of Restricted Subsidiaries that are not Loan Parties
securing Indebtedness and other obligations in respect of such Indebtedness of
such Restricted Subsidiary permitted under Section 7.02;

(w) Liens securing Additional Second Lien Indebtedness permitted pursuant to
Section 7.02(h); and

(x) other Liens not permitted by the foregoing clauses of this Section 7.01
securing Indebtedness or other obligations permitted pursuant to this Agreement
in an aggregate principal amount not to exceed $10,000,000 at any one time
outstanding.

7.02 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) (i) Indebtedness outstanding on the date hereof and listed on Schedule 7.02
(and any Permitted Refinancing thereof) and (ii) unsecured Indebtedness under
the Senior Notes and the Senior Note Guarantees (including any notes and
guarantees issued in exchange therefor in accordance with the registration
rights document entered into in connection with the issuance of the Senior Notes
and the Senior Note Guarantees);

 

117



--------------------------------------------------------------------------------

(c) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations hereafter incurred by the Borrower or any of its
Restricted Subsidiaries to finance the purchase of fixed assets, and renewals,
replacements, refinancings and extensions thereof; provided, that (i) the total
of all such Indebtedness for all such Persons taken together shall not exceed an
aggregate principal amount equal to the greater of (A) $20,000,000, and (B) two
and one-half percent (2.5%) of Consolidated Total Assets, in each case, at any
one time outstanding, (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed, and (iii) no such Indebtedness shall be
refinanced, renewed, replaced, restructured or extended for a principal amount
in excess of the principal balance outstanding thereon at the time of such
renewal, replacement, refinancing, restructuring or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and
reasonable fees and expenses, in each case, incurred in connection with any such
renewal, replacement, refinancing, restructuring or extension;

(d) Indebtedness of any Target acquired after the Closing Date in a Permitted
Acquisition (and any Permitted Refinancing thereof) to the extent existing at
the time of such Permitted Acquisition; provided, that, (i) such Indebtedness
shall not have been incurred in contemplation of such Permitted Acquisition,
(ii) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to the
acquisition of such Indebtedness (and assuming for such purposes that such
Indebtedness is fully drawn), the Consolidated Total Net Adjusted Leverage Ratio
is at least 0.25 to 1.0 less than the ratio required to be maintained at such
time by Section 7.11(a) (it being understood and agreed that for purposes of
calculating such Consolidated Total Net Adjusted Leverage Ratio, the
identifiable proceeds of any such Indebtedness that is incurred at such time
shall not qualify as “unrestricted cash and Cash Equivalents of the Loan
Parties” for the purposes of clause(a)(ii) of the definition of Consolidated
Total Net Adjusted Leverage Ratio), and (iii) such Indebtedness is unsecured
Indebtedness or secured Indebtedness that is subordinated to the Secured
Obligations on terms acceptable to the Administrative Agent;

(e) Indebtedness consisting of Earn Out Obligations incurred in connection with
Permitted Acquisitions; provided, that, (i) such Earn Out Obligations, when
paid, will be included in the denominator of the Consolidated Fixed Charge
Coverage Ratio, (ii) on the date the definitive agreement creating such Earn Out
Obligations is executed, no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (iii) the Borrower shall have delivered
to the Administrative Agent a Pro Forma Compliance Certificate demonstrating
that, upon giving Pro Forma Effect to the incurrence of such Earn Out
Obligations, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or (b) (it is understood and agreed that any Earn Out
Obligations to be incurred in connection with a Permitted Acquisition that is a
Limited Conditionality Accordion Transaction, the requirement set forth in this
clause (iii) may be calculated contemporaneously with the calculation described
in clause (iii) of the penultimate sentence of the last paragraph of
Section 2.02(g)), and (iv) the aggregate amount of all such Earn Out Obligations
shall not exceed twenty five percent (25%) of the Acquisition Consideration for
the Permitted Acquisition for which such Earn Out Obligations were incurred;

(f) Indebtedness of Restricted Subsidiaries that are not Loan Parties in an
aggregate principal amount not to exceed the greater of (i) $30,000,000, and
(ii) five percent (5%) of Consolidated Total Assets (it being understood that,
notwithstanding anything herein to the contrary, no Guarantee of any such
Indebtedness may be secured by the assets of any Loan Party);

 

118



--------------------------------------------------------------------------------

(g) Indebtedness in an amount not to exceed one hundred percent (100%) of the
net cash proceeds from the issuance of Qualified Capital Stock of the Borrower
not constituting a Change of Control (to the extent such net cash proceeds are
Not Otherwise Applied);

(h) Additional Second Lien Indebtedness (and any Permitted Refinancing thereof);

(i) Additional Unsecured Indebtedness (and any Permitted Refinancing thereof);

(j) Indebtedness in respect of bid, performance or surety bonds, completion
guarantees and appeal bonds, workers’ compensation claims, self-insurance
obligations and bankers acceptances issued for the account of the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business, including
guarantees or obligations of the Borrower or any Restricted Subsidiary with
respect to letters of credit supporting such bid, performance or surety bonds,
completion guarantees and appeal bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);

(k) (i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, that, such Indebtedness is extinguished within
five (5) Business Days of incurrence and (ii) Indebtedness under any Secured
Cash Management Agreement entered into in the ordinary course of business;

(l) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(m) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(n) unsecured Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower solely to the extent cash could be distributed
to any such Person under Section 7.06(e);

(o) intercompany Indebtedness permitted under Section 7.03; provided, that, in
the case of Indebtedness owing by a Loan Party to any Subsidiary that is not a
Loan Party, (i) such Indebtedness shall be subordinated to the Secured
Obligations in a manner and to the extent acceptable to the Administrative
Agent, and (ii) such Indebtedness shall not be prepaid unless no Default exists
immediately prior to and after giving effect to such prepayment;

(p) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided, that, (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(q) Guarantees with respect to Indebtedness of any Loan Party permitted under
this Section 7.02; provided, that, if the Indebtedness being Guaranteed is
subordinated to the Secured Obligations, such Guarantee shall be subordinated to
the Guaranty on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness; and

(r) Indebtedness not permitted by any of the foregoing clauses of this
Section 7.02, in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding.

 

119



--------------------------------------------------------------------------------

7.03 Investments.

Make or hold any Investments, except:

(a) Investments existing as of the Closing Date and set forth on Schedule 7.03;

(b) Investments in any Person that is a Loan Party prior to, or simultaneously
with, giving effect to such Investment;

(c) Investments by any Restricted Subsidiary of the Borrower that is not a Loan
Party in any other Restricted Subsidiary of the Borrower that is not a Loan
Party;

(d) the Borrower and its Restricted Subsidiaries may (i) acquire and hold
accounts receivables owing to any of them if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
terms, provided that such trade terms may include such concessionary trade terms
in the ordinary course of business as the Borrower deems reasonable under the
circumstances, (ii) invest in, acquire and hold cash and Cash Equivalents,
(iii) endorse negotiable instruments held for collection in the ordinary course
of business or (iv) make lease, utility and other similar deposits in the
ordinary course of business;

(e) loans and advances to directors, employees and officers of the Borrower and
its Restricted Subsidiaries for bona fide business purposes, including the
purchase of Equity Interests of the Borrower, in an aggregate amount not to
exceed $2,000,000 at any time outstanding; provided, that, no loans in violation
of Section 402 of the Sarbanes-Oxley Act shall be permitted hereunder;

(f) Investments in Restricted Subsidiaries and joint ventures, in each case,
that are not Loan Parties; provided, that, the aggregate amount of all such
Investments shall not exceed the greater of (A) $30,000,000 and (B) four percent
(4%) of Consolidated Total Assets at any one time outstanding;

(g) Guarantees permitted by Section 7.02 (other than by reference to this
Section 7.03 (or any clause hereof));

(h) Permitted Acquisitions;

(i) Investments in securities of trade creditors or customers in the ordinary
course of business received in connection with the settlement of debts, the
satisfaction of judgments, settlements, compromises or resolutions of
litigation, arbitration or other disputes, upon foreclosure or pursuant to any
plan of reorganization or liquidation or similar arrangement upon the bankruptcy
or insolvency of such trade creditors or customers;

(j) Investments to the extent that the consideration therefor consists of
Qualified Capital Stock of the Borrower or the proceeds of the issuance of
Qualified Capital Stock of the Borrower, in each case, to the extent not
resulting in a Change of Control and to the extent such proceeds are Not
Otherwise Applied;

 

120



--------------------------------------------------------------------------------

(k) Investments consisting of prepaid expenses, negotiable instruments held for
collection and lease, utility and workers’ compensation, performance and other
similar deposits made in the ordinary course of business of the Borrower and its
Subsidiaries;

(l) Investments consisting of cash earnest money deposits in connection with a
Permitted Acquisition; provided, that, not more than ten (10%) of the
Acquisition Consideration in respect of such Permitted Acquisition has been
deposited as a cash earnest money deposit;

(m) advances to suppliers of amounts provided by customers for the purchase of
materials and the preparation of goods and inventory in respect of customer
contracts entered into in the ordinary course of business;

(n) Investments held by a Person acquired or merged into a Loan Party or any
Restricted Subsidiary so long as such Investments (i) were not acquired in
contemplation of such acquisition or merger and (ii) do not require any
additional capital contributions be made by any Loan Party or any Restricted
Subsidiary;

(o) Investments consisting of Equity Interests owned by a Loan Party or any
Restricted Subsidiary in a Captive Insurance Entity and capital contributions in
such Captive Insurance Entity consisting of insurance premiums in respect of
insurance acquired in the ordinary course of business that is customary for
companies of a similar size engaged in similar businesses in similar locations,
in each case, as the Borrower and its Subsidiaries, taken as a whole; provided,
that, the aggregate amount of all such Investments made (i) during the period
commencing on the date the Captive Insurance Entity is created and ending on the
last day of the fiscal year in which such Captive Insurance Entity is created
shall not exceed an amount to be agreed upon by the Administrative Agent and the
Borrower and (ii) during each fiscal year thereafter shall not exceed an amount
to be agreed upon by the Administrative Agent and the Borrower;

(p) other Investments not otherwise permitted by this Section 7.03 in an
aggregate amount not to exceed the greater of (i) $30,000,000 and (ii) four
percent (4%) of Consolidated Total Assets at any one time outstanding;

(q) Investments made with the portion, if any, of the Cumulative Available
Amount on the date that the Borrower elects to apply to this Section 7.03(q),
such election to be specified in a written notice of a Responsible Officer of
the Borrower calculating in reasonable detail the amount of Cumulative Available
Amount immediately prior to such election and the amount thereof elected to be
so applied; provided that immediately before and immediately after giving Pro
Forma Effect to any such Investment, no Event of Default shall have occurred and
be continuing;

(r) fundamental changes permitted (other than by reference to this Section 7.03
(or any clause thereof)) by Section 7.04;

(s) Swap Contracts permitted by Section 7.02(p);

 

121



--------------------------------------------------------------------------------

(t) Investments constituting non-cash consideration received in connection with
Dispositions (and asset sales not constituting Dispositions of the type
described in the definition of “Disposition”) permitted hereunder; and

(u) other Investments not permitted by any of the foregoing clauses of this
Section 7.03; provided, that, (i) no Event of Default shall have occurred and be
continuing at the time of such Investment or would result therefrom, and
(ii) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to such
Investment, the Consolidated Total Net Adjusted Leverage Ratio does not exceed
2.00 to 1.0.

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 7.04 but subject to the terms of Sections 6.13 and 6.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries provided that the
Borrower shall be the continuing or surviving corporation, (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party other
than the Borrower, (c) any Restricted Subsidiary that is not a Loan Party may be
merged or consolidated with or into any Loan Party provided that such Loan Party
shall be the continuing or surviving corporation, (d) any Restricted Subsidiary
that is not a Loan Party may be merged or consolidated with or into any other
Restricted Subsidiary that is not a Loan Party, (e) the Borrower and any
Restricted Subsidiary may engage in a Permitted Transfer, an Investment
permitted by Section 7.03 or a Restricted Payment permitted by Section 7.06 (in
each case other than by reference to this Section 7.04 (or any clause hereof)),
and (f) any Subsidiary of the Borrower may be dissolved or liquidated so long as
(i) such dissolution or liquidation, as applicable, could not reasonably be
expected to have a Material Adverse Effect and (ii) the residual assets of such
Subsidiary shall be transferred to its parent company (provided, that, if the
transferor thereof is a Loan Party, the transferee thereof shall be a Loan
Party).

7.05 Dispositions.

Make any Disposition except for Permitted Transfers.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent is authorized and directed by each Lender to take any
actions deemed appropriate in order to effect the foregoing.

7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower or
any Guarantor;

 

122



--------------------------------------------------------------------------------

(b) so long as no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom, the
Borrower and each Restricted Subsidiary may declare and make dividend payments
or other distributions payable solely in the Qualified Capital Stock of such
Person;

(c) the Borrower or any Restricted Subsidiary may make any Restricted Payment;
provided, that, (i) the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such Restricted Payment, the Consolidated Fixed Charge Coverage
Ratio shall be at least 1.25 to 1.0, (ii) no Default or Event of Default shall
have occurred and be continuing at the time of such Restricted Payment or would
result therefrom, and (iii) the sum of (A) the aggregate amount of all such
Restricted Payments made during any fiscal year plus (B) the aggregate amount of
all payments made in reliance on Section 7.14(c) in any fiscal year shall not
exceed $30,000,000;

(d) Restricted Payments made with the portion, if any, of the Cumulative
Available Amount that the Borrower elects to apply to this Section 7.06(d), such
election to be specified in a written notice of a Responsible Officer of the
Borrower calculating in reasonable detail the amount of Cumulative Available
Amount immediately prior to such election and the amount thereof elected to be
so applied; provided, that, (i) no Default or Event of Default shall have
occurred and be continuing at the time of such Restricted Payment or would
result therefrom, and (ii) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that after
giving Pro Forma Effect to such Restricted Payment, the Consolidated Total Net
Adjusted Leverage Ratio shall be less than 3.00 to 1.0;

(e) the Borrower may repurchase or redeem Qualified Capital Stock of the
Borrower held by officers, directors or employees or former officers, directors
or employees (or their transferees, estates or beneficiaries under their
estates) of the Borrower or any Restricted Subsidiary, upon their death,
disability, retirement, severance or termination of employment or service;
provided, that, the aggregate cash consideration paid for all such redemptions
and repurchases shall not exceed, in any fiscal year, the sum of (i) $1,000,000
(and up to fifty percent (50%) of such $1,000,000 not used in any fiscal year
may be carried forward to the next succeeding (but no other) fiscal year), plus
(ii) the amount of any net cash proceeds received by or contributed to the
Borrower after the Closing Date from the issuance and sale after the Closing
Date of Qualified Capital Stock of Borrower to officers, directors or employees
of the Borrower or any Restricted Subsidiary that have not been used to make any
repurchases, redemptions or payments under this clause (e) and to the extent Not
Otherwise Applied, plus (iii) the net cash proceeds of any “key-man” life
insurance policies of the Borrower or any Restricted Subsidiary received after
the Closing Date that have not been used to make any repurchases, redemptions or
payments under this clause (e) and to the extent Not Otherwise Applied;

(f) pro rata dividends or other distributions made by a Restricted Subsidiary
that is not a Wholly Owned Subsidiary to minority stockholders (or owners of an
equivalent interest in the case of a Restricted Subsidiary that is an entity
other than a corporation);

(g) cashless repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interest represents a portion of the exercise price
of such options;

(h) the Borrower may issue shares of its common stock or make cash payments in
lieu of issuing fractional shares to satisfy obligations in respect of
Convertible Bond Indebtedness; and

(i) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower.

 

123



--------------------------------------------------------------------------------

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Restricted Subsidiaries on the
date hereof or any business that is reasonably related, ancillary or
complementary thereto.

7.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital (i) by any Loan Party to any other Loan Party or (ii) by any Restricted
Subsidiary that is not a Loan Party to any Loan Party or any other Restricted
Subsidiary, (b) transfers of cash and assets (i) by any Loan Party to any other
Loan Party or (ii) by any Restricted Subsidiary to any Loan Party or any other
Restricted Subsidiary, (c) intercompany transactions (i) expressly permitted by
Section 7.02, Section 7.03, Section 7.04, Section 7.05 or Section 7.06 (other
than by reference to this Section 7.08 (or any clause hereof)) or (ii) solely
among the Loan Parties and the Restricted Subsidiaries, (d) reasonable and
customary officer, director and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and reasonable indemnification and severance arrangements, in each case
in the ordinary course of business, (e) issuances of Qualified Capital Stock of
the Borrower to any officer, director, or employee of the Borrower or any of its
Subsidiaries, (f) sales of Qualified Capital Stock of the Borrower to Affiliates
of the Borrower not otherwise prohibited by the Loan Documents and the granting
of registration and other customary rights in connection therewith, (g) any
transaction with an Affiliate where the only consideration paid by any Loan
Party or any Restricted Subsidiary is Qualified Capital Stock of the Borrower,
(h) transactions pursuant to agreements or plans in existence on the Closing
Date and set forth on Schedule 7.08 and any modification thereto or any
transaction contemplated thereby in any replacement agreement or plan therefor
so long as such modification or replacement (taken as a whole) is not more
disadvantageous to any Loan Party or any Restricted Subsidiary than the
respective agreement or plan existing on the Closing Date, and (i) except as
otherwise specifically prohibited in this Agreement, other transactions which
are entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate.

7.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(1) this Agreement and the other Loan Documents, (2) the Senior Note Documents,
(3) any documentation governing Additional Unsecured Indebtedness permitted
pursuant to Section 7.02(i) (and any Permitted Refinancing with respect
thereto), so long as such encumbrances or restrictions are not, taken as a
whole, more restrictive to

 

124



--------------------------------------------------------------------------------

the Borrower and its Restricted Subsidiaries in any material respect than those
in this Agreement and such encumbrances or restrictions do not restrict the
Liens securing the Secured Obligations or the first priority status thereof,
(4) any documentation governing Additional Second Lien Indebtedness permitted
pursuant to Section 7.02(h) (and any Permitted Refinancing with respect
thereto), so long as such encumbrances or restrictions are not, taken as a
whole, more restrictive to the Borrower and its Restricted Subsidiaries in any
material respect than those in this Agreement and such encumbrances or
restrictions do not restrict the Liens securing the Secured Obligations or the
first priority status thereof, (5) customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of a Loan Party or a
Restricted Subsidiary, (6) customary provisions restricting assignment,
subletting or other transfers contained in of any agreement entered into by a
Loan Party or a Restricted Subsidiary in the ordinary course of business,
(7) customary restrictions and conditions contained in any agreement relating to
the sale of any property or Subsidiary permitted under Section 7.05 or otherwise
arising in connection with a transaction that would constitute a Change of
Control upon the consummation thereof, in each case pending the consummation of
such sale, (8) any agreement in effect at the time a Restricted Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in connection with or in contemplation of such person becoming a Subsidiary
of the Borrower, (9) without affecting the Loan Parties’ obligations under
Section 6.13 and Section 6.14, customary provisions in Organization Documents,
asset sale and stock sale agreements and other similar agreements that restrict
the transfer of ownership interests in or other rights in respect of such
Person, (10) restrictions on cash or other deposits or net worth imposed by
suppliers, landlords, customers, insurance and surety or bonding companies under
contracts entered into in the ordinary course of business, (11) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person so acquired, (12) customary provisions in joint venture
agreements, financing agreements relating to joint ventures, and other similar
agreements relating solely to the securities, assets and revenues of joint
ventures, (13) any agreement relating to Indebtedness incurred pursuant to
Section 7.02(b)(i) or Section 7.02(c), in each case, to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(14) any document or instrument governing any Lien permitted by Section 7.01(o),
Section 7.01(p), Section 7.01(s) or Section 7.01(v), in each case, to the extent
that any such restriction contained therein relates only to the asset or assets
subject to such Liens and (15) any encumbrances or restrictions imposed by any
amendments (or any Permitted Refinancing), that are otherwise permitted by the
Loan Documents, of the contracts, instruments or obligations referred to in
clauses (2), (3), (4) and (8) above (provided, that, such amendments are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment and, in connection with any Permitted Refinancing,
the restrictions contained in such definition are complied with).

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Total Net Adjusted Leverage Ratio. Permit the Consolidated
Total Net Adjusted Leverage Ratio as of the end of any Measurement Period ending
as of the end of any fiscal quarter of the Borrower to be greater than (i) 4.50
to 1.00, for any fiscal quarter ending

 

125



--------------------------------------------------------------------------------

during the period from the Closing Date to and including December 30, 2016,
(ii) 4.25 to 1.00, for any fiscal quarter ending during the period from
December 31, 2016 to and including December 30, 2017, (iii) 4.00 to 1.00, for
any fiscal quarter ending during the period from December 31, 2017 to and
including December 30, 2018, (iv) 3.75 to 1.00, for any fiscal quarter ending
during the period from December 31, 2018 to and including December 30, 2019 and
(v) 3.50 to 1.00, for any fiscal quarter ending thereafter; provided, that, the
otherwise applicable test levels set forth above shall be increased by 0.50 to
1.00 for each of the four (4) consecutive fiscal quarters (such period of
increase, the “Leverage Increase Period”) ending immediately after consummation
of a Qualified Acquisition (it being understood and agreed that notwithstanding
the preceding text in this proviso, the maximum Consolidated Total Net Adjusted
Leverage Ratio shall not exceed 4.50 to 1.00 at any time); provided, further,
that, for at least one (1) fiscal quarter ending immediately following each
Leverage Increase Period, the Consolidated Total Net Adjusted Leverage Ratio as
of the end of such fiscal quarter shall not be greater than the applicable test
level set forth above prior to giving effect to another Leverage Increase
Period.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Borrower to be less than 1.25 to 1.00.

7.12 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes.

(a) Terminate, amend or modify any of its Organization Documents (including
(i) by the filing or modification of any certificate of designation and (ii) any
election to treat any Pledged Shares (as defined in the Pledge Agreement) as a
“security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Shares to the Administrative
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders; provided, that, the Borrower may issue
such Equity Interests, so long as such issuance is not prohibited by
Section 7.16 or any other provision of this Agreement, and may amend or modify
its Organization Documents to authorize any such Equity Interests.

(b) Change its fiscal year (other than with respect to a Restricted Subsidiary
to conform to the fiscal year of the Borrower) without the prior written consent
of the Administrative Agent, such consent not to be unreasonably withheld or
delayed.

(c) Without providing ten (10) days prior written notice to the Administrative
Agent (or such other notice as the Administrative Agent shall agree to accept in
its sole discretion), change its name, state of organization, form of
organization or principal place of business.

(d) Permit any Domestic Subsidiary that is not a C-corporation that does not
hold CFC Indebtedness and/or Equity Interests of a CFC on the Closing Date to
hold CFC Indebtedness and/or Equity Interests of a CFC.

(e) Make any material change in accounting policies or reporting practices,
except as required by GAAP.

 

126



--------------------------------------------------------------------------------

7.13 Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.

7.14 Prepayments, Etc. of Indebtedness.

Make any payment or prepayment of principal of or redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness that is expressly subordinated in right of payment to the Secured
Obligations, any Indebtedness secured by Liens on the Collateral junior to those
created under the Collateral Documents (including, for the avoidance of doubt,
any Additional Second Lien Indebtedness), any unsecured Indebtedness (including,
for the avoidance of doubt, any Additional Unsecured Indebtedness and the Senior
Notes) or any Permitted Refinancing of any of the foregoing, or make any payment
in violation of any subordination terms applicable to any such Indebtedness
(each a “Junior Debt Payment”), except that: (a) a Permitted Refinancing
permitted pursuant to Section 7.02(b)(i), (d), (h) or (i) may be consummated,
(b) the Borrower may make Junior Debt Payments to the extent made solely
(i) with Qualified Capital Stock of the Borrower or (ii) with proceeds of any
Additional Unsecured Indebtedness; provided, that, with respect to any Junior
Debt Payment of Indebtedness that is subordinated to the Secured Obligations,
such Additional Unsecured Indebtedness shall be subordinated to the Secured
Obligations on at least as favorable terms to the Lenders as such underlying
subordinated Indebtedness, (c) the Borrower or any Restricted Subsidiary may
make any other Junior Debt Payment; provided, that, (i) the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to such Junior Debt Payment,
the Consolidated Fixed Charge Coverage Ratio shall be at least 1.25 to 1.0,
(ii) no Default or Event of Default shall have occurred and be continuing at the
time of such Junior Debt Payment or would result therefrom, and (iii) the sum of
(A) the aggregate amount of all such Junior Debt Payments made during any fiscal
year plus (B) the aggregate amount of all Restricted Payments made in reliance
on Section 7.06(c) in any fiscal year, shall not exceed $30,000,000, (d) the
Borrower or any Restricted Subsidiary may make Junior Debt Payments with the
portion, if any, of the Cumulative Available Amount that the Borrower elects to
apply to this Section 7.14(d), such election to be specified in a written notice
of a Responsible Officer of the Borrower calculating in reasonable detail the
amount of Cumulative Available Amount immediately prior to such election and the
amount thereof elected to be so applied; provided, that, (i) no Default or Event
of Default shall have occurred and be continuing at the time of such Junior Debt
Payment or would result therefrom, and (ii) the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to such Junior Debt Payment, the Consolidated Total
Net Adjusted Leverage Ratio shall be less than 3.00 to 1.00, and (e) the
Borrower may make any Junior Debt Payment in respect of the Senior Notes with
the proceeds of the Term Loan.

7.15 Amendment, Etc. of Indebtedness.

Amend or modify, or permit the amendment or modification of, any provision of
any Senior Note Documents, any document governing any Additional Unsecured
Indebtedness or any Additional Second Lien Indebtedness or any document
governing any Accounts Receivable Program, in each case in any manner that is
adverse in any material respect to the interests of the Lenders.

 

127



--------------------------------------------------------------------------------

7.16 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(i) establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided, that, without such consent,
the Borrower may (A) establish or create one or more Wholly Owned Subsidiaries
of the Borrower, (B) acquire one or more Subsidiaries in connection with a
Permitted Acquisition or (C) establish, create or acquire an Unrestricted
Subsidiary, so long as, in each case, Section 6.13 shall be complied with to the
extent required by such Section, (ii) permit any Loan Party or any Restricted
Subsidiary of any Loan Party to issue or have outstanding any shares of
Disqualified Capital Stock, or (iii) create, incur, assume or suffer to exist
any Lien on any Equity Interests of any Subsidiary, except for Permitted Liens.

7.17 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

7.18 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), (b), (c) and (e),
6.05(a) (with respect to the Borrower), 6.11, or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or Section 8.01(b)
above) contained in any Loan

 

128



--------------------------------------------------------------------------------

Document on its part to be performed or observed and such failure continues for
thirty (30) days after the earlier to occur of: (i) a Responsible Officer of the
Borrower becoming aware of such failure and (ii) written notice thereof being
provided to the Borrower by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading (or, if any such representation, warranty, certification or statement
of fact is qualified by materiality or Material Adverse Effect, incorrect or
misleading in any respect) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided, that, this clause(e)(i)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is repaid when required under the documents
providing for such Indebtedness, or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Restricted Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Restricted Subsidiary thereof is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Loan Party or such Restricted Subsidiary as a result thereof is greater
than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) days, or an order for relief is entered
in any such proceeding; or

 

129



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the potential claim and does not
dispute coverage, other than customary reservation of rights letters), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Subordination; Invalidity of Subordination Provisions. Any of the
subordination, standstill, payover and insolvency related provisions of any of
the documents governing any subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness, or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Secured Parties or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by the Administrative Agent
(with the approval of requisite Appropriate Lenders (in their sole discretion)
as

 

130



--------------------------------------------------------------------------------

determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Administrative Agent with the approval of the requisite Appropriate Lenders,
as required hereunder in Section 11.01.

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

131



--------------------------------------------------------------------------------

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Secured Obligations constituting
accrued and unpaid principal of the Loans and L/C Borrowings, (b) payment of
that portion of the Secured Obligations then owing under Secured Hedge
Agreements, (c) payment of that portion of the Secured Obligations then owing
under Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, Hedge Banks, Cash Management Banks and the
L/C Issuers in proportion to the respective amounts described in this clause
Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuers hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative

 

132



--------------------------------------------------------------------------------

Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuers hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article XI (including Section 11.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

133



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or an L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (E) the value
or the sufficiency of any Collateral, or (F) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C

 

134



--------------------------------------------------------------------------------

Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

135



--------------------------------------------------------------------------------

(c) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment by the Borrower of a successor L/C Issuer
or Swingline Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as applicable, (ii) the retiring L/C Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

136



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or an L/C Issuer
hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.10(b) and 11.04.

 

137



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (h) of Section 11.01 of this Agreement,
(iii) the Administrative Agent shall be authorized to assign the relevant
Secured Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Secured Obligations to
be credit bid, all without the need for any Secured Party or acquisition vehicle
to take any further action, and (iv) to the extent that Secured Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Secured Obligations assigned to the acquisition vehicle exceeds the
amount of debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Secured Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and each of the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or

 

138



--------------------------------------------------------------------------------

otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary or is Disposed of as a result of a
transaction permitted under the Loan Documents; and

(d) to negotiate, execute and deliver any intercreditor agreement or
subordination agreement in respect of any Indebtedness permitted to be incurred
under Section 7.02.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, or to take any other
action described above pursuant to this Section 9.10. In each case as specified
in this Section 9.10, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

 

139



--------------------------------------------------------------------------------

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that: (i) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor and
(ii) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Secured Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

10.02 Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof, (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuers and the Lenders in their sole discretion
may determine, and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

10.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party, (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the

 

140



--------------------------------------------------------------------------------

Borrower or any other Loan Party, (c) the benefit of any statute of limitations
affecting any Guarantor’s liability hereunder, (d) any right to proceed against
the Borrower or any other Loan Party, proceed against or exhaust any security
for the Secured Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever, (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party, and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Secured Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Secured Obligations. Each Guarantor waives any rights and defenses that are or
may become available to it by reason of §§ 2787 to 2855, inclusive, and §§ 2899
and 3433 of the California Civil Code. The foregoing waivers and the provisions
hereinafter set forth in this Guaranty which pertain to California law are
included solely out of an abundance of caution, and shall not be construed to
mean that any of the above-referenced provisions of California law are in any
way applicable to this Guaranty or the Secured Obligations.

10.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

 

141



--------------------------------------------------------------------------------

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09 Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, an L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, the L/C Issuers or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of Loan Parties.

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured

 

142



--------------------------------------------------------------------------------

Obligations have been indefeasibly paid and performed in full. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

10.12 Additional Guarantor Waivers and Agreements.

(a) Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Secured Obligations, that foreclosure could impair or destroy any ability that
such Guarantor may have to seek reimbursement, contribution, or indemnification
from the Borrower or others based on any right such Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Guarantor under this Guaranty. Each Guarantor further understands
and acknowledges that in the absence of this paragraph, such potential
impairment or destruction of such Guarantor’s rights, if any, may entitle such
Guarantor to assert a defense to this Guaranty based on Section 580d of the
California Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265
Cal. App. 2d 40 (1968). By executing this Guaranty, each Guarantor freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that it will be fully liable under this Guaranty even though the Secured
Parties may foreclose, either by judicial foreclosure or by exercise of power of
sale, any deed of trust securing the Secured Obligations, (ii) agrees that it
will not assert that defense in any action or proceeding which the Secured
Parties may commence to enforce this Guaranty, (iii) acknowledges and agrees
that the rights and defenses waived by such Guarantor in this Guaranty include
any right or defense that it may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code, and
(iv) acknowledges and agrees that the Secured Parties are relying on this waiver
in creating the Secured Obligations, and that this waiver is a material part of
the consideration which the Secured Parties are receiving for creating the
Secured Obligations.

(b) Each Guarantor waives all rights and defenses that it may have because any
of the Secured Obligations is secured by real property. This means, among other
things: (i) the Secured Parties may collect from any Guarantor without first
foreclosing on any real or personal property collateral pledged by the other
Loan Parties, and (ii) if the Secured Parties foreclose on any real property
collateral pledged by the other Loan Parties: (A) the amount of the Secured
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from any Guarantor even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Guarantor may have to collect from the Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses each Guarantor
may have because any of the Secured Obligations is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon § 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

(c) Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

 

143



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under such other Loan Document without
the written consent of each Lender entitled to such payment or whose Commitments
are to be reduced;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount (it being understood that any change to the definition of Consolidated
Total Net Leverage Ratio (or the component definitions thereof) shall not
constitute a reduction in any rate of interest or any fees based thereon);
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate;

(d) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(g) release all or substantially all of the Guarantors (except in connection
with a merger or consolidation permitted under Section 7.04 or a Disposition
permitted under Section 7.05), without the written consent of each Lender,
except to the extent the release of any Restricted Subsidiary from the Guaranty
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

(h) release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;

 

144



--------------------------------------------------------------------------------

(i) change the application of prepayments as among or between classes of Loans
under Section 2.05(b)(v), without the written consent of the Required Lenders
for the class of Loans that is being allocated a lesser prepayment as a result
thereof (it being understood that the Required Lenders may waive, in whole or in
part, any prepayment so long as the application, as between the classes of
Loans, of any portion of such prepayment that is still required to be made is
not changed); or

(j) change or waive any provision of Article X as the same applies to the
Administrative Agent, or any other provision hereof as the same applies to the
rights or obligations of the Administrative Agent, in each case without the
written consent of the Administrative Agent; and

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it,
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, (A) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender, or all Lenders or each affected Lender under a Facility, that by its
terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender;
(B) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

Notwithstanding anything herein to the contrary, (w) in order to implement any
additional Commitments in accordance with Section 2.02(g), this Agreement may be
amended (or amended and restated) for such purpose (but solely to the extent
necessary to implement such additional Commitments in accordance with
Section 2.02(g)) by the Borrower, the other Loan Parties, the Administrative
Agent and the relevant Lenders providing such additional Commitments, (x) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, the Borrower, the other Loan
Parties and the relevant lenders providing such additional revolving credit or
term loan facilities (i) to add one or more additional revolving credit or term
loan facilities to this Agreement, to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or, at the election of the Borrower and the
relevant lenders providing such additional revolving credit or term loan
facilities, on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder and to include the relevant lenders providing such additional
revolving credit or term loan facilities in any determination of the Required
Lenders (ii) to change, modify or alter Section 2.13 or

 

145



--------------------------------------------------------------------------------

Section 8.03 or any other provision hereof relating to the pro rata sharing of
payments among the Lenders to the extent necessary to effectuate any of the
amendments (or amendments and restatements) enumerated in this clause (x) and
(iii) to make any technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower (including the
reallocation of any L/C Obligations or Swingline Loans) to the extent necessary
to effectuate any of the amendments (or amendments and restatements) enumerated
in this clause (x), (y) Additional Credit Extension Amendments may be effected
in accordance with Section 2.17(d) and (z) if following the Closing Date, the
Administrative Agent and the Borrower shall have jointly identified an
inconsistency, obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within three (3) Business Days following receipt of notice
thereof.

Notwithstanding anything herein to the contrary, as to any amendment, amendment
and restatement or other modifications otherwise approved in accordance with
this Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Commitment or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, an L/C
Issuer or the Swingline Lender, to the address, fax number, e-mail address or
telephone number specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

146



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender, the Swingline Lender or any L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, an L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, each L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail

 

147



--------------------------------------------------------------------------------

address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one (1) individual at or on behalf of such Public Lender to at
all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including, without limitation, telephonic or electronic notices,
Loan Notices, Letter of Credit Applications, Notice of Loan Prepayment and
Swingline Loan Notices) purportedly given by or on behalf of any Loan Party even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and

 

148



--------------------------------------------------------------------------------

(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one primary counsel for the Administrative Agent, of one firm
of special counsel (to the extent necessary) in each relevant specialty and of
one firm of local counsel retained by the Administrative Agent in each
applicable jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of
(A) one primary counsel for the Administrative Agent and MLPFS, taken together,
(B) one primary counsel for the Lenders and the L/C Issuers, taken together,
(C) one local counsel in each relevant jurisdiction, (D) if and to the extent
necessary (as determined by the Administrative Agent in its reasonable
discretion), one special counsel in each relevant specialty, and (E) in the case
of any actual or potential conflict of interest with respect to any of the
counsels identified in clauses (A) through (D) above, one additional counsel to
each group of similarly situated Persons), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights (1) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (2) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Without limiting the provisions of Section 3.01(c),
this Section 11.04(a) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of (x) one primary
counsel to the Indemnitees taken as a whole, (y) in the case of any actual or
potential conflict of interest, one additional counsel to each group of
similarly situated Indemnitees, (z) if and to the extent necessary (as
determined by the Administrative Agent in its reasonable discretion), of special
counsel in each relevant specialty and one local counsel in each relevant
jurisdiction (and, in the case of any actual or potential conflict of interest,
additional special and local counsel, as applicable)), and shall indemnify and
hold harmless each Indemnitee from all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or

 

149



--------------------------------------------------------------------------------

instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided,
that, such indemnity shall not, (A) as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or breach of such Indemnitee’s funding obligations
under this Agreement or (B) result from a dispute solely among the Indemnitees
(except when and to the extent that one of the Indemnitees party to such dispute
was acting in its capacity as Administrative Agent, Arranger, L/C Issuer or
Swingline Lender) with respect to which no act or omission by the Borrower or
any of its Affiliates is the basis for any claim in such dispute. Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), any L/C Issuer, the Swingline Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan

 

150



--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except for direct
or actual damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence,
bad faith or willful misconduct.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect,
in the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any

 

151



--------------------------------------------------------------------------------

Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided,
that, in each case with respect to any Facility, any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such Assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facility or the Incremental Term Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

provided, that, the foregoing minimum amounts shall not apply to assignments
made by the Administrative Agent which are permitted pursuant to Section 9.09.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

 

152



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment, any unfunded Incremental Term Commitment or any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) any Term Loan or any
Incremental Term Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the consent of each L/C Issuer and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
that, the processing and recordation fee the shall not apply to assignments made
by the Administrative Agent which are permitted pursuant to Section 9.09. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any Affiliates or Subsidiaries of the Borrower, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations

 

153



--------------------------------------------------------------------------------

of any Defaulting Lender hereunder shall become effective under applicable Law
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.

 

154



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided,
that, such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided, that, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as an L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender

 

155



--------------------------------------------------------------------------------

hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as an L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or
Swingline Lender, (A) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as the case may be, and (B) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.02(g) or (B) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder, (B) the provider of any Platform or other electronic delivery service
used by the Administrative Agent, any L/C Issuer and/or the Swingline Lender to
deliver Borrower Materials or notices to the Lenders, or (C) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (viii) with the consent of the Borrower or to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a

 

156



--------------------------------------------------------------------------------

nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided, that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Arrangers and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuers acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure (other
than filings made with the SEC) use the name of the Administrative Agent or any
Lender or their respective Affiliates or referring to this Agreement or any of
the Loan Documents without the prior written consent of the Administrative
Agent, unless (and only to the extent that) the Loan Parties or such Affiliate
is required to do so under law and then, in any event the Loan Parties or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other

 

157



--------------------------------------------------------------------------------

funds and deemed held in trust for the benefit of the Administrative Agent, the
L/C Issuers and the Lenders, and (b) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Secured Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, each L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such L/C Issuer or
their respective Affiliates may have. Each Lender and each L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent

 

158



--------------------------------------------------------------------------------

or any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, an L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

159



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

160



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that, in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent

 

161



--------------------------------------------------------------------------------

and any Affiliate thereof, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and, as
applicable, its Affiliates (including MLPFS) and the Lenders and their
Affiliates (collectively, solely for purposes of this Section, the “Lenders”),
on the other hand, (ii) the Borrower and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) the Borrower and each other Loan Party is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents,
(b) (i) the Administrative Agent and its Affiliates (including MLPFS) and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates (including MLPFS)
nor any Lender has any obligation to the Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents, and (c) the Administrative Agent and its Affiliates (including MLPFS)
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates (including MLPFS) nor any Lender has any obligation to disclose any
of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates (including MLPFS) or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby.

11.18 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

11.19 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each

 

162



--------------------------------------------------------------------------------

Loan Party in accordance with the PATRIOT Act. The Borrower and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

11.20 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

163



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: DUCOMMUN INCORPORATED, a Delaware corporation By:

/s/ James S. Heiser

Name: James S. Heiser Title: Vice President GUARANTORS: DUCOMMUN AEROSTRUCTURES,
INC., a Delaware corporation By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary COMPOSITE STRUCTURES, LLC, a Delaware
limited liability company By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary DUCOMMUN AEROSTRUCTURES NEW YORK, INC., a
New York corporation By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary MILTEC CORPORATION, an Alabama
corporation By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary DUCOMMUN LABARGE TECHNOLOGIES, INC., an
Arizona corporation By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary



--------------------------------------------------------------------------------

CMP DISPLAY SYSTEMS, INC., a California corporation By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary

DUCOMMUN AEROSTRUCTURES MEXICO, LLC,

a Delaware limited liability company

By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary

DUCOMMUN LABARGE TECHNOLOGIES, INC.,

a Delaware corporation

By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary

LABARGE/STC, INC.,

a Texas corporation

By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary

LABARGE ELECTRONICS, INC.,

a Missouri corporation

By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary

LABARGE ACQUISITION COMPANY, INC.,

a Missouri corporation

By:

/s/ James S. Heiser

Name: James S. Heiser Title: Secretary



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Tiffany Shin

Name: Tiffany Shin Title: Assistant Vice President



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as Lender, an L/C Issuer and Swingline Lender
By:

/s/ Angel Sutoyo

Name: Angel Sutoyo Title: Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:

/s/ Nancy S. Martorano

Name: Nancy S. Martorano Title: Senior Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Lender By:

/s/ Richard J. O’Neill

Name: Richard J. O’Neill Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

COMPASS BANK, as Lender By:

/s/ James Ligman

Name: James Ligman Title: Senior Vice President



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Lender By:

/s/ Fabio Lauro

Name: Fabio Lauro Title: Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:

/s/ Lucy Nixon

Name: Lucy Nixon Title: Managing Director



--------------------------------------------------------------------------------

REGIONS BANK, as Lender By:

/s/ Steven M. Hamil

Name: Steven M. Hamil Title: Senior Vice President



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as Lender By:

/s/ Edward N. Parkes IV

Name: Edward N. Parkes IV Title: Vice President

SIEMENS FINANCIAL SERVICES, INC.,

as Lender

By:

/s/ Melissa J. Brown

Name: Melissa J. Brown Title: Sr. Transaction Coordinator



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, as Lender By:

/s/ Henry Chun

Name: Henry Chun Title: Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:

/s/ Dave Felty

Name: Dave Felty Title: Managing Director



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as Lender By:

/s/ John Lascody

Name: John Lascody Title: Vice President



--------------------------------------------------------------------------------

MANUFACTURERS BANK, as Lender By:

/s/ Sandy Lee

Name: Sandy Lee Title: Vice President



--------------------------------------------------------------------------------

CATHAY BANK, as Lender By:

/s/ Nancy A. Moore

Name: Nancy A. Moore Title: Senior Vice President



--------------------------------------------------------------------------------

Schedule 1.01(a)

Certain Addresses for Notices

Borrower and any Other Loan Party

c/o Ducommun Incorporated

23301 Wilmington Avenue

Carson, CA 90745-6209

Attention: Joseph P. Bellino

Telephone: 310-513-7211

Telecopier: 310-513-7278

Electronic Mail: jbellino@ducommun.com

With a copy to:

James S. Heiser

23301 Wilmington Avenue

Carson, CA 90745-6209

Telephone: 310-513-7213

jheiser@ducommun.com

and to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071-3197

Attention: Scott J. Calfas

Telephone: 213-229-7362

Telecopier: 213-229-6362

SCalfas@gibsondunn.com

Administrative Agent

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

Bank of America, N.A., as Administrative Agent

Credit Services

Mail Code: TX1-492-14-14

901 Main Street, Floor 14

Dallas, TX 75202

Attention: Angie Hidalgo

Telephone: 972-338-3768

Telecopier: 214-416-0555

Electronic Mail: angie.hidalgo@baml.com



--------------------------------------------------------------------------------

Wire Instruction:

Bank of America, New York, NY

ABA # 026009593

Account Name: Corporate Credit Services

Account No.:

Attention: Angie Hidalgo

Ref.: Ducommun Incorporated

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Mail Code: WA3-132-01-01

10623 NE 68th Street

Kirkland, WA 98033

Attention: Tiffany Shin

Telephone: 206-358-0078

Telecopier: 415-343-0561

Electronic Mail: tiffany.shin@baml.com

L/C Issuer

Standby Letters of Credit

Bank of America, N.A.

Trade Operations-Standby

PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Attention: Charles P. Herron

Telephone: 570-496-9564

Telecopier: 800-755-8743

Electronic Mail: Charles.p.herron@baml.com

Commercial Letters of Credit

Bank of America, N.A.

Trade Operations-Import

PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Attention: Lily Guan

Telephone: 570-496-9611

Telecopier: 800-755-8740

Electronic Mail: lily.guan@baml.com



--------------------------------------------------------------------------------

Swingline Lender

Bank of America, N.A.

Credit Services

Mail Code: TX1-492-14-14

901 Main Street, Floor 14

Dallas, TX 75202

Attention: Angie Hidalgo

Telephone: 972-338-3768

Telecopier: 214-416-0555

Electronic Mail: angie.hidalgo@baml.com

Wire Instruction:

Bank of America, New York, NY

ABA # 026009593

Account Name: Corporate Credit Services

Account No.:

Attention: Angie Hidalgo

Ref.: Ducommun Incorporated



--------------------------------------------------------------------------------

Schedule 1.01(b)

Initial Commitments and Applicable Percentages

 

Lender

   Revolving
Commitment      Applicable Percentage of
Revolving Commitment     Term Commitment      Applicable Percentage
of Term Commitment  

Bank of America, N.A.

   $ 33,684,210.53         16.842105263 %    $ 46,315,789.47        
16.842105263 % 

Wells Fargo Bank, National Association

   $ 33,684,210.53         16.842105263 %    $ 46,315,789.47        
16.842105263 % 

General Electric Capital Corporation

   $ 23,157,894.74         11.578947368 %    $ 31,842,105.26        
11.578947368 % 

Compass Bank

   $ 18,947,368.42         9.473684211 %    $ 26,052,631.58         9.473684211
% 

MUFG Union Bank, N.A.

   $ 18,947,368.42         9.473684211 %    $ 26,052,631.58         9.473684211
% 

JPMorgan Chase Bank, N.A.

   $ 14,736,842.11         7.368421053 %    $ 20,263,157.89         7.368421053
% 

Regions Bank

   $ 14,736,842.11         7.368421053 %    $ 20,263,157.89         7.368421053
% 

Siemens Financial Services, Inc.

   $ 10,526,315.79         5.263157895 %    $ 14,473,684.21         5.263157895
% 

California Bank & Trust

   $ 10,526,315.79         5.263157895 %    $ 14,473,684.21         5.263157895
% 

SunTrust Bank

   $ 10,526,315.79         5.263157895 %    $ 14,473,684.21         5.263157895
% 

The Northern Trust Company

   $ 6,315,789.45         3.157894735 %    $ 8,684,210.55         3.157894735 % 

Manufacturers Bank

   $ 2,105,263.16         1.052631579 %    $ 2,894,736.84         1.052631579 % 

Cathay Bank

   $ 2,105,263.16         1.052631579 %    $ 2,894,736.84         1.052631579 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL

$ 200,000,000.00      100.000000000 %  $ 275,000,000.00      100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(c)

Existing Letters of Credit

Letter of Credit No. 3051845, issued by Bank of America, N.A. in the face amount
of $150,000, in favor of Federal Insurance Company. Such Letter of Credit
expires 4/30/2016.

Letter of Credit No. 3081602, issued by Bank of America, N.A. in the face amount
of $225,000, in favor of Travelers Indemnity Company. Such Letter of Credit
expires 4/30/2016.



--------------------------------------------------------------------------------

Schedule 1.01(d)

Responsible Officers

Anthony J. Reardon, Chairman and Chief Executive Officer of the Borrower,
President of COMPOSITE STRUCTURES, LLC, and Chief Executive Officer of the other
Subsidiaries.

Joseph P. Bellino, Vice President, Chief Financial Officer and Treasurer of the
Borrower and Vice President of each Subsidiary.

Douglas L. Groves, Vice President, Controller and Chief Accounting Officer of
the Borrower and Vice President of each Subsidiary.

James S. Heiser, Vice President and Secretary of the Borrower and Secretary of
each Subsidiary.



--------------------------------------------------------------------------------

Schedule 5.10

Insurance

Atlantic Specialty Insurance Co. Policy

 

Carrier See attached certificate. Policy Number See attached certificate.
Expiration Date See attached certificate. Type See attached certificate. Amount
See attached certificate. Deductibles

Employee Benefits: $1,000 deductible per claim

 

Products Recall: $25,000 sub-limit, $1,000 deductible per occurrence

FM Global Policy

 

Carrier See attached certificate. Policy Number See attached certificate.
Expiration Date See attached certificate. Type See attached certificate. Amount
See attached certificate. Deductibles

Boiler and machinery: $50,000 property damage per occurrence, 1 day equivalent
time element per occurrence.

 

Computer systems non physical damages: 2 day equivalent deductible subject to a
minimum of $50,000, per occurrence.

 

Data, programs or software: 2 day equivalent deductible as respects loss or
damage caused by the malicious introduction of a machine code or instruction,
subject to a minimum deductible of $50,000, per occurrence.

 

Earthquake – New Madrid Seismic Zone: 3% property damage per location, 3% time
element per location, subject to a minimum deductible of $250,000 for property
damages and time element combined, per location.

 

Earthquake – Pacific Northwest Seismic Zone: 2% property damage per location, 2%
time element per location, subject to a minimum deductible of $100,000 for
property damage and time element combined, per location.

 

Flood: $50,000 combined all coverages, per location.

 

Wind – Tier 1 Zones: 3% property damage per location, 3% time element per
location, subject to a minimum deductible of $50,000 for property damage and
time element combined, per location.

 

Wind – Tier 2 Zones: 2% property damage per location, 2% time element per
location, subject to a minimum deductible of $50,000 for property damage and
time element combined, per location.

 

Wind – U.S. Northeast Zones: $50,000 combined all coverages, per location.

 

All Other Loss: $50,000 combined all coverages, per occurrence.



--------------------------------------------------------------------------------

Schedule 5.12(c)

ERISA

None.



--------------------------------------------------------------------------------

Schedule 6.17

Post-Closing Obligations

1. Within thirty (30) days after the Closing Date (or such longer period of time
as is agreed to by the Administrative Agent in its sole discretion), the Loan
Parties shall enter into one or more Qualifying Control Agreement with respect
to all deposit or other accounts owned by the Loan Parties and existing on such
date as required under the terms of the Loan Documents, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

2. Within sixty (60) days after the Closing Date (or such longer period of time
as is agreed to by the Administrative Agent in its sole discretion), each Loan
Party shall deliver all Mortgaged Property Support Documents with respect to
each real property that is owned by such Loan Party on such date which, pursuant
to the terms of the Loan Documents, is required to be subject to a Mortgage as
of such date.

3. Within thirty (30) days after the Closing Date (or such longer period of time
as is agreed to by the Administrative Agent in its sole discretion), the Loan
Parties shall (a) file or cause to be filed with the United States Patent and
Trademark Office or United States Copyright Office such documentation as
reasonably requested by the Administrative Agent so that the applicable records
correctly reflect the ownership of material copyrights, patents, and trademarks
by the respective current Loan Party owners, including all of the foregoing set
forth on Schedule 3(j) to the Security Agreement, and (b) execute and deliver to
the Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Administrative Agent may reasonably request) and do all such
other things as the Administrative Agent may reasonably deem necessary or
appropriate to assure to the Administrative Agent its security interests granted
under the Security Agreement with respect to the material Intellectual Property.



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

State tax lien (file no. 12-7305901220) against CMP DISPLAY SYSTEMS, INC. dated
03/12/2012 in favor of the State of California Employment Development Department
in an amount of $3,291.45 as of 06/30/15.



--------------------------------------------------------------------------------

Schedule 7.02

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 7.03

Existing Investments

Investments existing as of the Closing Date consisting of the ownership of the
Equity Interests of the Subsidiaries set forth on Schedule 3(k) of the Security
Agreement.

Ducommun LaBarge Technologies, Inc. owns 940,000 shares of Norwood Abbey, Ltd.

Ducommun LaBarge Technologies, Inc. owns 1 common share of Archway Insurance
Ltd.



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

EXHIBIT A

[Form of] Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, extended, restated,
replaced, supplemented or otherwise modified in accordance with the terms
thereof from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
[Letters of Credit and the Swingline Loans] included in such facilities5) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:

 

 

[Assignor [is][is not] a Defaulting Lender.] 2. Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.



--------------------------------------------------------------------------------

3.   Borrower:    DUCOMMUN INCORPORATED, a Delaware corporation 4.  
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement 5.   Credit Agreement: Credit Agreement, dated as of
June 26, 2015 among the Borrower, the Guarantors party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and an L/C Issuer 6.   Assigned Interest:      

 

Assignor[s]6

   Assignee[s]7    Facility
Assigned8    Aggregate
Amount of
Commitment/
Loans
for all Lenders9      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number          $                    $                           %             $
                   $                           %             $                
   $                           %   

 

[7.   Trade Date:                     ]11

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Commitment”, “Incremental Term Commitment”, etc.).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:

 

Name: Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:

 

Name: Title:

 

[Consented to and]12 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

Name: Title: [Consented to:]13

BANK OF AMERICA, N.A.,

as [Swingline Lender][and L/C Issuer]

By:

 

Name: Title:

[DUCOMMUN INCORPORATED,

a Delaware corporation

By:

 

Name: Title:]14

 

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.

14  To be added unless (1) an Event of Default has occurred and is continuing at
the time of such assignment, or (2) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the



--------------------------------------------------------------------------------

Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[Form of] Compliance Certificate

Financial Statement Date: [            ,         ]

 

TO: Bank of America, N.A., as Administrative Agent RE: Credit Agreement, dated
as of June 26, 2015, by and among Ducommun Incorporated, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an L/C Issuer (as amended, extended, restated, replaced, supplemented
or otherwise modified in accordance with the terms thereof from time to time,
the “Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [                    ] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower and the other Loan Parties,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and financial condition of the Borrower and
its Subsidiaries during the accounting period covered by such financial
statements.

3. [To the best knowledge of the undersigned, during such fiscal period each of
the Borrower and its Restricted Subsidiaries performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.] [To the best knowledge of the undersigned, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

1  This certificate should be from the chief executive officer or chief
financial officer of the Borrower.



--------------------------------------------------------------------------------

4. The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.

5. Attached hereto as Schedule B is a copy of management’s discussion and
analysis with respect to such financial statements delivered herewith.

6. Attached hereto as Schedule C is a copy of a management report setting forth
customary information with respect to project backlog.

[Use following paragraphs 7 and 8 in connection with the delivery of fiscal
year-end financial statements]

[7. Attached hereto as Schedule D is a listing of listing of (a) all
applications by any Loan Party, if any, for any Intellectual Property made since
the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), (2) all issuances of registrations or letters on
existing applications by any Loan Party for any Intellectual Property received
since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), and (3) all licenses relating to any
Intellectual Property entered into by any Loan Party since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date).2]

[8. Set forth on Schedule E hereto is a calculation of Excess Cash Flow for the
fiscal year covered by such financial statements.]

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2  If no such updates are applicable, Schedule D should reflect “None”.



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the Borrower has caused this certificate
to be executed as of the date first above written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule A

Financial Statement Date: [            ,         ] (“Statement Date”)

Computation of Financial Covenants

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formulas
set forth in this Schedule A and the provisions and formulas set forth in the
Credit Agreement, the provisions and formulas of the Credit Agreement shall
prevail.

 

1. Consolidated Total Net Adjusted Leverage Ratio (a) Consolidated Funded
Indebtedness: (i) Funded Indebtedness of the Borrower and its Restricted
Subsidiaries on a Consolidated basis (without duplication) determined in
accordance with GAAP: (A) all obligations, whether current or long-term, for
borrowed money (including the Obligations) and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments $             (B) all purchase money Indebtedness $             (C)
the principal portion of all obligations under conditional sale or other title
retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of business)
$             (D) all obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments $             (E) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), including, without limitation, any Earn Out
Obligations (but not any Earn Out Obligations prior to such time as it becomes
due and payable and remains unpaid for thirty (30) days) $             (F) all
Attributable Indebtedness $            



--------------------------------------------------------------------------------

(G) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends $             (H) all Funded Indebtedness of
other Persons secured by (or for which the holder of such Funded Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed
$             (I) all Guarantees with respect to Funded Indebtedness of the
types specified in items (A) through (H) above of another Person $            
(J) all Funded Indebtedness of the types referred to in items (A) through
(I) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that such Funded
Indebtedness is expressly made non-recourse to such Person $            

(ii)

Consolidated Funded Indebtedness

[(a)(i)(A) + (a)(i)(B) + (a)(i)(C) + (a)(i)(D) + (a)(i)(E) + (a)(i)(F) +
(a)(i)(G) + (a)(i)(H) + (a)(i)(I) + (a)(i)(J)]

$             (b) unrestricted cash and Cash Equivalents of the Loan Parties as
of the Statement Date in excess of $10,000,000 $             (c) Consolidated
EBITDA for the most recently completed Measurement Period: (i) Consolidated Net
Income $             For the following items (ii) through (xii) to the extent
deducted in calculating such Consolidated Net Income (without duplication): (ii)
Consolidated Interest Charges for such period $             (iii) the provision
for federal state, local and foreign income taxes paid or payable by the
Borrower and its Restricted Subsidiaries for such period $            



--------------------------------------------------------------------------------

(iv) depreciation and amortization expense for such period $             (v)
fees and expenses of the Borrower and its Restricted Subsidiaries for such
period incurred in connection with the negotiation, execution and delivery of
the Loan Documents and any amendments, modifications or refinancings thereof (in
each case, whether or not consummated) $             (vi) fees, costs and
expenses of the Borrower and its Restricted Subsidiaries for such period in
connection with any issuance of Qualified Capital Stock of the Borrower, any
issuance of Indebtedness permitted pursuant to Section 7.02 of the Credit
Agreement, any Investment permitted pursuant to Section 7.03 of the Credit
Agreement (including, for the avoidance of doubt, any Permitted Acquisition),
and any Disposition permitted pursuant to Section 7.05 of the Credit Agreement,
in each case, whether or not consummated $             (vii) extraordinary,
unusual or non-recurring losses or expenses during such period $            
(viii) any non-cash expenses, losses or charges for such period (including,
without limitation, any non-cash stock based compensation expense for such
period) which do not represent a cash item in such period or any future period
$             (ix) non-recurring cash expenses during such period resulting from
restructuring charges, accruals, reserves and business optimization expenses
$             (x) losses from discontinued operations for such period
$             (xi) the amount of net cost savings and operating expense
reductions actually implemented by the Borrower and its Restricted Subsidiaries
in such period or related to a Permitted Acquisition; provided, that, the
aggregate amount added back pursuant to this item (c)(xi) for any Measurement
Period, when taken together with the aggregate amount added back pursuant to
item (c)(xii) below, shall not exceed 10% of Consolidated EBITDA (calculated
without giving effect to the add backs permitted pursuant to this item (c)(xi)
and item (c)(xii) below) $             (xii) the amount of net cost savings and
operating expense reductions relating to a Permitted Acquisition which will be
taken within twelve (12) months after the date



--------------------------------------------------------------------------------

of such Permitted Acquisition and synergies projected by the Borrower in good
faith to be realized as a result of actions taken or to be taken, in each case,
net of the amount of actual benefits realized during such period that are
otherwise included in the calculation of Consolidated EBITDA from such actions
and subject to the Administrative Agent’s approval; provided, that, (A) a duly
completed certificate signed by a Responsible Officer of the Borrower shall be
delivered to the Administrative Agent certifying that such net cost savings,
operating expense reductions or synergies are reasonably identifiable and/or
reasonably anticipated to be realized within twelve (12) months of such
Permitted Acquisition and are factually supportable, and (B) the aggregate
amount added back pursuant to this item (c)(xii) for any Measurement Period,
when taken together with the aggregate amount added back pursuant to item
(c)(xi) above, shall not exceed 10% of Consolidated EBITDA (calculated without
giving effect to the add backs permitted pursuant to this item (c)(xii) and item
(c)(xi) above) $             For the following items (xiii) through (xvi) to the
extent included in calculating such Consolidated Net Income (without
duplication): (xiii) all non-cash income or gains for such period $            
(xiv) all extraordinary, unusual or non-recurring gains for such period
$             (xv) federal, state, local and foreign income tax credits of the
Borrower and its Restricted Subsidiaries during such period $             (xvi)
all gains from discontinued operations for such period $            

(xvii)

Consolidated EBITDA

 

[(c)(i) + (c)(ii) + (c)(iii) + (c)(iv) + (c)(v) + (c)(vi) + (c)(vii) + (c)(viii)
+ (c)(ix) + (c)(x) + (c)(xi) + (c)(xii) – (c)(xiii) – (c)(xiv) – (c)(xv) –
(c)(xvi)]

$             (c)

Consolidated Total Net Adjusted Leverage Ratio

[((a)(ii) – (b)) / (c)(xvii)]

        :1.0 Compliance with Section 7.11(a) of the Credit Agreement:     Y
    N



--------------------------------------------------------------------------------

2. Consolidated Fixed Charge Coverage Ratio

(a)

Consolidated EBITDA for the Measurement Period most recently ended

[1.(c)(xvii) above]

$             (b) Consolidated Cash Taxes for such period $             (c)
Consolidated Maintenance Capital Expenditures for such period $             (d)
Consolidated Interest Charges paid in cash for the Measurement Period most
recently ended $             (e) Consolidated Scheduled Funded Debt Payments for
such period $             (f) all Restricted Payments made in cash pursuant to
Section 7.06(c) of the Credit Agreement for such period $             (g) all
Junior Debt Payments made in cash pursuant to Section 7.14(c) of the Credit
Agreement for such period $             (h) all Earn Out Obligations paid in
cash during such period $            

(i)

Consolidated Fixed Charge Coverage Ratio

[((a) – (b) – (c)) / ((d) + (e) + (f) + (g) + (h))]

        :1.0 Compliance with Section 7.11(b) of the Credit Agreement:     Y    
N



--------------------------------------------------------------------------------

3. Cumulative Available Amount (a) an amount equal to fifty percent (50%) of the
cumulative amount of Excess Cash Flow for each fiscal year of the Borrower
(commencing with the portion of the 2015 fiscal year (beginning with the first
full fiscal quarter ending after the Closing Date) occurring after the Closing
Date) ending prior to the date of determination for which financial statements
have been delivered pursuant to Section 6.01(a) of the Credit Agreement
$             (b) one hundred percent (100%) of the net cash proceeds received
by the Borrower prior to the date of determination from issuances after the
Closing Date of Qualified Capital Stock of the Borrower (solely to the extent
such net cash proceeds are Not Otherwise Applied) $             (c) the amount
of any Investment made following the Closing Date in reliance on the Cumulative
Available Amount to the extent that it is returned in cash prior to the date of
determination from a partial or total sale of such Investment (other than any
such sale to the Borrower or any Restricted Subsidiary) $             (d) the
amount of returns, profits, dividends or interest received in cash prior to the
date of determination with respect to any Investment made following the Closing
Date in reliance on the Cumulative Available Amount (other than any such amounts
received from the Borrower or any Restricted Subsidiary) $             (e) cash
distributions from joint ventures (other than any Restricted Subsidiary)
received by the Borrower or any of its Restricted Subsidiaries following the
Closing Date but prior to the date of determination $             (f) the
cumulative aggregate amount of all Investments made in reliance on the
Cumulative Available Amount pursuant to Section 7.03(q) of the Credit Agreement
$             (g) the cumulative aggregate amount of all Restricted Payments
made in reliance on the Cumulative Available Amount pursuant to Section 7.06(d)
of the Credit Agreement $             (h) the cumulative aggregate amount of all
Junior Debt Payments made in reliance on the Cumulative Available Amount
pursuant to Section 7.14(d) of the Credit Agreement $            

(i)

Cumulative Available Amount

[(a) + (b) + (c) + (d) + (e) – (f) – (g) – (h)]

$            



--------------------------------------------------------------------------------

Schedule B

Management’s Discussion and Analysis



--------------------------------------------------------------------------------

Schedule C

Project Backlog



--------------------------------------------------------------------------------

[Schedule D

Intellectual Property]



--------------------------------------------------------------------------------

[Schedule E

Financial Statement Date: [            ,         ] (“Statement Date”)

Excess Cash Flow

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formula
set forth in this Schedule G and the provisions and formula set forth in the
Credit Agreement, the provisions and formula of the Credit Agreement shall
prevail.

 

(a) Consolidated EBITDA for such fiscal year $             (b) the Consolidated
Working Capital Adjustment for such fiscal year $             (c) Consolidated
Capital Expenditures for such fiscal year $             (d) the aggregate amount
of all payments made on the Term Facility and any Incremental Term Facility
during such fiscal year pursuant to Section 2.07(a) or Section 2.07(c) of the
Credit Agreement, as applicable $             (e) the aggregate amount of all
prepayments of the Term Facility and any Incremental Term Facility made during
such fiscal year pursuant to Section 2.05 of the Credit Agreement $            
(f) the aggregate amount of all voluntary prepayments of the Revolving Facility
made during such fiscal year to the extent such prepayments result in a
permanent reduction of the commitments thereunder $             (g) any other
payments on Indebtedness (i.e., other than payments on the Term Facility, any
Incremental Term Facility or any Revolving Facility) made during such fiscal
year that permanently reduce obligations in respect of such Indebtedness
$             (h) Consolidated Interest Charges paid in cash by the Borrower and
its Restricted Subsidiaries for such fiscal year to the extent added back to
Consolidated Net Income in the calculation of Consolidated EBITDA for such
period pursuant to clause (a)(i) of the definition thereof in the Credit
Agreement $             (i) Consolidated Cash Taxes paid for such fiscal year to
the extent added back to Consolidated Net Income in the calculation of
Consolidated EBITDA for such period pursuant to clause (a)(ii) of the definition
thereof in the Credit Agreement $             (j) the aggregate amount of cash
consideration paid (including the aggregate amount of any Earn Out Obligations
paid in cash) in connection with Permitted Acquisitions and other Investments
permitted pursuant to Section 7.03 of the Credit Agreement



--------------------------------------------------------------------------------

during such fiscal year, in each case net of any proceeds of non-revolving
Indebtedness or issuances of Qualified Capital Stock of the Borrower used to
finance such Permitted Acquisitions or such Investments $             (k) the
aggregate amount of all Restricted Payments paid in cash during such fiscal year
$             (l) all amounts added back to Consolidated Net Income in the
calculation of Consolidated EBITDA for such fiscal year pursuant to clauses
(a)(iv), (a)(v), (a)(vi), (a)(viii), (a)(ix), (a)(x) and (a)(xi) of the
definition thereof in the Credit Agreement (in each case, except with respect to
clauses (a)(x) and (a)(xi), to the extent actually paid in cash by the Borrower
and its Restricted Subsidiaries for such fiscal year) $             (m) all
amounts deducted from Consolidated Net Income in the calculation of Consolidated
EBITDA for such fiscal year pursuant to clauses (b)(ii) and (b)(iv) of the
definition thereof in the Credit Agreement (in each case, to the extent
representing a cash item) $             (n)

Excess Cash Flow

[(a) +/– (b) – (c) – (d) – (e) – (f) – (g) – (h) – (i) – (j) – (k) – (l) + (m)]

$             ]



--------------------------------------------------------------------------------

EXHIBIT C

[Form of] Discounted Prepayment Option Notice

 

TO: Bank of America, N.A., as Administrative Agent RE: Credit Agreement, dated
as of June 26, 2015, by and among Ducommun Incorporated, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an L/C Issuer (as amended, extended, restated, replaced, supplemented
or otherwise modified in accordance with the terms thereof from time to time,
the “Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

Ladies and Gentlemen:

The Borrower hereby notifies you that, effective as of [                    ],
pursuant to Section 2.16(b) of the Credit Agreement, the Borrower is seeking:

 

  1. to prepay Term Loans (and, if any Incremental Term Loans are then
outstanding, the Incremental Term Loans) at a discount in an aggregate principal
amount of $[        ]1 (the “Proposed Discounted Prepayment Amount”);

 

  2. a percentage discount to the par value of the principal amount of Term
Loans (and, if any Incremental Term Loans are then outstanding, the Incremental
Term Loans) greater than or equal to [    ]% of par value but less than or equal
to [    ]% of par value (the “Discount Range”)2; and

 

  3. a Lender Participation Notice on or before [                    ]3 (the
“Acceptance Date”).

The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.16 of the Credit Agreement.

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders, that (i) no Default or Event
of Default has occurred and is continuing, or would result from the Borrower
making the Discounted Voluntary Prepayment, (ii) no proceeds from Revolving
Loans or Swingline Loans will be used to make such Discounted Voluntary
Prepayment and (iii) the sum of unrestricted cash and Cash Equivalents of the
Loan Parties plus availability under the Revolving Facility, after giving effect
to such Discounted Voluntary Prepayment on a Pro Forma Basis, will be at least
$40,000,000.

The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.

 

1  Insert an amount that is at minimum $15,000,000.

2  The percentages inserted in clause (2) may be the same.

3  Insert date (a Business Day) that is at least five Business Days after date
of the Discounted Prepayment Option Notice.



--------------------------------------------------------------------------------

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D

[Form of] Discounted Voluntary Prepayment Notice

 

TO: Bank of America, N.A., as Administrative Agent RE: Credit Agreement, dated
as of June 26, 2015, by and among Ducommun Incorporated, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an L/C Issuer (as amended, extended, restated, replaced, supplemented
or otherwise modified in accordance with the terms thereof from time to time,
the “Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

Ladies and Gentlemen:

The Borrower hereby irrevocably notifies you that, pursuant to Section 2.16(e)
of the Credit Agreement, the Borrower will make a Discounted Voluntary
Prepayment to each Lender of Term Loans (and, if any Incremental Term Loans are
then outstanding, each Lender of Incremental Term Loans) with Qualifying Loans,
which shall be made:

 

  1. on or before [                    ]1, as determined pursuant to
Section 2.16(e) of the Credit Agreement,

 

  2. in the aggregate principal amount of $[        ] of Term Loans and/or
Incremental Term Loans, and

 

  3. at a percentage discount to the par value of the principal amount of the
Term Loans and/or Incremental Term Loans equal to [    ]% of par value (the
“Applicable Discount”).

The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.16 of the Credit
Agreement.

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows: (i) no Default or
Event of Default has occurred and is continuing or would result from the
Borrower making the Discounted Voluntary Prepayment (after giving effect to any
related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment), (ii) no proceeds from Revolving Loans or Swingline Loans
will be used to make the Discounted Voluntary Prepayment, (iii) the sum of
unrestricted cash and Cash Equivalents of the Loan Parties plus availability
under the Revolving Facility, after giving effect to such Discounted Voluntary
Prepayment on a Pro Forma Basis, will be at least $40,000,000, and (iv) the
Borrower and its Restricted Subsidiaries have no material non-public information
at the time of the making of the Discounted Voluntary Prepayment that could
reasonably be expected to affect a Lender’s decision as to whether to
participate in the Discounted Voluntary Prepayment.

 

1  Insert date (a Business Day) that is no later than four Business Days after
the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans).



--------------------------------------------------------------------------------

The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Agreement of this Discounted Voluntary
Prepayment Notice.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT E

[Form of] Incremental Term Loan Lender Joinder Agreement

THIS INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT dated as of             ,
20     (this “Agreement”) is by and among each of the Persons identified as
“Incremental Term Lenders” on the signature pages hereto (each, an “Incremental
Term Lender”), Ducommun Incorporated, a Delaware corporation (the “Borrower”),
the Guarantors party hereto, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

W I T N E S S E T H

WHEREAS, pursuant to that certain Credit Agreement dated as of June 26, 2015 (as
amended, extended, restated, replaced, supplemented or otherwise modified in
accordance with the terms thereof from time to time, the “Credit Agreement”)
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an L/C Issuer, the Lenders have agreed to provide the Borrower with
the credit facilities provided for therein;

WHEREAS, pursuant to Section 2.01(c) of the Credit Agreement, the Borrower has
requested that each Incremental Term Lender provide an Incremental Term Facility
under the Credit Agreement; and

WHEREAS, each Incremental Term Lender has agreed to provide an Incremental Term
Facility on the terms and conditions set forth herein and to become an
“Incremental Term Lender” under the Credit Agreement in connection therewith.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Each Incremental Term Lender severally agrees to make an Incremental Term
Loan [in a single advance to the Borrower on the date hereof][in one or more
advances to the Borrower as set forth herein]1 in the amount of its respective
Incremental Term Commitment; provided, that, after giving effect to such
advances, the Outstanding Amount of all Incremental Term Loans shall not exceed
the aggregate amount of the Incremental Term Commitments of the Incremental Term
Lenders. The Incremental Term Commitments of each of the Incremental Term
Lenders and the Applicable Percentage of the Incremental Term Facility for each
of the Incremental Term Lenders shall be as set forth on Schedule 1.01(b)
attached hereto. The existing Schedule 1.01(b) to the Credit Agreement shall be
deemed to be amended to include the information set forth on Schedule 1.01(b)
attached hereto.

2. The Applicable Rate with respect to the Incremental Term Facility shall be
(a) [    ] percent ([    ]%), with respect to Eurodollar Rate Loans, and
(b) [    ] percent ([    ]%), with respect to Base Rate Loans.

3. The Incremental Term Loan Maturity Date shall be [    ].

 

 

1  Add terms of delayed draw feature to the extent the Incremental Term Loan is
to a delayed draw Incremental Term Loan.



--------------------------------------------------------------------------------

4. [The Borrower shall repay to the Incremental Term Lenders the principal
amount of the Incremental Term Loans in quarterly installments on the dates set
forth below as follows:]2

 

Date

   Principal
Amortization
Payment   

Date

   Principal
Amortization Payment       Incremental Term Loan Maturity Date   
Outstanding Amount   

 

     

Total:

  

 

     

5. Each Incremental Term Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become an Incremental Term Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as an Incremental Term Lender and a Lender thereunder and shall
have the obligations of an Incremental Term Lender and a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to the terms thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Incremental Term Lender, and (v) if it is a Foreign Lender, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as an Incremental Term Lender and a Lender.

6. Each of the Administrative Agent, the Borrower, and each Guarantor agrees
that, as of the date hereof, each Incremental Term Lender shall (a) be a party
to the Credit Agreement and the other Loan Documents, (b) be an “Incremental
Term Lender” and a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents and (c) have the rights and obligations of an Incremental
Term Lender and a Lender under the Credit Agreement and the other Loan
Documents.

7. The address of each Incremental Term Lender for purposes of all notices and
other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Term Lender to the Administrative Agent.

8. This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together

 

2 

Include to the extent the applicable Incremental Term Facility requires
amortization payments.



--------------------------------------------------------------------------------

shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

9. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

INCREMENTAL TERM LENDERS: [INSERT INCREMENTAL TERM LENDER] By:

 

Name: Title: BORROWER: DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title: GUARANTORS: [INSERT GUARANTOR] By:

 

Name: Title: ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative
Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F

[Form of] Incremental Term Note

[            ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Incremental Term Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of June 26,
2015 (as amended, extended, restated, replaced, supplemented or otherwise
modified in accordance with the terms thereof from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Incremental Term Loan from the date of such Incremental Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Incremental Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Incremental Term Note and endorse thereon the date, amount and maturity
of its Incremental Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Incremental Term Note.

THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Incremental Term Note to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT G

[Form of] Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [            ,         ],
is by and among [                    , a                     ] (the “Subsidiary
Guarantor”), Ducommun Incorporated, a Delaware corporation (the “Borrower”), and
Bank of America, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) under that certain Credit Agreement, dated
as of June 26, 2015 (as amended, extended, restated, replaced, supplemented or
otherwise modified in accordance with the terms thereof from time to time, the
“Credit Agreement”), by and among the Borrower, the Guarantors party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and an L/C Issuer. Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.

The Loan Parties are required by Section 6.13 of the Credit Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Secured Parties:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
rights and obligations of a Guarantor thereunder as if it had executed the
Credit Agreement and the other Loan Documents as a Guarantor. The Subsidiary
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
representations and warranties, covenants and other terms, conditions and
provisions of the Credit Agreement and the other applicable Loan Documents, in
each case that are made or applicable to the Subsidiary Guarantor. Without
limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Secured Obligations in accordance
with Article X of the Credit Agreement.

2. Each of the Subsidiary Guarantor (to the extent applicable thereto) and the
Borrower hereby agree that all of the representations and warranties contained
in Article II and Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality or reference to Material Adverse Effect) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date.

3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the obligations of a
“Grantor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this Paragraph 3, the Subsidiary
Guarantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right of set off
against any and all right, title and interest of the Subsidiary Guarantor in and
to the Collateral (as such term is defined in Section 2 of the Security
Agreement) of the Subsidiary Guarantor.



--------------------------------------------------------------------------------

4. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Pledge Agreement, and shall have all the rights and obligations of
a “Pledgor” (as such term is defined in the Pledge Agreement) thereunder as if
it had executed the Pledge Agreement. The Subsidiary Guarantor hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Pledge Agreement. Without limiting the
generality of the foregoing terms of this Paragraph 4, the Subsidiary Guarantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right of set off against any
and all right, title and interest of the Subsidiary Guarantor in and to the
Pledged Collateral (as such term is defined in Section 2 of the Pledge
Agreement) of the Subsidiary Guarantor.

5. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
other Loan Document and the schedules and exhibits thereto. The Subsidiary
Guarantor hereby represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties, that:

(a) Set forth on Schedule 1 attached hereto are the Responsible Officers of the
Subsidiary Guarantor, holding the offices indicated next to their respective
names, as of the date hereof, and such Responsible Officers are the duly elected
and qualified officers of the Subsidiary Guarantor and are duly authorized to
execute and deliver, on behalf of the Subsidiary Guarantor, this Agreement, and
the other Loan Documents.

(b) Set forth on Schedule 2 attached hereto is complete and accurate list as of
the date hereof of (i) all Subsidiaries, joint ventures and partnerships and
other equity investments of the Subsidiary Guarantor, (ii) the number of shares
of each class of Equity Interests in each Subsidiary Guarantor outstanding,
(iii) the number and percentage of outstanding shares of each class of Equity
Interests owned by the Subsidiary Guarantor and its Subsidiaries, (iv) the class
or nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.),
and (v) identification of each Subsidiary that is an Excluded Subsidiary, a CFC
Holdco or an Immaterial Subsidiary. The outstanding Equity Interests in all
Restricted Subsidiaries of the Subsidiary Guarantor are validly issued, fully
paid and non-assessable and are owned free and clear of all Liens (other than
Permitted Liens). There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to the Equity Interests of the Subsidiary Guarantor (other than
as set forth on Schedule 2 attached hereto) or any Restricted Subsidiary
thereof, except as contemplated in connection with the Loan Documents.

(c) Set forth on Schedule 3 attached hereto is a complete and accurate list as
of the date hereof of the Subsidiary Guarantor’s (i) exact legal name,
(ii) former legal names in the four (4) months prior to the date hereof, if any,
(iii) jurisdiction of its incorporation or organization, as applicable,
(iv) type of organization, (v) jurisdictions in which the Subsidiary Guarantor
is qualified to do business, (vi) chief executive office address,
(vii) principal place of business address, (viii) U.S. federal taxpayer
identification number, and (ix) organization identification number.

(d) Set forth on Schedule 4 attached hereto is a list of all Intellectual
Property registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by the
Subsidiary Guarantor as of the date hereof. Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of such Intellectual Property or the validity or
effectiveness of such



--------------------------------------------------------------------------------

Intellectual Property, nor does the Subsidiary Guarantor know of any such claim,
and, to the knowledge of the Subsidiary Guarantor, the use of such Intellectual
Property by such Subsidiary Guarantor or the granting of a right or a license in
respect of such Intellectual Property from the Subsidiary Guarantor does not
infringe on the rights of any Person. As of the date hereof, none of the
Intellectual Property owned by the Subsidiary Guarantor is subject to any
licensing agreement or similar arrangement except as set forth on Schedule 4
attached hereto.

(e) Set forth on Schedule 5 attached hereto is a description of all deposit
accounts and securities accounts of the Subsidiary Guarantor as of the date
hereof, including (i) in the case of a deposit account, the depository
institution and average daily balance (as of the close of business) held in such
deposit account and whether such account is an Excluded Deposit and Securities
Account, and (ii) in the case of a securities account, the securities
intermediary or issuer and the average aggregate daily market value (as of the
close of business) held in such securities account, as applicable, and whether
such account is an Excluded Deposit and Securities Account.

(f) Set forth on Schedule 6 attached hereto is a list of all real property
located in the United States that is owned or leased by the Subsidiary Guarantor
as of the date hereof (in each case, including (i) the number of buildings
located on such property, (ii) the property address, and (iii) the city, county,
state and zip code which such property is located).

6. The address and contact information of the Subsidiary Guarantor for purposes
of all notices and other communications is [    ].

7. The Subsidiary Guarantor hereby waives acceptance by the Administrative Agent
and the Secured Parties of the guaranty by the Subsidiary Guarantor under
Article X of the Credit Agreement upon the execution of this Agreement by the
Subsidiary Guarantor.

8. The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document.

9. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and the other Loan Documents in order to
effect the purposes of this Agreement.

10. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

11. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 11.14 and 11.15 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Secured Parties, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

SUBSIDIARY GUARANTOR: [SUBSIDIARY GUARANTOR] By:

 

Name: Title: BORROWER: DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:

Acknowledged, accepted and agreed:

 

BANK OF AMERICA, N.A., as Administrative Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule 1

[Responsible Officers]



--------------------------------------------------------------------------------

Schedule 2

[Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments]



--------------------------------------------------------------------------------

Schedule 3

[Subsidiary Information]



--------------------------------------------------------------------------------

Schedule 4

[Intellectual Property]



--------------------------------------------------------------------------------

Schedule 5

[Deposit Accounts and Securities Accounts]



--------------------------------------------------------------------------------

Schedule 6

[Real Properties]



--------------------------------------------------------------------------------

EXHIBIT H

[Form of] Lender Participation Notice

 

TO: Bank of America, N.A., as Administrative Agent RE: Credit Agreement, dated
as of June 26, 2015, by and among Ducommun Incorporated, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an L/C Issuer (as amended, extended, restated, replaced, supplemented
or otherwise modified in accordance with the terms thereof from time to time,
the “Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

Ladies and Gentlemen:

Reference is made to that certain Discounted Prepayment Option Notice, dated
[                    ], from the Borrower (the “Discounted Prepayment Option
Notice”).

The undersigned Lender hereby gives you notice, pursuant to Section 2.16(c) of
the Credit Agreement, that it is willing to accept a Discounted Voluntary
Prepayment on Term Loans and/or Incremental Term Loans held by such Lender:

1. at a minimum price of [    ]% (the “Acceptable Price”)1; and

2. in a maximum aggregate principal amount of $[        ] of Term Loans and/or
Incremental Term Loans (the “Offered Loans”).

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.16 of the Credit Agreement.

[Signature page follows]

 

 

1  Insert value within the Discount Range. Lender may specify different
Acceptable Prices for different amounts of Offered Loans.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

[NAME OF LENDER] By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT I

[Form of] Letter of Credit Report

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Credit Agreement,
dated as of June 26, 2015, by and among Ducommun Incorporated, a Delaware
corporation (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and an L/C Issuer (as amended, extended, restated, replaced,
supplemented or otherwise modified in accordance with the terms thereof from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:    [Date]

 

 

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of
Section 2.03(k) of the Credit Agreement.

The L/C Issuer plans to issue, amend, renew, increase or extend the following
Letter(s) of Credit on [insert date].

 

L/C No.

   Maximum
Face
Amount    Current
Face
Amount    Financials
or
Performance
SBLC    Beneficiary
Name    Issuance
Date    Expiry Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment                                                                     
                                      

[The L/C Issuer made a payment, with respect to L/C No.             , on [insert
date] in the amount of $[    ]].



--------------------------------------------------------------------------------

[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of $[        ] pursuant to L/C No.              on [insert date of such
failure], with respect to L/C No.             .]

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C No.

   Maximum
Face
Amount    Current
Face
Amount    Financials
or
Performance
SBLC    Beneficiary
Name    Issuance
Date    Expiry Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment                                                                     
                                      

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The undersigned duly appointed officer of the L/C Issuer caused this Letter of
Credit Report to be executed as of the date first above written.

 

[L/C ISSUER], as L/C Issuer By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT J

[Form of] Loan Notice

 

TO: Bank of America, N.A., as Administrative Agent RE: Credit Agreement, dated
as of June 26, 2015, by and among Ducommun Incorporated, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an L/C Issuer (as amended, extended, restated, replaced, supplemented
or otherwise modified in accordance with the terms thereof from time to time,
the “Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

The undersigned hereby requests (select one):

A Borrowing of [Revolving][Term][Incremental Term] Loans

A [conversion][continuation] of [Revolving][Term][Incremental Term] Loans

---

 

1. On                     (a Business Day) 2. In the amount of $         . 3.
Comprised of:

Base Rate Loans

Eurodollar Rate Loans

4. For Eurodollar Rate Loans: with an Interest Period of      months.

With respect to such Borrowing, the undersigned Borrower hereby represents and
warrants that [(i) such request complies with the requirements of [Section
2.01(a)][Section 2.01(b)] of the Credit Agreement and (ii)] each of the
conditions set forth in Section 4.02 of the Credit Agreement have been satisfied
on and as of the date of such Borrowing.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the Borrower has caused this Loan Notice
to be executed as of the date first above written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT K

[Form of] Notice of Additional L/C Issuer

 

TO: Bank of America, N.A., as Administrative Agent RE: Credit Agreement, dated
as of June 26, 2015, by and among Ducommun Incorporated, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and an L/C Issuer (as amended, extended, restated, replaced, supplemented
or otherwise modified in accordance with the terms thereof from time to time,
the “Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE: [Date]

 

 

[Insert Name of additional L/C Issuer] (“Lender”), a Lender under the Credit
Agreement and the Borrower hereby provide notice to the Administrative Agent and
the L/C Issuer(s) pursuant to the terms of Section 2.03(l) of the Credit
Agreement that the Lender wishes to become an L/C Issuer under the Credit
Agreement.

It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice of Additional L/C Issuer, the Lender shall be
deemed an L/C Issuer under the Credit Agreement.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The undersigned duly appointed officers have caused this Notice of Additional
L/C Issuer to be executed as of the date first above written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title: [LENDER’S NAME] By:

 

Name: Title:

Acknowledged and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

Name: Title:

BANK OF AMERICA, N.A.,

as L/C Issuer

By:

 

Name: Title:

[[INSERT OTHER L/C ISSUERS],

as L/C Issuer

By:

 

Name: Title:]



--------------------------------------------------------------------------------

EXHIBIT L

[Form of] Notice of Loan Prepayment

 

TO: Bank of America, N.A., as [Administrative Agent][and Swingline Lender] RE:
Credit Agreement, dated as of June 26, 2015, by and among Ducommun Incorporated,
a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and an L/C Issuer (as amended, extended,
restated, replaced, supplemented or otherwise modified in accordance with the
terms thereof from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement) DATE: [Date]

 

 

The Borrower hereby notifies [the Administrative Agent][and the Swingline
Lender] that on                     1 pursuant to the terms of Section 2.05 of
the Credit Agreement, the Borrower intends to prepay/repay the following Loans
as more specifically set forth below:

Voluntary prepayment of [Revolving][Term][Incremental Term] Loans in the
following amount(s):

Eurodollar Rate Loans: $        2

Applicable Interest Period(s):            

Base Rate Loans: $        3

Voluntary prepayment of Swingline Loans in the following amount: $        4

[This notice of prepayment is conditioned upon [the effectiveness of other
credit facilities or capital raising/the consummation of a particular
Disposition/the occurrence of a Change of Control], and such notice of
prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified prepayment date) if such condition is not
satisfied.]

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1  Specify date of such prepayment.

2  Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

3  Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

4  Any prepayment of Swingline Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the Borrower has caused this Notice of
Loan Prepayment to be duly executed and delivered as of the date first above
written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT M

[Form of] Revolving Note

[            ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of June 26, 2015 (as
amended, extended, restated, replaced, supplemented or otherwise modified in
accordance with the terms thereof from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Guarantors party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swingline Lender and an L/C
Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT N

[Form of] Secured Party Designation Notice

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by                     , a
                     (the “Designor”), to BANK OF AMERICA, N.A., as
Administrative Agent under that certain Credit Agreement referenced below (in
such capacity, the “Administrative Agent”). All capitalized terms not defined
herein shall have the meaning ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, Ducommun Incorporated, a Delaware corporation (the “Borrower”), the
Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent, Swingline Lender and an L/C Issuer have
entered into that certain Credit Agreement, dated as of June 26, 2015 (as
amended, extended, restated, replaced, supplemented or otherwise modified in
accordance with the terms thereof from time to time, the “Credit Agreement”),
pursuant to which certain loans and financial accommodations have been made to
the Borrower;

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement][Swap Contract]
as a [“Secured Cash Management Agreement”][“Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. DESIGNATION. [                    ] hereby designates the [Cash Management
Agreement][Swap Contract] described on Schedule 1 hereto to be a [“Secured Cash
Management Agreement”][“Secured Hedge Agreement”] and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement][Swap
Contract] satisfies all the requirements under the Loan Documents to be so
designated. By executing and delivering this Secured Party Designation Notice,
the Designor, as provided in the Credit Agreement, hereby agrees to be bound by
all of the provisions of the Loan Documents which are applicable to it as a
provider of a [Secured Cash Management Agreement][Secured Hedge Agreement] and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such



--------------------------------------------------------------------------------

powers as are incidental thereto (including, without limitation, the provisions
of Section 9.01 of the Credit Agreement), and (c) agrees that it will be bound
by the provisions of the Loan Documents and will perform in accordance with its
terms all the obligations which by the terms of the Loan Documents are required
to be performed by it as a provider of a [Cash Management Agreement][Swap
Contract]. Without limiting the foregoing, the Designor agrees to indemnify the
Administrative Agent as contemplated by Section 11.04(c) of the Credit
Agreement.

2. GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR: By:

 

Name: Title:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT O

[Form of] Solvency Certificate

June 26, 2015

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(j) of that certain Credit Agreement, dated as of the date hereof
(the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Ducommun Incorporated, a Delaware corporation (the “Borrower”),
the Guarantors party thereto, the Lenders party thereto and Bank of America,
N.A., as Administrative Agent, Swingline Lender and an L/C Issuer.

I, [                    ], the [                    ] of the Borrower, hereby
certify that I am the [                    ] of the Borrower and that I am
generally familiar with the businesses and assets of the Borrower and its
Subsidiaries, and that I have made such other investigations and inquiries as I
have deemed appropriate and I am duly authorized to execute this Solvency
Certificate on behalf of the Borrower pursuant to the Credit Agreement.

I further certify, as of the date hereof and after giving effect to the initial
Credit Extensions under the Credit Agreement on the date hereof and the other
transactions contemplated by the Credit Agreement, that, (a) the fair value of
the property of the Borrower and its Restricted Subsidiaries on a consolidated
basis is greater than the total amount of liabilities, including contingent
liabilities, of the Borrower and its Restricted Subsidiaries on a consolidated
basis, (b) the present fair saleable value of the assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis is not less than the amount that
will be required to pay the probable liability of the Borrower and its
Restricted Subsidiaries on a consolidated basis on their debts as they become
absolute and matured, (c) the Borrower and its Restricted Subsidiaries on a
consolidated basis do not intend to, and do not believe that they will, incur
debts or liabilities beyond the ability of the Borrower and its Restricted
Subsidiaries on a consolidated basis to pay such debts and liabilities as they
mature, (d) the Borrower and its Restricted Subsidiaries on a consolidated basis
are not engaged in a business or a transaction, and are not about to engage in a
business or a transaction, for which the property of the Borrower and its
Restricted Subsidiaries on a consolidated basis would constitute unreasonably
small capital, and (e) the Borrower and its Restricted Subsidiaries on a
consolidated basis are able to pay their debts and other liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business. For the purposes hereof, the amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. In reaching the
conclusions set forth in this Certificate, the undersigned has made such
investigations and inquiries as the undersigned has deemed appropriate, having
taken into account the nature of and risks related to the particular business
anticipated to be conducted by the Borrower and its Restricted Subsidiaries, on
a consolidated basis, after consummation of the Transaction and the related
transactions contemplated by the Credit Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
above written.

 

By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT P

[Form of] Swingline Loan Notice

 

TO: Bank of America, N.A., as Administrative Agent and Swingline Lender RE:
Credit Agreement, dated as of June 26, 2015, by and among Ducommun Incorporated,
a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and an L/C Issuer (as amended, extended,
restated, replaced, supplemented or otherwise modified in accordance with the
terms thereof from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement) DATE: [Date]

 

 

The undersigned hereby requests a Swingline Loan:

 

  1. On                      (a Business Day)

 

  2. In the amount of $        .

With respect to such Borrowing of Swingline Loans, the undersigned Borrower
hereby represents and warrants that (i) such request complies with the
requirements of Section 2.04(a) of the Credit Agreement and (ii) each of the
conditions set forth in Section 4.02 of the Credit Agreement have been satisfied
on and as of the date of such Borrowing.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the Borrower has caused this Swingline
Loan Notice to be executed as of the date first above written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT Q

[Form of] Term Note

[            ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Term Loans from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of June 26, 2015 (as
amended, extended, restated, replaced, supplemented or otherwise modified in
accordance with the terms thereof from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Guarantors party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swingline Lender and an L/C
Issuer.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans made by the Lender from the date of such Term Loans until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Term Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

DUCOMMUN INCORPORATED, a Delaware corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT R-1

[Form of] U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of June 26, 2015, by
and among Ducommun Incorporated, a Delaware corporation (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and an L/C Issuer
(as amended, extended, restated, replaced, supplemented or otherwise modified in
accordance with the terms thereof from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (d) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title: Date:                  ,         



--------------------------------------------------------------------------------

EXHIBIT R-2

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of June 26, 2015, by
and among Ducommun Incorporated, a Delaware corporation (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and an L/C Issuer
(as amended, extended, restated, replaced, supplemented or otherwise modified in
accordance with the terms thereof from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:                  ,         



--------------------------------------------------------------------------------

EXHIBIT R-3

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of June 26, 2015, by
and among Ducommun Incorporated, a Delaware corporation (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and an L/C Issuer
(as amended, extended, restated, replaced, supplemented or otherwise modified in
accordance with the terms thereof from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:                  ,         



--------------------------------------------------------------------------------

EXHIBIT R-4

[Form of] U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of June 26, 2015, by
and among Ducommun Incorporated, a Delaware corporation (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and an L/C Issuer
(as amended, extended, restated, replaced, supplemented or otherwise modified in
accordance with the terms thereof from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title: Date:                  ,         